Exhibit (17)(b)(i) IMPORTANT NOTICES REGARDING PRIVACY, DELIVERY OF SHAREHOLDER DOCUMENTS, PORTFOLIO HOLDINGS AND PROXY VOTING Privacy. The Eaton Vance organization is committed to ensuring your financial privacy. Each of the financial institutions identified below has in effect the following policy (Privacy Policy) with respect to nonpublic personal information about its customers: Only such information received from you, through application forms or otherwise, and information about your Eaton Vance fund transactions will be collected. This may include information such as name, address, social security number, tax status, account balances and transactions. None of such information about you (or former customers) will be disclosed to anyone, except as permitted by law (which includes disclosure to employees necessary to service your account). In the normal course of servicing a customers account, Eaton Vance may share information with unaffiliated third parties that perform various required services such as transfer agents, custodians and broker/dealers. Policies and procedures (including physical, electronic and procedural safeguards) are in place that are designed to protect the confidentiality of such information. We reserve the right to change our Privacy Policy at any time upon proper notification to you. Customers may want to review our Privacy Policy periodically for changes by accessing the link on our homepage: www. eatonvance.com. Our pledge of privacy applies to the following entities within the Eaton Vance organization: the Eaton Vance Family of Funds, Eaton Vance Management, Eaton Vance Investment Counsel, Boston Management and Research, and Eaton Vance Distributors, Inc. In addition, our Privacy Policy applies only to those Eaton Vance customers who are individuals and who have a direct relationship with us. If a customers account (i.e., fund shares) is held in the name of a third-party financial adviser/broker-dealer, it is likely that only such advisers privacy policies apply to the customer. This notice supersedes all previously issued privacy disclosures. For more information about Eaton Vances Privacy Policy, please call 1-800-262-1122. Delivery of Shareholder Documents. The Securities and Exchange Commission (the SEC) permits funds to deliver only one copy of shareholder documents, including prospectuses, proxy statements and shareholder reports, to fund investors with multiple accounts at the same residential or post office box address. This practice is often called householding and it helps eliminate duplicate mailings to shareholders. Eaton Vance, or your financial adviser, may household the mailing of your documents indefinitely unless you instruct Eaton Vance, or your financial adviser, otherwise. If you would prefer that your Eaton Vance documents not be householded, please contact Eaton Vance at 1-800-262-1122, or contact your financial adviser. Your instructions that householding not apply to delivery of your Eaton Vance documents will be effective within 30 days of receipt by Eaton Vance or your financial adviser. Portfolio Holdings. Each Eaton Vance Fund and its underlying Portfolio(s) (if applicable) will file a schedule of portfolio holdings on Form N-Q with the SEC for the first and third quarters of each fiscal year. The Form N-Q will be available on the Eaton Vance website at www.eatonvance.com, by calling Eaton Vance at 1-800-262-1122 or in the EDGAR database on the SECs website at www.sec.gov. Form N-Q may also be reviewed and copied at the SECs public reference room in Washington, D.C. (call 1-800-732-0330 for information on the operation of the public reference room). Proxy Voting. From time to time, funds are required to vote proxies related to the securities held by the funds. The Eaton Vance Funds or their underlying Portfolios (if applicable) vote proxies according to a set of policies and procedures approved by the Funds and Portfolios Boards. You may obtain a description of these policies and procedures and information on how the Funds or Portfolios voted proxies relating to portfolio securities during the most recent 12 month period ended June 30, without charge, upon request, by calling 1-800-262-1122. This description is also available on the SECs website at www.sec.gov. Eaton Vance Municipals Funds a s o f J u l y 3 1 , 2 0 0 9 T A B L E O F C O N T E N T S Managements Discussion of Fund Performance 2 Performance Information and Portfolio Composition Arizona 4 Colorado 6 Connecticut 8 Michigan 10 Minnesota 12 New Jersey . 14 Pennsylvania 16 Fund Expenses 18 Financial Statements 22 Federal Tax Information. 88 Board of Trustees Annual Approval of the Investment Advisory Agreements 89 Management and Organization 92 1 Eaton Vance Municipals Funds a s o f J u l y 3 1 , 2 0 0 9 MANAGEMENTS DISCUSSION OF FUND PERFORMANCE Economic and Market Conditions During the year ending July 31, 2009, the U.S. economy and the capital markets underwent the worst upheaval since the Great Depression, followed by a much-needed period of stabilization during which asset prices rallied. The U.S. economy contracted in all four quarters of the fiscal period from July 31, 2008, through July 31, 2009. According to the U.S. Department of Commerce, the economy declined at annualized rates of 2.7% and 5.4% in the third and fourth quarters of 2008, respectively, and at annualized rates of 6.4% and 1.0% in the first and second quarters of 2009, respectively. In the first half of the period, the capital markets were shaken by unprecedented events. In September 2008, the federal government took control of federally chartered mortgage giants Fannie Mae and Freddie Mac. During the same month, Lehman Brothers filed for bankruptcy protection; Bank of America announced its acquisition of Merrill Lynch; and Goldman Sachs and Morgan Stanley petitioned the U.S. Federal Reserve (the Fed) to become bank holding companies, a step that brings greater regulation but also easier access to credit. These actions, in conjunction with the announcement of Bear Stearns acquisition by JPMorgan Chase in March 2008, drastically redefined the Wall Street landscape. In addition to the independent Wall Street brokerages, the banking sector witnessed the failure of Washington Mutual and the sale of Wachovia. In the insurance sector, the federal government provided more than $150 billion in loans to help stabilize American International Group (AIG). After reaching a low for the period in mid-Decem-ber, the fixed-income markets began to improve. In January 2009, the Obama administrations massive spending proposals served as a catalyst for optimism. A gradual upturn in the housing market was bolstered by historically low mortgage rates, an $8,000 tax credit for first-time home buyers that was part of President Obamas stimulus legislation, and a plethora of distressed properties on the market. Unemployment, on the other hand, rose to 9.4% in July 2009 from 5.8% in July 2008. On February 17, 2009, President Obama signed a historic $787 billion stimulus program into law and outlined a $50 billion foreclosure rescue plan. These programs followed the $700 billion financial institution rescue legislation passed last fall. The Fed lowered the federal funds rate to a range of 0.0% to 0.25% from 2.00% as of July 31, 2008, and, in the first half of the period, took extraordinary action through a variety of innovative lending techniques in an attempt to ease the credit crisis. During the year ending July 31, 2009, municipals continued the rally that had begun in mid-December 2008, posting a positive return for the period. The Barclays Capital Municipal Bond Index (the Index)  a broad-based, unmanaged index of municipal bonds  gained 5.11%. 1 Management Discussion Despite outperforming the Index in the second half of the period, the Funds underperformance in the first half caused them to lag the Index for the fiscal year as a whole. Management believes that much of the Funds underperformance in the first half of the year can be attributed to the shift of capital into shorter-maturity bonds, a result of the broader-based credit crisis during that period. The Funds are actively managed, with an investment style that focuses on income, longer call protection and longer maturities. In addition, management has historically used Treasury futures to seek to offset interest-rate volatility associated with investing in longer-maturity municipal bonds. Investors flight to quality in 2008 pushed Treasury yields to historic lows, which also hurt the Funds performance during the first half of the fiscal year. In the second half of the fiscal year, the municipal market witnessed a dramatic rebound as headline risk abated, demand returned from investors who had sought the relative safety of Treasury bonds in 2008, and cautious optimism spread on signs of a mildly improving economy. The renewed appetite for municipal bonds was buoyed by legislative efforts aimed at support- 1 It is not possible to invest directly in an Index. The Indexs total return does not reflect expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Fund shares are not insured by the FDIC and are not deposits or other obligations of, or guaranteed by, any depository institution. Shares are subject to investment risks, including possible loss of principal invested. The views expressed throughout this report are those of the portfolio managers and are current only through the end of the period of the report as stated on the cover. These views are subject to change at any time based upon market or other conditions, and the investment adviser disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a fund are based on many factors, may not be relied on as an indication of trading intent on behalf of any Eaton Vance fund. Portfolio information provided in the report may not be representative of the Funds current or future investments and may change due to active management. 2 Eaton Vance Municipals Funds a s o f J u l y 3 1 , 2 0 0 9 M A N A G E M E N T  S D I S C U S S I O N O F F U N D P E R F O R M A N C E ing the municipal market, much of which focused on reducing tax-exempt municipal supply through the Build America Bonds program and the federal stimulus provided to states through the American Recovery & Reinvestment Act of 2009. The result of these events during the second half of the period was a dramatic rally for the sector as yields fell and prices rose across the yield curve. The Funds invest primarily in bonds with stated maturities of 10 years or longer, as longer-maturity bonds historically have provided greater tax-exempt income for investors than shorter-maturity bonds. While the price declines experienced by municipals in 2008 were most pronounced on the long end of the yield curve, longer-maturity bonds outperformed shorter maturities during the first half of 2009, thus providing the basis for much of the Funds underperformance and outperformance relative to the Index in the first and second halves, respectively. Similarly, higher allocations to revenue bonds hurt in the first half but later helped in the second half as general obligation bonds performed better in 2008 and worse in 2009. Management employed leverage in some of the Funds, through which additional exposure to the municipal market was achieved. Leverage has the impact of enhancing returns during up markets while exacerbating performance on the downside. 1 As we move ahead, we recognize that many state governments, particularly California, face significant budget deficits that are driven primarily by a steep decline in tax revenues. We will continue to monitor any new developments as state legislatures formulate solutions to address these fiscal problems. As in all environments, we maintain our long-term perspective on the markets against the backdrop of relatively short periods of market volatility. We will continue to actively manage municipals in this environment  like in all others  with the same income-focused, relative value approach we have always employed. We believe that this approach, which is based on careful credit research and our decades of experience in the municipal market, has served municipal investors well over the long term. 1 Certain Funds employ tender option bond (TOB) financing. The leverage created by TOB investments provides an opportunity for increased income but, at the same time, creates special risks (including the likelihood of greater volatility of net asset value). See Note 1I to the financial statements for more information on TOB investments. 3 Eaton Vance Arizona Municipals Fund as of J u l y PERFORMANCE INFORMATION The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class B of the Fund with that of the Barclays Capital Municipal Bond Index, an unmanaged index of municipal bonds, and the Barclays Capital Long (22+) Municipal Bond Index, the long bond component of the Barclays Capital Municipal Bond Index. The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class B, the Barclays Capital Municipal Bond Index and the Barclays Capital Long (22+) Municipal Bond Index. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. Performance 1 Class A Class B Class C Share Class Symbol ETAZX EVAZX ECAZX Average Annual Total Returns (at net asset value) One Year 1.85% 1.06% 1.06% Five Years N.A. Ten Years N.A. Life of Fund  SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year -2.99% -3.80% 0.09% Five Years N.A. Ten Years N.A. Life of Fund   Inception dates: Class A: 12/13/93; Class B: 7/25/91; Class C: 12/16/05 Total Annual Operating Expenses 2 Class A Class B Class C Expense Ratio 0.90% 1.65% 1.65% Distribution Rates/Yields Class A Class B Class C Distribution Rate 3 4.35% 3.61% 3.61% Taxable-Equivalent Distribution Rate SEC 30-day Yield 5 Taxable-Equivalent SEC 30-day Yield Index Performance 6 (Average Annual Total Returns) Barclays Capital Barclays Capital Long (22+) Municipal Bond Index Municipal Bond Index One Year 5.11% 0.05% Five Years Ten Years Lipper Averages 7 (Average Annual Total Returns) Lipper Arizona Municipal Debt Funds Classification One Year 1.10% Five Years Ten Years Portfolio Manager: Craig R. Brandon, CFA Comparison of Change in Value of a $10,000 Investment in Eaton Vance Arizona Municipals Fund Class B vs. the Barclays Capital Municipal Bond Index and the Barclays Capital Long (22+) Municipal Bond Index* * Source: Lipper, Inc. Class B of the Fund commenced investment operations on 7/25/91. A $10,000 hypothetical investment at net asset value in Class A and Class C on 7/31/99 and 12/16/05 (commencement of operations), respectively, would have been valued at $14,684 ($13,986 at the maximum offering price) and $10,587, respectively, on 7/31/09. It is not possible to invest directly in an Index. The Indices total returns do not reflect expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Average Annual Total Returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 12/1/08. Includes interest expense of 0.14% relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. The Fund also records offsetting interest income relating to the municipal obligations underlying such transactions, and as a result net asset value and performance have not been affected by this expense. 3 The Fund's distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last distribution per share (annualized) by the net asset value. 4 Taxable-equivalent figures assume a maximum 37.95% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Arizona Municipal Debt Funds Classification contained 33, 26 and 21 funds for the 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 4 Eaton Vance Arizona Municipals Fund as of J u l y PORTFOLIO COMPOSITION Rating Distribution* 1 By total investments * The rating distribution presented above includes the ratings of securities held by spe- cial purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 7/31/09, is as follows, and the average rating is AA-. AAA 27.7% BBB 7.1% AA 33.8% CCC 0.4% A 26.5% Not Rated 4.5% Fund Statistics 2  Number of Issues: 79  Average Maturity: 18.8 years  Average Effective Maturity: 16.2 years  Average Call Protection: 8.1 years  Average Dollar Price: $93.95  TOB Leverage 3 : 1.0% 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Funds financial statements. 3 See Note 1l to the Funds financial statements. TOB leverage represents the amount of TOB Floating Rate Notes outstanding at 7/31/09 as a percentage of the Funds net assets plus TOB Floating Rate Notes. 5 Eaton Vance Colorado Municipals Fund as of J u l y PERFORMANCE INFORMATION The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class B of the Fund with that of the Barclays Capital Municipal Bond Index, an unmanaged index of municipal bonds, and the Barclays Capital Long (22+) Municipal Bond Index, the long bond component of the Barclays Capital Municipal Bond Index. The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class B, the Barclays Capital Municipal Bond Index and the Barclays Capital Long (22+) Municipal Bond Index. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. Performance 1 Class A Class B Class C Share Class Symbol ETCOX EVCLX ECCOX Average Annual Total Returns (at net asset value) One Year -2.42% -3.13% -3.12% Five Years N.A. Ten Years N.A. Life of Fund  -4.28 SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year -7.03% -7.78% -4.05% Five Years N.A. Ten Years N.A. Life of Fund  -4.28  Inception dates: Class A: 12/10/93; Class B: 8/25/92; Class C: 10/8/07 Total Annual Operating Expenses 2 Class A Class B Class C Expense Ratio 0.79% 1.54% 1.52% Distribution Rates/Yields Class A Class B Class C Distribution Rate 3 4.42% 3.67% 3.67% Taxable-Equivalent Distribution Rate SEC 30-day Yield 5 Taxable-Equivalent SEC 30-day Yield Index Performance 6 (Average Annual Total Returns) Barclays Capital Barclays Capital Long (22+) Municipal Bond Index Municipal Bond Index One Year 5.11% 0.05% Five Years Ten Years Lipper Averages 7 (Average Annual Total Returns) Lipper Colorado Municipal Debt Funds Classification One Year 0.96% Five Years Ten Years Portfolio Manager: William H. Ahern, Jr., CFA Comparison of Change in Value of a $10,000 Investment in Eaton Vance Colorado Municipals Fund Class B vs. the Barclays Capital Municipal Bond Index and the Barclays Capital Long (22+) Municipal Bond Index* * Source: Lipper, Inc. Class B of the Fund commenced investment operations on 8/25/92. A $10,000 hypothetical investment at net asset value in Class A and Class C on 7/31/99 and 10/8/07 (commencement of operations), respectively, would have been valued at $13,904 ($13,244 at the maximum offering price) and $9,236, respectively, on 7/31/09. It is not possible to invest directly in an Index. The Indices total returns do not reflect expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Average Annual Total Returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 12/1/08. Includes interest expense of 0.04% relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. The Fund also records offsetting interest income relating to the municipal obligations underlying such transactions, and as a result net asset value and performance have not been affected by this expense. 3 The Fund's distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last distribution per share (annualized) by the net asset value. 4 Taxable-equivalent figures assume a maximum 38.01% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Colorado Municipal Debt Funds Classification contained 20, 18 and 15 funds for the 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 6 Eaton Vance Colorado Municipals Fund as of J u l y PORTFOLIO COMPOSITION Rating Distribution 1 By total investments Fund Statistics  Number of Issues: 60  Average Maturity: 19.7 years  Average Effective Maturity: 16.1 years  Average Call Protection: 8.3 years  Average Dollar Price: $87.67  Average Rating: A+ 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assess- ment of the volatility of a securitys market value or of the liquidity of an investment in the security. 7 Eaton Vance Connecticut Municipals Fund as of J u l y PERFORMANCE INFORMATION The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class B of the Fund with that of the Barclays Capital Municipal Bond Index, an unmanaged index of municipal bonds, and the Barclays Capital Long (22+) Municipal Bond Index, the long bond component of the Barclays Capital Municipal Bond Index. The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class B, the Barclays Capital Municipal Bond Index and the Barclays Capital Long (22+) Municipal Bond Index. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. Performance 1 Class A Class B Class C Class I Share Class Symbol ETCTX EVCTX ECCTX EICTX Average Annual Total Returns (at net asset value) One Year 2.31% 1.53% 1.53% 2.52% Five Years N.A. N.A. Ten Years N.A. N.A. Life of Fund  SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year -2.56% -3.35% 0.55% 2.52% Five Years N.A. N.A. Ten Years N.A. N.A. Life of Fund   Inception dates: Class A: 4/19/94; Class B: 5/1/92; Class C: 2/9/06; Class I: 3/3/08 Total Annual Operating Expenses 2 Class A Class B Class C Class I Expense Ratio 1.12% 1.87% 1.87% 0.93% Distribution Rates/Yields Class A Class B Class C Class I Distribution Rate 3 4.51% 3.77% 3.78% 4.71% Taxable-Equivalent Distribution Rate SEC 30-day Yield 5 Taxable-Equivalent SEC 30-day Yield Index Performance 6 (Average Annual Total Returns) Barclays Capital Barclays Capital Long (22+) Municipal Bond Index Municipal Bond Index One Year 5.11% 0.05% Five Years Ten Years Lipper Averages 7 (Average Annual Total Returns) Lipper Connecticut Municipal Debt Funds Classification One Year 3.17% Five Years Ten Years Portfolio Manager: William H. Ahern, Jr., CFA Comparison of Change in Value of a $10,000 Investment in Eaton Vance Connecticut Municipals Fund Class B vs. the Barclays Capital Municipal Bond Index and the Barclays Capital Long (22+) Municipal Bond Index* * Source: Lipper, Inc. Class B of the Fund commenced investment operations on 5/1/92. A $10,000 hypothetical investment at net asset value in Class A, Class C and Class I on 7/31/99, 2/9/06 (Class C commencement of operations) and 3/3/08 (Class I commencement of operations), respectively, would have been valued at $14,713 ($14,015 at the maximum offering price), $10,410 and $10,668, respectively, on 7/31/09. It is not possible to invest directly in an Index. The Indices total returns do not reflect expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Average Annual Total Returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. Class I shares are not subject to a sales charge. 2 Source: Prospectus dated 12/1/08. Includes interest expense of 0.35% relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. The Fund also records offsetting interest income relating to the municipal obligations underlying such transactions, and as a result net asset value and performance have not been affected by this expense. 3 The Fund's distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last distribution per share (annualized) by the net asset value. 4 Taxable-equivalent figures assume a maximum 38.25% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Connecticut Municipal Debt Funds Classification contained 20, 16 and 16 funds for the 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 8 Eaton Vance Connecticut Municipals Fund as of J u l y PORTFOLIO COMPOSITION Rating Distribution* 1 By total investments * The rating distribution presented above includes the ratings of securities held by spe- cial purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 7/31/09, is as follows, and the average rating is A+. AAA 22.5% BBB 15.1% AA 27.8% BB 2.1% A 27.1% CCC 0.2% Not Rated 5.2% Fund Statistics 2  Number of Issues: 75  Average Maturity: 16.9 years  Average Effective Maturity: 12.6 years  Average Call Protection: 7.4 years  Average Dollar Price: $101.55  TOB Leverage 3 : 4.6% 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Funds financial statements. 3 See Note 1l to the Funds financial statements. TOB leverage represents the amount of TOB Floating Rate Notes outstanding at 7/31/09 as a percentage of the Funds net assets plus TOB Floating Rate Notes. 9 Eaton Vance Michigan Municipals Fund as of J u l y PERFORMANCE INFORMATION The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class A of the Fund with that of the Barclays Capital Municipal Bond Index, an unmanaged index of municipal bonds, and the Barclays Capital Long (22+) Municipal Bond Index, the long bond component of the Barclays Capital Municipal Bond Index. The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class A, the Barclays Capital Municipal Bond Index and the Barclays Capital Long (22+) Municipal Bond Index. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. Performance 1 Class A Class C Share Class Symbol ETMIX ECMIX Average Annual Total Returns (at net asset value) One Year -1.29% -2.04% Five Years N.A. Ten Years N.A. Life of Fund  SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year -6.01% -2.98% Five Years N.A. Ten Years N.A. Life of Fund   Inception dates: Class A: 12/7/93; Class C: 5/2/06 Total Annual Operating Expenses 2 Class A Class C Expense Ratio 0.91% 1.66% Distribution Rates/Yields Class A Class C Distribution Rate 3 4.79% 4.05% Taxable-Equivalent Distribution Rate SEC 30-day Yield 5 Taxable-Equivalent SEC 30-day Yield Index Performance 6 (Average Annual Total Returns) Barclays Capital Barclays Capital Long (22+) Municipal Bond Index Municipal Bond Index One Year 5.11% 0.05% Five Years Ten Years Lipper Averages 7 (Average Annual Total Returns) Lipper Michigan Municipal Debt Funds Classification One Year -0.34% Five Years Ten Years Portfolio Manager: William H. Ahern, Jr., CFA Comparison of Change in Value of a $10,000 Investment in Eaton Vance Michigan Municipals Fund Class A vs. the Barclays Capital Municipal Bond Index and the Barclays Capital Long (22+) Municipal Bond Index* * Source: Lipper, Inc. Class A of the Fund commenced investment operations on 12/7/93. A $10,000 hypothetical investment at net asset value in Class C on 5/2/06 (com- mencement of operations) would have been valued at $10,069 on 7/31/09. It is not possible to invest directly in an Index. The Indices total returns do not reflect expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Average Annual Total Returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charge (CDSC) for Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 12/1/08. Includes interest expense of 0.14% relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. The Fund also records offsetting interest income relating to the municipal obligations underlying such transactions, and as a result net asset value and performance have not been affected by this expense. 3 The Fund's distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last distribution per share (annualized) by the net asset value. 4 Taxable-equivalent figures assume a maximum 37.83% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Michigan Municipal Debt Funds Classification contained 25, 18 and 17 funds for the 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 10 Eaton Vance Michigan Municipals Fund as of J u l y 31, 2009 PORTFOLIO COMPOSITION Rating Distribution* 1 By total investments * The rating distribution presented above includes the ratings of securities held by spe- cial purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 7/31/09, is as follows, and the average rating is AA-. AAA 23.2% BBB 9.4% AA 23.0% Not Rated 1.5% A 42.9% Fund Statistics 2  Number of Issues: 57  Average Maturity: 21.2 years  Average Effective Maturity: 17.4 years  Average Call Protection: 8.0 years  Average Dollar Price: $90.80  TOB Leverage 3 : 1.0% 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Funds financial statements. 3 See Note 1l to the Funds financial statements. TOB leverage represents the amount of TOB Floating Rate Notes outstanding at 7/31/09 as a percentage of the Funds net assets plus TOB Floating Rate Notes. 11 Eaton Vance Minnesota Municipals Fund as of J u l y PERFORMANCE INFORMATION The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class B of the Fund with that of the Barclays Capital Municipal Bond Index, an unmanaged index of municipal bonds, and the Barclays Capital Long (22+) Municipal Bond Index, the long bond component of the Barclays Capital Municipal Bond Index. The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class B, the Barclays Capital Municipal Bond Index and the Barclays Capital Long (22+) Municipal Bond Index. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. Performance 1 Class A Class B Class C Share Class Symbol ETMNX EVMNX ECMNX Average Annual Total Returns (at net asset value) One Year 4.15% 3.49% 3.17% Five Years N.A. Ten Years N.A. Life of Fund  SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year -0.85% -1.50% 2.18% Five Years N.A. Ten Years N.A. Life of Fund   Inception dates: Class A: 12/9/93; Class B: 7/29/91; Class C: 12/21/05 Total Annual Operating Expenses 2 Class A Class B Class C Expense Ratio 0.85% 1.60% 1.60% Distribution Rates/Yields Class A Class B Class C Distribution Rate 3 3.92% 3.17% 3.18% Taxable-Equivalent Distribution Rate SEC 30-day Yield 5 Taxable-Equivalent SEC 30-day Yield Index Performance 6 (Average Annual Total Returns) Barclays Capital Barclays Capital Long (22+) Municipal Bond Index Municipal Bond Index One Year 5.11% 0.05% Five Years Ten Years Lipper Averages 7 (Average Annual Total Returns) Lipper Minnesota Municipal Debt Funds Classification One Year 2.74% Five Years Ten Years Portfolio Manager: Craig R. Brandon, CFA Comparison of Change in Value of a $10,000 Investment in Eaton Vance Minnesota Municipals Fund Class B vs. the Barclays Capital Municipal Bond Index and the Barclays Capital Long (22+) Municipal Bond Index* * Source: Lipper, Inc. Class B of the Fund commenced investment operations on 7/29/91. A $10,000 hypothetical investment at net asset value in Class A and Class C on 7/31/99 and 12/21/05 (commencement of operations), respectively, would have been valued at $15,179 ($14,458 at the maximum offering price) and $10,972, respectively, on 7/31/09. It is not possible to invest directly in an Index. The Indices total returns do not reflect expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Average Annual Total Returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 12/1/08. Includes interest expense of 0.10% relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. The Fund also records offsetting interest income relating to the municipal obligations underlying such transactions, and as a result net asset value and performance have not been affected by this expense. 3 The Fund's distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last distribution per share (annualized) by the net asset value. 4 Taxable-equivalent figures assume a maximum 40.10% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Minnesota Municipal Debt Funds Classification contained 39, 32 and 31 funds for the 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 12 Eaton Vance Minnesota Municipals Fund as of J u l y PORTFOLIO COMPOSITION Rating Distribution 1 By total investments Fund Statistics  Number of Issues: 81  Average Maturity: 20.4 years  Average Effective Maturity: 14.1 years  Average Call Protection: 6.9 years  Average Dollar Price: $95.75  Average Rating: AA- 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. 13 Eaton Vance New Jersey Municipals Fund as of J u l y PERFORMANCE INFORMATION The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class A of the Fund with that of the Barclays Capital Municipal Bond Index, an unmanaged index of municipal bonds, and the Barclays Capital Long (22+) Municipal Bond Index, the long bond component of the Barclays Capital Municipal Bond Index. The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class A, the Barclays Capital Municipal Bond Index and the Barclays Capital Long (22+) Municipal Bond Index. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. Performance 1 Class A Class C Class I Share Class Symbol ETNJX ECNJX EINJX Average Annual Total Returns (at net asset value) One Year -4.66% -5.40% -4.56% Five Years N.A. N.A. Ten Years N.A. N.A. Life of Fund  -0.99 SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year -9.15% -6.30% -4.56% Five Years N.A. N.A. Ten Years N.A. N.A. Life of Fund  -0.99  Inception dates: Class A: 4/13/94; Class C: 12/14/05; Class I: 3/3/08 Total Annual Operating Expenses 2 Class A Class C Class I Expense Ratio 1.07% 1.82% 0.87% Distribution Rates/Yields Class A Class C Class I Distribution Rate 3 5.10% 4.41% 5.29% Taxable-Equivalent Distribution Rate SEC 30-day Yield 5 Taxable-Equivalent SEC 30-day Yield Index Performance 6 (Average Annual Total Returns) Barclays Capital Barclays Capital Long (22+) Municipal Bond Index Municipal Bond Index One Year 5.11% 0.05% Five Years Ten Years Lipper Averages 7 (Average Annual Total Returns) Lipper New Jersey Municipal Debt Funds Classification One Year 1.71% Five Years Ten Years Portfolio Manager: Robert B. MacIntosh, CFA Comparison of Change in Value of a $10,000 Investment in Eaton Vance New Jersey Municipals Fund Class A vs. the Barclays Capital Municipal Bond Index and the Barclays Capital Long (22+) Municipal Bond Index* * Source: Lipper, Inc. Class A of the Fund commenced investment operations on 4/13/94. A $10,000 hypothetical investment at net asset value in Class C and Class I on 12/14/05 (Class C commencement of operations) and 3/3/08 (Class I com- mencement of operations), respectively, would have been valued at $9,644 and $10,091, respectively, on 7/31/09. It is not possible to invest directly in an Index. The Indices total returns do not reflect expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Average Annual Total Returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charge (CDSC) for Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. Class I shares are not subject to a sales charge. 2 Source: Prospectus dated 12/1/08. Includes interest expense of 0.26% relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. The Fund also records offsetting interest income relating to the municipal obligations underlying such transactions, and as a result net asset value and performance have not been affected by this expense. 3 The Fund's distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last distribution per share (annualized) by the net asset value. 4 Taxable-equivalent figures assume a maximum 41.99% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper New Jersey Municipal Debt Funds Classification contained 46, 34 and 30 funds for the 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 14 Eaton Vance New Jersey Municipals Fund as of J u l y PORTFOLIO COMPOSITION Rating Distribution* 1 By total investments * The rating distribution presented above includes the ratings of securities held by spe- cial purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 7/31/09, is as follows, and the average rating is A+. AAA 17.3% BBB 20.0% AA 34.8% B 1.3% A 22.6% Not Rated 4.0% Fund Statistics 2  Number of Issues: 83  Average Maturity: 28.5 years  Average Effective Maturity: 18.0 years  Average Call Protection: 9.2 years  Average Dollar Price: $85.31  TOB Leverage 3 : 11.1% 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Funds financial statements. 3 See Note 1l to the Funds financial statements. TOB leverage represents the amount of TOB Floating Rate Notes outstanding at 7/31/09 as a percentage of the Funds net assets plus TOB Floating Rate Notes. 15 Eaton Vance Pennsylvania Municipals Fund as of July 31, PERFORMANCE INFORMATION The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class B of the Fund with that of the Barclays Capital Municipal Bond Index, an unmanaged index of municipal bonds, and the Barclays Capital Long (22+) Municipal Bond Index, the long bond component of the Barclays Capital Municipal Bond Index. The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class B, the Barclays Capital Municipal Bond Index and the Barclays Capital Long (22+) Municipal Bond Index. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. Performance 1 Class A Class B Class C Class I Share Class Symbol ETPAX EVPAX ECPAX EIPAX Average Annual Total Returns (at net asset value) One Year -0.87% -1.45% -1.55% -0.45% Five Years N.A. N.A. Ten Years N.A. N.A. Life of Fund  SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year -5.60% -6.17% -2.49% -0.45% Five Years N.A. N.A. Ten Years N.A. N.A. Life of Fund   Inception dates: Class A: 6/1/94; Class B: 1/8/91; Class C: 1/13/06; Class I: 3/3/08 Total Annual Operating Expenses 2 Class A Class B Class C Class I Expense Ratio 1.23% 1.98% 1.98% 1.02% Distribution Rates/Yields Class A Class B Class C Class I Distribution Rate 3 4.69% 3.95% 3.95% 4.88% Taxable-Equivalent Distribution Rate SEC 30-day Yield 5 Taxable-Equivalent SEC 30-day Yield Index Performance 6 (Average Annual Total Returns) Barclays Capital Barclays Capital Long (22+) Municipal Bond Index Municipal Bond Index One Year 5.11% 0.05% Five Years Ten Years Lipper Averages 7 (Average Annual Total Returns) Lipper Pennsylvania Municipal Debt Funds Classification One Year 1.54% Five Years Ten Years Portfolio Manager: Adam A. Weigold, CFA Comparison of Change in Value of a $10,000 Investment in Eaton Vance Pennsylvania Municipals Fund Class B vs. the Barclays Capital Municipal Bond Index and the Barclays Capital Long (22+) Municipal Bond Index* * Source: Lipper, Inc. Class B of the Fund commenced investment operations on 1/8/91. A $10,000 hypothetical investment at net asset value in Class A, Class C and Class I on 7/31/99, 1/13/06 (Class C commencement of operations) and 3/3/08 (Class I commencement of operations), respectively, would have been valued at $14,448 ($13,761 at the maximum offering price) $10,035 and $10,502, respectively, on 7/31/09. It is not possible to invest directly in an Index. The Indices total returns do not reflect expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Average Annual Total Returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. Class I shares are not subject to a sales charge. 2 Source: Prospectus dated 12/1/08. Includes interest expense of 0.42% relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. The Fund also records offsetting interest income relating to the municipal obligations underlying such transactions, and as a result net asset value and performance have not been affected by this expense. 3 The Fund's distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last distribution per share (annualized) by the net asset value. 4 Taxable-equivalent figures assume a maximum 37.00% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Pennsylvania Municipal Debt Funds Classification contained 57, 46 and 44 funds for the 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 16 Eaton Vance Pennsylvania Municipals Fund as of July 31, PORTFOLIO COMPOSITION * The rating distribution presented above includes the ratings of securities held by spe- cial purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 7/31/09, is as follows, and the average rating is AA-. AAA 19.0% BBB 8.8% AA 35.5% BB 0.4% A 30.6% Not Rated 5.7% Fund Statistics 2  Number of Issues:  Average Maturity: 22.4 years  Average Effective Maturity: 19.5 years  Average Call Protection: 9.0 years  Average Dollar Price: $90.79  TOB Leverage 3 : 9.0% 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Funds financial statements. 3 See Note 1l to the Funds financial statements. TOB leverage represents the amount of TOB Floating Rate Notes outstanding at 7/31/09 as a percentage of the Funds net assets plus TOB Floating Rate Notes. 17 Rating Distribution* 1 By total investments Eaton Vance Municipals Funds as of July 31, 2009 FUN D EXP ENSES Example: As a shareholder of a Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchases and redemption fees (if applicable); and (2) ongoing costs, including management fees; distribution or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (February 1, 2009  July 31, 2009). Actual Expenses: The first section of each table below provides information about actual account values and actual expenses. You may use the information in this section, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first section under the heading entitled Expenses Paid During Period to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes: The second section of each table below provides information about hypothetical account values and hypothetical expenses based on the actual Fund expense ratio and an assumed rate of return of 5% per year (before expenses), which is not the actual return of the Fund. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in each table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption fees (if applicable). Therefore, the second section of each table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would be higher. Eaton Vance Arizona Municipals Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (2/1/09) (7/31/09) (2/1/09  7/31/09) Actual Class A $1,000.00 $1,084.50 $4.39 Class B $1,000.00 $1,080.90 $8.26 Class C $1,000.00 $1,080.80 $8.20 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,020.60 $4.26 Class B $1,000.00 $1,016.90 $8.00 Class C $1,000.00 $1,016.90 $7.95 * Expenses are equal to the Funds annualized expense ratio of 0.85% for Class A shares, 1.60% for Class B shares and 1.59% for Class C shares multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on January 31, 2009. 18 Eaton Vance Municipals Funds as of July FUN D EXP ENSES C O N T  D Eaton Vance Colorado Municipals Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (2/1/09) (7/31/09) (2/1/09  7/31/09) Actual Class A $1,000.00 $1,070.50 $4.31 Class B $1,000.00 $1,066.30 $8.20 Class C $1,000.00 $1,067.40 $8.15 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,020.60 $4.21 Class B $1,000.00 $1,016.90 $8.00 Class C $1,000.00 $1,016.90 $7.95 * Expenses are equal to the Funds annualized expense ratio of 0.84% for Class A shares, 1.60% for Class B shares and 1.60% for Class C shares multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on January 31, 2009. Eaton Vance Connecticut Municipals Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (2/1/09) (7/31/09) (2/1/09  7/31/09) Actual Class A $1,000.00 $1,071.60 $4.47 Class B $1,000.00 $1,066.90 $8.30 Class C $1,000.00 $1,068.00 $8.31 Class I $1,000.00 $1,072.70 $3.44 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,020.50 $4.36 Class B $1,000.00 $1,016.80 $8.10 Class C $1,000.00 $1,016.80 $8.10 Class I $1,000.00 $1,021.50 $3.36 * Expenses are equal to the Funds annualized expense ratio of 0.87% for Class A shares, 1.62% for Class B shares, 1.62% for Class C shares and 0.67% for Class I shares multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on January 31, 2009. 19 Eaton Vance Municipals Funds as of July FUN D EXP ENSES C O N T  D Eaton Vance Michigan Municipals Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (2/1/09) (7/31/09) (2/1/09  7/31/09) Actual Class A $1,000.00 $1,067.70 $4.72 Class C $1,000.00 $1,063.60 $8.49 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,020.20 $4.61 Class C $1,000.00 $1,016.60 $8.30 * Expenses are equal to the Funds annualized expense ratio of 0.92% for Class A shares and 1.66% for Class C shares multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on January 31, 2009. Eaton Vance Minnesota Municipals Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (2/1/09) (7/31/09) (2/1/09  7/31/09) Actual Class A $1,000.00 $1,080.60 $4.28 Class B $1,000.00 $1,075.80 $8.13 Class C $1,000.00 $1,075.80 $8.13 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,020.70 $4.16 Class B $1,000.00 $1,017.00 $7.90 Class C $1,000.00 $1,017.00 $7.90 * Expenses are equal to the Funds annualized expense ratio of 0.83% for Class A shares, 1.58% for Class B shares and 1.58% for Class C shares multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on January 31, 2009. 20 Eaton Vance Municipals Funds as of July FUN D EXP ENSES C O N T  D Eaton Vance New Jersey Municipals Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (2/1/09) (7/31/09) (2/1/09  7/31/09) Actual Class A $1,000.00 $1,114.90 $4.98 Class C $1,000.00 $1,112.30 $8.85 Class I $1,000.00 $1,116.00 $3.88 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,020.10 $4.76 Class C $1,000.00 $1,016.40 $8.45 Class I $1,000.00 $1,021.10 $3.71 * Expenses are equal to the Funds annualized expense ratio of 0.95% for Class A shares, 1.69% for Class C shares and 0.74% for Class I shares multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on January 31, 2009. Eaton Vance Pennsylvania Municipals Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (2/1/09) (7/31/09) (2/1/09  7/31/09) Actual Class A $1,000.00 $1,097.00 $5.20 Class B $1,000.00 $1,094.30 $8.98 Class C $1,000.00 $1,093.00 $9.03 Class I $1,000.00 $1,099.10 $4.06 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,019.80 $5.01 Class B $1,000.00 $1,016.20 $8.65 Class C $1,000.00 $1,016.20 $8.70 Class I $1,000.00 $1,020.90 $3.91 * Expenses are equal to the Funds annualized expense ratio of 1.00% for Class A shares, 1.73% for Class B shares, 1.74% for Class C shares and 0.78% for Class I shares multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on January 31, 2009. 21 Eaton Vance Arizona Municipals Fund as of July 31, 2009 PORTFOLIO OF INVESTMENTS Tax-Exe m pt Inve stm e nts  100. 0% Principal Amount (000s omitted) Security Value Education  3.1% $ 1,500 Arizona Board of Regents, (University of Arizona), 5.00%, 6/1/33 $ 1,508,415 Glendale Industrial Development Authority, (Midwestern University), 5.00%, 5/15/25 $ 2,960,565 Electric Utilities  5.5% $ 500 Maricopa County Pollution Control Corp., (Arizona Public Service Co.), 6.00% to 5/1/14 (Put Date), 5/1/29 $ 508,750 Puerto Rico Electric Power Authority, 5.00%, 7/1/25 Salt River Agricultural Improvements and Power District, 5.00%, 1/1/33 Salt River Agricultural Improvements and Power District, 5.00%, 1/1/39 $ 5,237,760 Escrowed / Prerefunded  12.4% $ 7,500 Maricopa County, SFMR, Escrowed to Maturity, 0.00%, 2/1/16 $ 6,183,750 Phoenix Industrial Development Authority, SFMR, Escrowed to Maturity, 0.00%, 12/1/14 $11,838,230 General Obligations  5.1% $ 1,200 Maricopa County Community College District, 3.00%, 7/1/23 $ 1,027,080 Puerto Rico, 0.00%, 7/1/18 Tempe, 3.75%, 7/1/24 Tempe, 5.375%, 7/1/21 $ 4,915,913 Health Care-Miscellaneous  0.8% $ 485 Yavapai County Industrial Development Authority, (West Yavapai Guidance Clinic), 6.25%, 12/1/36 $ 360,680 Yavapai County Industrial Development Authority, (West Yavapai Guidance Clinic), 6.625%, 8/15/24 $ 780,970 Hospital  11.4% $ 2,000 Arizona Health Facilities Authority, (Banner Health System), 5.00%, 1/1/35 $ 1,835,720 Glendale Industrial Development Authority, (John C. Lincoln Health Network), 5.00%, 12/1/28 Principal Amount (000s omitted) Security Value Hospital (continued) $ 750 Glendale Industrial Development Authority, (John C. Lincoln Health Network), 5.00%, 12/1/32 $ 633,188 Glendale Industrial Development Authority, (John C. Lincoln Health Network), 5.00%, 12/1/37 Maricopa County Industrial Development Authority, (Catholic Healthcare), 5.25%, 7/1/32 Maricopa County Industrial Development Authority, (Catholic Healthcare), 5.50%, 7/1/26 Maricopa County Industrial Development Authority, (Mayo Clinic), 5.00%, 11/15/36 Scottsdale Industrial Development Authority, (Scottsdale Healthcare), 5.25%, 9/1/30 Winslow Industrial Development Authority, (Winslow Memorial Hospital), 5.50%, 6/1/22 $10,943,317 Industrial Development Revenue  0.4% $ 650 Phoenix Industrial Development Authority, (America West Airlines, Inc.), (AMT), 6.25%, 6/1/19 $ 424,548 $ 424,548 Insured-Education  2.7% $ 1,000 North Campus Facilities LLC, (Northern Arizona University), (AMBAC), 5.00%, 6/1/25 $ 1,017,880 Northern Arizona University, (Research Projects), (AMBAC), 5.00%, 9/1/30 $ 2,543,640 Insured-Electric Utilities  4.0% $ 750 Maricopa County Pollution Control Corp., (El Paso Electric Co.), (FGIC), 4.80%, 8/1/40 $ 642,757 Mesa Utility System, (FGIC), (NPFG), 5.00%, 7/1/23 Mesa Utility System, (FSA), 4.25%, 7/1/29 Pima County Industrial Development Authority, (Tucson Electric Power Co.), (FSA), 7.25%, 7/15/10 Puerto Rico Electric Power Authority, (NPFG), 5.50%, 7/1/16 $ 3,840,797 Insured-Escrowed / Prerefunded  2.4% $ 1,000 Maricopa County Industrial Development Authority, (Samaritan Health Services), (NPFG), Escrowed to Maturity, 7.00%, 12/1/16 $ 1,236,550 S e e notes to financ ial statem ents 22 Eaton Vance Arizona Municipals Fund as of July 31, 2009 PORTFOLIO OF INVESTMENTS CONTD (000s omitted) Security Value Insured-Escrowed / Prerefunded (continued) $ 1,000 Pima County Industrial Development Authority, (Carondolet Health Care Corp.), (NPFG), Escrowed to Maturity, 5.25%, 7/1/11 $ 1,087,370 $ 2,323,920 Insured-General Obligations  7.2% $ 400 Flagstaff, (AMBAC), 3.25%, 7/1/23 $ 362,816 Goodyear, (FSA), 4.25%, 7/1/37 Goodyear, (NPFG), 3.00%, 7/1/26 Maricopa County Elementary School District No. 3, (FSA), 5.00%, 7/1/25 Pinal County Unified School District No. 43, Apache Junction, (FSA), 5.00%, 7/1/24 $ 6,924,120 Insured-Hospital  3.4% $ 1,195 Arizona Health Facilities Authority, (Arizona Healthcare Systems), (FGIC) (NPFG), 5.50%, 6/1/15 $ 1,242,645 Maricopa County Industrial Development Authority, (Mayo Clinic Hospital), (AMBAC), 5.25%, 11/15/37 $ 3,242,945 Insured-Housing  0.4% $ 500 Phoenix Industrial Development Authority, Student Housing Revenue, (Downtown Phoenix Student, LLC), (AMBAC), 4.50%, 7/1/42 $ 334,285 $ 334,285 Insured-Lease Revenue / Certificates of Participation  2.8% $ 1,000 Arizona State University, (Research Infrastructure Projects), (AMBAC), 5.00%, 9/1/30 $ 1,001,290 Nogales Municipal Development Authority, Inc., (NPFG), 4.50%, 6/1/31 Phoenix Civic Improvement Corp., (Civic Plaza), (FGIC) (NPFG), 0.00%, 7/1/41 Prescott Municipal Property Corp., (NPFG), 5.00%, 7/1/34 $ 2,640,186 Insured-Special Tax Revenue  12.2% $ 1,000 Arizona Tourism and Sports Authority, (Multipurpose Stadium Facility), (NPFG), 4.50%, 7/1/24 $ 955,940 Arizona Tourism and Sports Authority, (Multipurpose Stadium Facility), (NPFG), 5.00%, 7/1/25 Principal Amount (000s omitted) Security Value Insured-Special Tax Revenue (continued) $ 750 Arizona Tourism and Sports Authority, (Multipurpose Stadium Facility), (NPFG), 5.00%, 7/1/28 $ 722,430 Downtown Phoenix Hotel Corp., (FGIC) (NPFG), 5.00%, 7/1/36 Glendale Transportation, Excise Tax Revenue, (NPFG), 4.50%, 7/1/32 Puerto Rico Sales Tax Financing Corp., (AMBAC), 0.00%, 8/1/54 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/44 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/45 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/46 Queen Creek, Excise Tax & State Shared Revenue, (NPFG), 5.00%, 8/1/27 Scottsdale, (Municipal Property Corp.), (AMBAC), 4.50%, 7/1/35 $11,720,600 Insured-Transportation  6.6% $ 3,000 Phoenix Civic Improvement Corp., Airport Revenue, (FGIC), (NPFG), (AMT), 5.25%, 7/1/27 $ 2,846,310 Pima County, Street and Highway Revenue, (AMBAC), 3.25%, 7/1/22 Puerto Rico Highway and Transportation Authority, (AGC), (CIFG), 5.25%, 7/1/41 $ 6,291,678 Insured-Water and Sewer  2.0% $ 950 Cottonwood Property Corp., Water Revenue, (XLCA), 5.00%, 7/1/29 $ 808,042 Phoenix Civic Improvement Corp., Wastewater System Revenue, (FSA), (NPFG), 5.00%, 7/1/37 $ 1,934,552 Lease Revenue / Certificates of Participation  1.3% $ 400 Arizona Game and Fish Department, (AGF Administration Building), 5.00%, 7/1/32 $ 384,168 Mohave County Industrial Development Authority, (Mohave Prison LLC), 8.00%, 5/1/25 $ 1,215,731 Other Revenue  3.0% $ 1,750 Arizona Health Facilities Authority, (Blood Systems, Inc.), 4.75%, 4/1/25 $ 1,602,895 S e e notes to financ ial statem ents 23 Eaton Vance Arizona Municipals Fund as of July 31, 2009 PORTFOLIO OF INVESTMENTS CONTD Principal Amount (000s omitted) Security Value Other Revenue (continued) $16,505 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/50 $ 365,916 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/55 Salt Verde Financial Corp., Senior Gas Revenue, 5.00%, 12/1/37 $ 2,859,268 Senior Living / Life Care  1.3% $ 1,800 Arizona Health Facilities Authority, (Care Institute, Inc. - Mesa), 7.625%, 1/1/26 $ 1,204,776 $ 1,204,776 Special Tax Revenue  8.8% $ 1,000 Gilbert Public Facilities Municipal Property Corp., 5.50%, 7/1/27 $ 1,045,040 Glendale Western Loop, (101 Public Facilities Corp.), Series A, 6.25%, 7/1/38 Glendale Western Loop, (101 Public Facilities Corp.), Series B, 6.25%, 7/1/38 Guam, Limited Obligation Bonds, 5.625%, 12/1/29 Guam, Limited Obligation Bonds, 5.75%, 12/1/34 Puerto Rico Sales Tax Financing Corp., 5.25%, 8/1/57 Scottsdale, (Municipal Property Corp.), 4.25%, 7/1/31 Scottsdale, (Municipal Property Corp.), 4.50%, 7/1/32 Scottsdale, (Municipal Property Corp.), 5.00%, 7/1/30 Tempe Transportation, Excise Tax Revenue, 5.00%, 7/1/33 $ 8,443,700 Transportation  3.2% $ 3,000 Arizona Transportation Board, Highway Revenue, 5.00%, 7/1/32 $ 3,089,070 $ 3,089,070 Total Tax-Exempt Investments  100.0% (identified cost $97,244,370) $95,710,571 Other Assets, Less Liabilities  (0.0)% $ (26,223) Net Assets  100.0% $95,684,348 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. NPFG - National Public Finance Guaranty Corp. SFMR - Single Family Mortgage Revenue XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by Arizona municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at July 31, 2009, 43.7% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 0.8% to 24.9% of total investments. Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. Security represents the underlying municipal bond of a tender option bond trust (see Note 1I). Security is in default with respect to scheduled principal payments. S e e notes to financ ial statem ents 24 Eaton Vance Colorado Municipals Fund as of July 31, 2009 PORTFOLIO OF INVESTME Tax-Exe m pt Inve stm e nts  97.9% Principal Amount (000s omitted) Security Value Education  2.8% $1,000 Colorado Educational and Cultural Facilities Authority, (Alexander Dawson School), 5.30%, 2/15/29 $ 1,003,340 $ 1,003,340 Electric Utilities  4.0% $1,000 Platte River Power Authority, 5.00%, 6/1/27 $ 1,058,060 Puerto Rico Electric Power Authority, 5.00%, 7/1/25 $ 1,412,945 Escrowed / Prerefunded  8.5% $ 500 Colorado Health Facilities Authority, (Portercare Adventist Health), Prerefunded to 11/15/11, 6.50%, 11/15/31 $ 564,935 Dawson Ridge Metropolitan District #1, Escrowed to Maturity, 0.00%, 10/1/22 University of Colorado Hospital Authority, Prerefunded to 11/15/11, 5.60%, 11/15/25 $ 3,025,173 Hospital  10.2% $ 500 Aspen Valley Hospital District, (Colorado Hospital), 5.00%, 10/15/26 $ 392,825 Colorado Health Facilities Authority, (Adventist Health/Sunbelt), 5.25%, 11/15/35 Colorado Health Facilities Authority, (Catholic Health Initiatives), 4.50%, 9/1/38 Colorado Health Facilities Authority, (Parkview Medical Center), 5.00%, 9/1/25 Colorado Health Facilities Authority, (Parkview Medical Center), 5.00%, 9/1/25 Colorado Health Facilities Authority, (Parkview Medical Center), 5.00%, 9/1/37 Colorado Health Facilities Authority, (Vail Valley Medical Center), 5.80%, 1/15/27 $ 3,620,995 Housing  5.6% $ 965 Colorado Housing and Finance Authority, (Birchwood Manor Project), (GNMA), (AMT), 5.50%, 9/20/36 $ 960,889 Denver City and County, Multi-Family Housing, (Bank Lofts), (FHA), (AMT), 6.15%, 12/1/16 Lake Creek, (Affordable Housing Corp.), 6.25%, 12/1/23 $ 1,993,764 NTS Principal Amount (000s omitted) Security Value Industrial Development Revenue  5.6% $ 500 Colorado Housing and Finance Authority, (Waste Management, Inc.), (AMT), 5.70%, 7/1/18 $ 486,205 Denver City and County Special Facilities, (United Airlines), (AMT), 5.25%, 10/1/32 Denver City and County Special Facilities, (United Airlines), (AMT), 5.75%, 10/1/32 Fort Collins, Pollution Control Revenue, (Anheuser-Busch Cos., Inc.), 4.70%, 9/1/40 Park Meadows Business Improvement District, 5.35%, 12/1/31 Puerto Rico Port Authority, (American Airlines, Inc.), (AMT), 6.25%, 6/1/26 Virgin Islands Public Finance Authority, (HOVENSA LLC), (AMT), 4.70%, 7/1/22 $ 1,983,456 Insured-Education  5.6% $1,800 Colorado Educational and Cultural Facilities Authority, (University of Denver), (FGIC), (NPFG), 5.00%, 3/1/35 $ 1,670,130 Colorado School of Mines, (NPFG), 0.00%, 12/1/21 $ 1,992,631 Insured-Electric Utilities  4.5% $ 750 Arkansas River Power Authority, (XLCA), 5.875%, 10/1/26 $ 722,092 Colorado Water Resources and Power Development Authority, (Fountaine Electric), (AGC), 5.25%, 12/1/38 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/34 $ 1,620,448 Insured-General Obligations  5.0% $ 60 Castle Pines North Metropolitan District, (FSA), 5.00%, 12/1/27 $ 61,801 Castlewood Ranch Metropolitan District, (XLCA), 4.25%, 12/1/34 McKay Landing Metropolitan District No. 2, (AMBAC), 4.25%, 12/1/36 Moffat County School District No. RE001, (FSA), 5.25%, 12/1/27 $ 1,790,943 Insured-Hospital  4.1% $ 750 Colorado Health Facilities Authority, (Catholic Health), (FSA), 5.10%, 10/1/41 $ 735,990 S e e notes to financ ial statem ents 25 Eaton Vance Colorado Municipals Fund as of July 31, 2009 PORTFOLIO OF INVESTMENTS CONTD (000s omitted) Security Value Insured-Hospital (continued) $ 750 Colorado Health Facilities Authority, (Poudre Valley Health Care, Inc.), (FSA), 5.25%, 3/1/40 $ 736,852 $ 1,472,842 Insured-Housing  2.0% $ 750 Denver City and County Housing Authority, Capital Fund Program Revenue, (Three Towers Rehabilitation Project), (FSA), (AMT), 5.20%, 11/1/27 $ 721,718 $ 721,718 Insured-Special Tax Revenue  11.3% $ 750 Denver City and County, Excise Tax Revenue, (AGC), 6.00%, 9/1/23 $ 819,990 Denver Convention Center, (XLCA), 4.75%, 12/1/35 Denver Convention Center, (XLCA), 5.125%, 12/1/26 Regional Transportation District, (Fastracks Project), (AMBAC), 4.375%, 11/1/36 Sand Creek Metropolitan District, (XLCA), 5.375%, 12/1/27 $ 4,011,605 Insured-Transportation  14.1% $1,000 Denver City and County, Airport System Revenue, (NPFG), (AMT), 5.00%, 11/15/30 $ 886,070 E-470 Colorado Public Highway Authority, (NPFG), 0.00%, 9/1/16 Northwest Parkway Public Highway Authority, (FSA), Prerefunded to 6/15/11, 5.25%, 6/15/41 Puerto Rico Highway and Transportation Authority, (AMBAC), 0.00%, 7/1/18 $ 5,038,281 Insured-Water and Sewer  0.4% $ 150 Colorado Water Resources and Power Development Authority, (Colorado UTE Electric Association), (FSA), 4.375%, 8/1/35 $ 134,493 $ 134,493 Lease Revenue / Certificates of Participation  1.5% $ 500 Colorado Higher Education Capital Construction, Lease Purchase Program, 5.50%, 11/1/27 $ 525,475 $ 525,475 Principal Amount (000s omitted) Security Value Senior Living / Life Care  3.5% $ 400 Colorado Health Facilities Authority, (Covenant Retirement Communities, Inc.), 5.00%, 12/1/35 $ 289,372 Colorado Health Facilities Authority, (Evangelical Lutheran Project), 5.25%, 6/1/36 Logan County Industrial Development, (TLC Care Choices, Inc.), 6.875%, 12/1/23 $ 1,243,523 Special Tax Revenue  2.9% $ 360 Bell Mountain Ranch Metropolitan District, 6.625%, 11/15/25 $ 333,626 Black Hawk, Device Tax, 5.00%, 12/1/18 Denver Urban Renewal Authority, 8.00%, 12/1/24 95 Guam, Limited Obligation Bonds, 5.625%, 12/1/29 Guam, Limited Obligation Bonds, 5.75%, 12/1/34 Virgin Islands Public Finance Authority, 6.75%, 10/1/37 $ 1,016,743 Transportation  1.7% $ 300 Eagle County, (Eagle County Airport Terminal), (AMT), 5.25%, 5/1/20 $ 209,454 Walker Field Public Airport Authority, 4.75%, 12/1/27 $ 623,004 Water and Sewer  4.6% $ 500 Colorado Springs Utilities, 5.25%, 11/15/36 $ 517,805 Colorado Springs Utilities, 5.50%, 11/15/48 Colorado Water Resources and Power Development Authority, 5.50%, 9/1/22 $ 1,655,474 Total Tax-Exempt Investments  97.9% (identified cost $38,062,958) $34,886,853 Other Assets, Less Liabilities  2.1% $ 748,900 Net Assets  100.0% $35,635,753 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. FGIC - Financial Guaranty Insurance Company S e e notes to financ ial statem ents 26 Eaton Vance Colorado Municipals Fund as of July PORTFOLIO OF INVESTMENTS C O N T  D FHA - Federal Housing Administration FSA - Financial Security Assurance, Inc. GNMA - Government National Mortgage Association NPFG - National Public Finance Guaranty Corp. XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by Colorado municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at July 31, 2009, 48.1% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 4.5% to 13.8% of total investments. Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. Security is in default and is making only partial interest payments. S e e notes to financ ial statem ents 27 Eaton Vance Connecticut Municipals Fund as of July 31, 2009 PORTFOLIO OF INVESTMENTS Tax-Exe m pt Inve stm e nts  103. 0% Principal Amount (000s omitted) Security Value Education  11.4% $ 1,000 Connecticut Health and Educational Facilities Authority, (Fairfield University), 5.00%, 7/1/34 $ 972,200 Connecticut Health and Educational Facilities Authority, (Yale University), 4.85%, 7/1/37 Connecticut Health and Educational Facilities Authority, (Yale University), 5.00%, 7/1/42 University of Connecticut, 5.00%, 2/15/21 University of Connecticut, 5.00%, 5/15/23 University of Connecticut, 5.00%, 2/15/28 $ 14,088,868 Electric Utilities  3.1% $ 2,000 Connecticut Development Authority, (Connecticut Light and Power), 5.85%, 9/1/28 $ 2,004,720 Connecticut Development Authority, Solid Waste Disposal, (PSEG Power LLC), (AMT), 5.75%, 11/1/37 Puerto Rico Electric Power Authority, 5.00%, 7/1/37 $ 3,787,760 Escrowed / Prerefunded  5.3% $ 1,250 Connecticut Clean Water Fund, Escrowed to Maturity, 6.00%, 10/1/12 $ 1,353,400 Connecticut Clean Water Fund, Prerefunded to 10/1/11, 5.50%, 10/1/19 Connecticut Health and Educational Facilities Authority, (Loomis Chaffee School), Prerefunded to 7/1/11, 5.25%, 7/1/31 Puerto Rico Public Finance Corp., Escrowed to Maturity, 6.00%, 8/1/26 $ 6,524,157 General Obligations  9.9% $ 1,750 Connecticut, 0.00%, 11/1/09 $ 1,747,602 Connecticut, 4.875%, 11/1/20 Connecticut, 5.00%, 2/15/29 Fairfield, 5.00%, 1/1/23 North Haven, 5.00%, 7/15/23 North Haven, 5.00%, 7/15/25 Puerto Rico, 0.00%, 7/1/15 Redding, 5.50%, 10/15/18 Redding, 5.625%, 10/15/19 Principal Amount (000s omitted) Security Value General Obligations (continued) $ 535 Wilton, 5.25%, 7/15/18 $ 639,165 Wilton, 5.25%, 7/15/19 $ 12,333,641 Housing  1.5% $ 2,000 Connecticut Housing Finance Authority, (AMT), 5.15%, 5/15/38 $ 1,910,360 $ 1,910,360 Industrial Development Revenue  7.8% $ 400 Connecticut Development Authority, (Mystic Marinelife Aquarium), 4.75%, 5/1/42 $ 335,524 Connecticut Development Authority, Airport Facility, (Signature Flight), (AMT), 6.625%, 12/1/14 Eastern Connecticut Resource Recovery Authority, (Wheelabrator Lisbon), (AMT), 5.50%, 1/1/20 Puerto Rico Port Authority, (American Airlines, Inc.), (AMT), 6.25%, 6/1/26 Sprague Environmental Improvement, (International Paper Co.), (AMT), 5.70%, 10/1/21 Virgin Islands Public Finance Authority, (HOVENSA LLC), (AMT), 4.70%, 7/1/22 $ 9,652,171 Insured-Education  14.6% $ 1,950 Connecticut Health and Educational Facilities Authority, (Loomis Chaffee School), (AMBAC), 5.25%, 7/1/30 $ 2,110,797 Connecticut Health and Educational Facilities Authority, (Loomis Chaffee School), (AMBAC), 5.25%, 7/1/31 Connecticut Health and Educational Facilities Authority, (Quinnipiac University), (BHAC), (NPFG), 5.00%, 7/1/37 Connecticut Health and Educational Facilities Authority, (Quinnipiac University), (NPFG), 5.75%, 7/1/33 Connecticut Health and Educational Facilities Authority, (Trinity College), (NPFG), 5.50%, 7/1/21 Connecticut Health and Educational Facilities Authority, (University of Hartford), (RADIAN), 5.25%, 7/1/32 University of Connecticut, (FGIC), (NPFG), 5.00%, 2/15/24 $ 18,110,268 Insured-Electric Utilities  4.4% $ 2,400 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/35 $ 2,245,320 S e e notes to financ ial statem ents 28 Eaton Vance Connecticut Municipals Fund as of July PORTFOLIO OF INVESTMENTS C O N T  D Principal Amount (000s omitted) Security Value Insured-Electric Utilities (continued) $ 3,000 Puerto Rico Electric Power Authority, (NPFG), 5.50%, 7/1/16 $ 3,172,860 $ 5,418,180 Insured-Escrowed / Prerefunded  6.1% $ 1,500 Connecticut, (FSA), Prerefunded to 10/15/12, 5.00%, 10/15/19 $ 1,690,320 Connecticut Health and Educational Facilities Authority, (Greenwich Academy), (FSA), Prerefunded to 3/1/11, 5.00%, 3/1/32 Puerto Rico, (FGIC), Prerefunded to 7/1/12, 5.00%, 7/1/32 Puerto Rico Electric Power Authority, (FSA), Prerefunded to 7/1/10, 5.25%, 7/1/29 Suffield, (NPFG), Prerefunded to 6/15/11, 4.75%, 6/15/21 $ 7,594,638 Insured-General Obligations  4.9% $ 3,370 Bridgeport, (FGIC), (NPFG), 4.75%, 8/15/21 $ 3,083,853 Connecticut, (AMBAC), 5.25%, 6/1/20 Hartford, (AGC), 5.00%, 8/15/28 New Britain, (NPFG), 6.00%, 3/1/12 $ 6,088,763 Insured-Hospital  2.3% $ 2,000 Connecticut Health and Educational Facilities Authority, (Childrens Medical Center), (NPFG), 5.00%, 7/1/21 $ 1,833,740 Connecticut Health and Educational Facilities Authority, (William W. Backus Hospital), (FSA), 5.125%, 7/1/35 $ 2,817,490 Insured-Housing  0.7% $ 985 Connecticut Housing Finance Authority, (AMBAC), 5.10%, 11/15/38 $ 919,773 $ 919,773 Insured-Lease Revenue / Certificates of Participation  2.1% $ 2,740 Puerto Rico Public Buildings Authority, (AMBAC), 5.50%, 7/1/21 $ 2,588,752 $ 2,588,752 Principal Amount (000s omitted) Security Value Insured-Pooled Loans  0.7% $ 930 Connecticut Higher Education Supplemental Loan Authority, (NPFG), (AMT), 5.25%, 11/15/21 $ 897,515 $ 897,515 Insured-Special Tax Revenue  1.7% $ 2,000 Connecticut, Special Tax Obligation, (Transportation Infrastructure), (AMBAC), 5.00%, 7/1/24 $ 2,090,440 $ 2,090,440 Insured-Transportation  8.6% $ 5,500 Connecticut Airport, (Bradley International Airport), (FGIC), (NPFG), (AMT), 5.125%, 10/1/26 $ 5,139,035 Guam International Airport Authority, (NPFG), 5.25%, 10/1/23 Puerto Rico Highway and Transportation Authority, (AGC), (CIFG), 5.25%, 7/1/41 Puerto Rico Highway and Transportation Authority, (AMBAC), 0.00%, 7/1/16 $ 10,661,539 Insured-Water and Sewer  5.0% $ 1,000 Connecticut Development Authority, (Aquarion Water Co. of Connecticut), (XLCA), 4.70%, 7/1/36 $ 708,640 Connecticut Development Authority, (Aquarion Water Co. of Connecticut), (XLCA), 5.10%, 9/1/37 South Central Connecticut Regional Water Authority, (NPFG), 5.25%, 8/1/24 South Central Connecticut Regional Water Authority, (NPFG), 5.25%, 8/1/32 $ 6,172,993 Lease Revenue / Certificates of Participation  1.8% $ 1,830 Puerto Rico Public Finance Corp., (Commonwealth Appropriation), Escrowed to Maturity, 6.00%, 8/1/26 $ 2,208,664 $ 2,208,664 Other Revenue  0.3% $ 8,700 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/50 $ 192,879 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/55 $ 385,026 S e e notes to financ ial statem ents 29 Eaton Vance Connecticut Municipals Fund as of July 31, 2009 PORTFOLIO OF INVESTMENTS CONTD Principal Amount (000s omitted) Security Value Senior Living / Life Care  0.6% $ 1,000 Connecticut Development Authority, (Alzheimers Resource Center), 5.50%, 8/15/27 $ 713,070 $ 713,070 Solid Waste  2.1% $ 2,750 Connecticut Resource Recovery Authority, (American REF- FUEL Co.), (AMT), 6.45%, 11/15/22 $ 2,551,808 $ 2,551,808 Special Tax Revenue  7.7% $ 3,180 Connecticut, Special Tax Obligation, (Transportation Infrastructure), 6.125%, 9/1/12 $ 3,444,512 Connecticut, Special Tax Obligation, (Transportation Infrastructure), 6.50%, 10/1/12 Guam, Limited Obligation Bonds, 5.625%, 12/1/29 Guam, Limited Obligation Bonds, 5.75%, 12/1/34 Puerto Rico Sales Tax Financing Corp., 5.25%, 8/1/57 Virgin Islands Public Finance Authority, 6.75%, 10/1/37 $ 9,556,274 Transportation  0.4% $ 500 Puerto Rico Highway and Transportation Authority, 5.50%, 7/1/15 $ 511,745 $ 511,745 Total Tax-Exempt Investments  103.0% (identified cost $128,897,355) $127,583,895 Other Assets, Less Liabilities  (3.0)% $ (3,722,192) Net Assets  100.0% $123,861,703 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. BHAC - Berkshire Hathaway Assurance Corp. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. NPFG - National Public Finance Guaranty Corp. RADIAN - Radian Group, Inc. XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by Connecticut municipalities. In addition, 19.5% of the Funds net assets at July 31, 2009 were invested in municipal obligations issued by Puerto Rico. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at July 31, 2009, 48.0% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 1.2% to 28.0% of total investments. Security represents the underlying municipal bond of a tender option bond trust (see Note 1I). Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. S e e notes to financ ial statem ents 30 Eaton Vance Michigan Municipals Fund as of July 31, 2009 PORTFOLIO OF INVESTMENTS Tax-Exe m pt Inve stm e nts  102. 1% Principal Amount (000s omitted) Security Value Education  3.2% $ 475 Grand Valley State University, 5.625%, 12/1/29 $ 489,478 Grand Valley State University, 5.75%, 12/1/34 Michigan Higher Education Facilities Authority, (Hillsdale College), 5.00%, 3/1/35 $ 1,639,829 Electric Utilities  1.7% $ 1,000 Puerto Rico Electric Power Authority, 5.00%, 7/1/37 $ 862,870 $ 862,870 Escrowed / Prerefunded  7.9% $ 530 Macomb County Hospital Finance Authority, (Mount Clemens General Hospital), Prerefunded to 11/15/13, 5.875%, 11/15/34 $ 624,382 Michigan Higher Education Facilities Authority, (Creative Studies), Prerefunded to 6/1/12, 5.85%, 12/1/22 Michigan Hospital Finance Authority, (Sparrow Obligation Group), Prerefunded to 11/15/11, 5.625%, 11/15/36 Puerto Rico Highway and Transportation Authority, Prerefunded to 7/1/16, 5.00%, 7/1/36 $ 4,056,277 General Obligations  2.6% $ 500 Kent County Building Authority, 5.50%, 6/1/26 $ 589,180 Michigan, 5.50%, 11/1/25 Puerto Rico Public Buildings Authority, (Commonwealth Guaranteed), 5.25%, 7/1/29 $ 1,330,141 Hospital  18.5% $ 500 Allegan Hospital Finance Authority, (Allegan General Hospital), 7.00%, 11/15/21 $ 464,385 Gaylord Hospital Finance Authority, (Otsego Memorial Hospital Association), 6.20%, 1/1/25 Kent Hospital Finance Authority, (Spectrum Health), 5.50% to 1/15/15 (Put Date), 1/15/47 Michigan Hospital Finance Authority, (Central Michigan Community Hospital), 6.25%, 10/1/27 Michigan Hospital Finance Authority, (Henry Ford Health System), 5.25%, 11/15/46 Michigan Hospital Finance Authority, (McLaren Healthcare), 5.00%, 8/1/35 Michigan Hospital Finance Authority, (Mid Michigan Obligation Group), 5.00%, 4/15/36 Principal Amount (000s omitted) Security Value Hospital (continued) $ 500 Michigan Hospital Finance Authority, (Mid Michigan Obligation Group), 6.125%, 6/1/39 $ 509,375 Michigan Hospital Finance Authority, (Oakwood Obligation Group), 5.00%, 7/15/37 Michigan Hospital Finance Authority, (Sparrow Obligation Group), 5.00%, 11/15/36 Michigan Hospital Finance Authority, (Trinity Health), 5.00%, 8/15/34 Monroe County Hospital Finance Authority, (Mercy Memorial Hospital Corp.), 5.375%, 6/1/26 $ 9,505,842 Insured-Education  3.8% $ 495 Ferris State University, (AGC), 5.125%, 10/1/33 $ 498,386 Wayne University, (NPFG), 5.00%, 11/15/37 $ 1,969,331 Insured-Electric Utilities  4.1% $ 300 Michigan Strategic Fund, (Detroit Edison Co.), (FGIC), (NPFG), 6.95%, 5/1/11 $ 319,152 Michigan Strategic Fund, (Detroit Edison Co.), (NPFG), (AMT), 5.55%, 9/1/29 $ 2,089,232 Insured-Escrowed / Prerefunded  4.4% $ 2,000 Detroit School District, (FGIC), Prerefunded to 5/1/13, 5.25%, 5/1/28 $ 2,284,640 $ 2,284,640 Insured-General Obligations  27.9% $ 850 Allen Park Public School District, (FSA), 4.25%, 5/1/29 $ 780,130 Brighton School District, (AMBAC), 0.00%, 5/1/18 Detroit City School District, (FSA), 5.25%, 5/1/32 Detroit City School District, (FSA), 6.00%, 5/1/29 Healthsource Saginaw, Inc., Saginaw County, (NPFG), 5.00%, 5/1/29 Holland School District, (AMBAC), 0.00%, 5/1/17 Okemos Public School District, (NPFG), 0.00%, 5/1/16 Otsego Public School District, (FSA), 4.25%, 5/1/34 Parchment School District, (NPFG), 5.00%, 5/1/25 Redford Union School District No. 1, (AMBAC), 5.00%, 5/1/22 Van Dyke Public Schools, (FSA), 5.00%, 5/1/38 S e e notes to financ ial statem ents 31 Eaton Vance Michigan Municipals Fund as of July 31, 2009 PORTFOLIO OF INVESTMENTS CONTD Principal Amount (000s omitted) Security Value Insured-General Obligations (continued) $ 1,965 Woodhaven Brownstown School District, (FSA), 4.00%, 5/1/27 $ 1,829,710 $14,351,950 Insured-Housing  0.1% $ 40 Michigan Housing Development Authority, Rental Housing, (NPFG), (AMT), 5.30%, 10/1/37 $ 38,143 $ 38,143 Insured-Lease Revenue / Certificates of Participation  1.6% $ 3,000 Michigan Building Authority, (FGIC), (FSA), 0.00%, 10/15/29 $ 814,170 $ 814,170 Insured-Transportation  4.7% $ 1,000 Puerto Rico Highway and Transportation Authority, (AGC), (CIFG), 5.25%, 7/1/41 $ 990,790 Wayne Charter County Airport, (NPFG), (AMT), 5.00%, 12/1/28 $ 2,417,175 Insured-Water and Sewer  5.8% $ 2,500 Detroit Sewer Disposal System, (NPFG), 4.50%, 7/1/35 $ 1,963,300 Grand Rapids Water Supply System, (AGC), 5.00%, 1/1/29 $ 2,983,590 Lease Revenue / Certificates of Participation  2.0% $ 1,000 Michigan Building Authority, 6.00%, 10/15/38 $ 1,031,270 $ 1,031,270 Other Revenue  1.3% $ 1,090 Michigan Tobacco Settlement Finance Authority, 6.00%, 6/1/48 $ 660,322 $ 660,322 Special Tax Revenue  10.0% $ 3,050 Detroit, Downtown Tax Increment, 0.00%, 7/1/16 $ 2,165,286 Detroit, Downtown Tax Increment, 0.00%, 7/1/20 Guam, Limited Obligation Bonds, 5.625%, 12/1/29 Guam, Limited Obligation Bonds, 5.75%, 12/1/34 Puerto Rico Sales Tax Financing Corp., 0.00%, 8/1/56 Principal Amount (000s omitted) Security Value Special Tax Revenue (continued) $ 1,090 Puerto Rico Sales Tax Financing Corp., 5.25%, 8/1/57 $ 1,060,254 Virgin Islands Public Finance Authority, 6.75%, 10/1/37 $ 5,167,599 Water and Sewer  2.5% $ 1,000 Michigan Municipal Bond Authority, (Clean Water Revenue), 5.00%, 10/1/29 $ 1,024,780 Michigan Municipal Bond Authority, (Clean Water Revenue), 5.25%, 10/1/11 $ 1,297,890 Total Tax-Exempt Investments  102.1% (identified cost $54,026,548) $52,500,271 Other Assets, Less Liabilities  (2.1)% $ (1,101,733) Net Assets  100.0% $51,398,538 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. NPFG - National Public Finance Guaranty Corp. The Fund invests primarily in debt securities issued by Michigan municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at July 31, 2009, 51.3% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 1.9% to 22.3% of total investments. Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. Security represents the underlying municipal bond of a tender option bond trust (see Note 1I) . S e e notes to financ ial statem ents 32 Eaton Vance Minnesota Municipals Fund as of July 31, 2009 PORTFOLIO OF INVESTMENTS Tax-Exe m pt Inve stm e nts  97.2% Principal Amount (000s omitted) Security Value Education  11.4% $ 1,000 Minnesota Higher Education Facilities Authority, (Carleton College), 5.00%, 1/1/28 $ 1,033,960 Minnesota Higher Education Facilities Authority, (Hamline University), 6.00%, 10/1/29 Minnesota Higher Education Facilities Authority, (Macalester College), 4.25%, 3/1/27 Minnesota Higher Education Facilities Authority, (Macalester College), 4.25%, 3/1/32 Minnesota Higher Education Facilities Authority, (Minneapolis College of Art), 5.375%, 5/1/21 Minnesota Higher Education Facilities Authority, (St. Olaf College), 4.50%, 10/1/32 Minnesota Higher Education Facilities Authority, (University of St. Thomas), 5.25%, 4/1/39 St. Cloud Housing and Redevelopment Authority, (University Foundation), 5.00%, 5/1/23 University of Minnesota, 5.00%, 12/1/21 University of Minnesota, 5.125%, 4/1/34 University of Minnesota, (State Supported Stadium Debt), 5.00%, 8/1/29 $10,465,987 Electric Utilities  5.1% $ 500 Minnesota Municipal Power Agency, 4.75%, 10/1/32 $ 480,940 Minnesota Municipal Power Agency, 5.00%, 10/1/34 Minnesota Municipal Power Agency, 5.00%, 10/1/35 Puerto Rico Electric Power Authority, 5.00%, 7/1/37 Rochester Electric, Utility Revenue, 5.00%, 12/1/30 $ 4,643,085 Escrowed / Prerefunded  6.5% $ 1,980 Chaska Electric, Prerefunded to 10/1/10, 6.10%, 10/1/30 $ 2,104,344 Columbia Heights, MFMR, (Housing Crest), (GNMA), Prerefunded to 10/20/12, 6.625%, 4/20/43 Rochester Electric, Prerefunded to 12/1/10, 5.25%, 12/1/30 St. Louis Park, Health Care Facilities Revenue, (Nicollet Health Services), Prerefunded to 7/1/14, 5.25%, 7/1/30 $ 5,960,941 General Obligations  13.8% $ 1,000 Burnsville Independent School District No. 191, 4.75%, 2/1/29 $ 1,026,020 Principal Amount (000s omitted) Security Value General Obligations (continued) $ 750 Dakota County Community Development Agency, (Senior Housing Facilities), 5.00%, 1/1/21 $ 772,147 Dakota County Community Development Agency, (Senior Housing Facilities), 5.125%, 1/1/35 Duluth, 5.00%, 2/1/34 Fairmont Independent School District No. 2752, (Alternative Facilities), 5.00%, 2/1/34 Minneapolis and St. Paul Metropolitan Airports Commission, (AMT), 4.50%, 1/1/15 Minnesota, 5.00%, 6/1/21 Minnesota, 5.00%, 11/1/26 St. Michael Independent School District No. 885, 4.50%, 2/1/28 Washington County, 3.50%, 2/1/28 Zumbrota-Mazeppa Independent School District No. 2805, 4.50%, 2/1/28 $12,644,095 Hospital  7.3% $ 1,000 Douglas County, (Douglas County Hospital Project), 6.25%, 7/1/38 $ 948,850 Martin County, (Fairmont Community Hospital Association), 6.625%, 9/1/22 Northfield, 5.375%, 11/1/31 Rochester Health Care Facilities, (Mayo Clinic), 5.00%, 11/15/36 Shakopee Health Care Facilities, (St. Francis Regional Medical Center), 5.25%, 9/1/34 St. Louis Park, Health Care Facilities Revenue, (Nicollet Health Services), 5.75%, 7/1/30 St. Paul Housing and Redevelopment Authority, (Health East Project), 6.00%, 11/15/35 St. Paul Housing and Redevelopment Authority, (HealthPartners, Inc.), 5.25%, 5/15/36 $ 6,719,738 Housing  6.4% $ 500 Minneapolis, Multi-Family Housing, (Bottineau Commons), (AMT), 5.45%, 4/20/43 $ 487,165 Minnesota Housing Finance Agency, (AMT), 4.80%, 7/1/38 Minnesota Housing Finance Agency, (AMT), 4.85%, 7/1/38 Minnesota Housing Finance Agency, (AMT), 4.90%, 7/1/37 Minnesota Housing Finance Agency, (AMT), 5.00%, 8/1/40 Minnesota Housing Finance Agency, (AMT), 5.25%, 7/1/33 S e e notes to financ ial statem ents 33 Eaton Vance Minnesota Municipals Fund as of July 31, 2009 PORTFOLIO OF INVESTMENTS CONTD Principal Amount (000s omitted) Security Value Housing (continued) $ 1,650 Minnetonka, Multi-Family Housing, (Archer Heights Apartments), (AMT), 6.00%, 1/20/27 $ 1,308,912 $ 5,835,338 Industrial Development Revenue  0.8% $ 1,000 Cloquet, (Potlach Corp.), 5.90%, 10/1/26 $ 709,780 $ 709,780 Insured-Education  0.6% $ 500 Minnesota State Colleges and University, (St. Cloud State University), (FSA), 5.00%, 10/1/19 $ 534,160 $ 534,160 Insured-Electric Utilities  11.3% $ 1,000 Northern Municipal Power Agency, (AGC), 5.00%, 1/1/21 $ 1,035,380 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/34 Rochester Electric, (NPFG), 4.50%, 12/1/26 Southern Minnesota Municipal Power Agency, (NPFG), 0.00%, 1/1/21 Southern Minnesota Municipal Power Agency, (NPFG), 0.00%, 1/1/25 Western Minnesota Municipal Power Agency, (FSA), 5.00%, 1/1/36 $10,389,401 Insured-Escrowed / Prerefunded  3.3% $ 1,270 Hopkins Housing and Redevelopment Authority, (Public Works and Fire Station), (NPFG), Prerefunded to 2/1/13, 5.00%, 2/1/20 $ 1,433,436 Minneapolis and St. Paul Metropolitan Airports Commission, (FGIC), Prerefunded to 1/1/11, 5.25%, 1/1/32 $ 3,030,246 Insured-General Obligations  6.9% $ 1,200 Alexandria Independent School District No. 206, (FSA), 5.00%, 2/1/27 $ 1,279,512 Cambridge Independent School District No. 911, (NPFG), 0.00%, 2/1/29 Chaska Independent School District No. 112, (NPFG), 4.50%, 2/1/28 Fergus Falls Independent School District No. 544, (FSA), 4.625%, 1/1/28 Principal Amount (000s omitted) Security Value Insured-General Obligations (continued) $ 1,000 Rosemount Independent School District No. 196, (FSA), 5.00%, 2/1/23 $ 1,052,710 Spring Lake Park Independent School District No. 16, (FSA), 5.00%, 2/1/22 St. Francis Independent School District No. 15, (NPFG), 5.00%, 2/1/27 $ 6,333,207 Insured-Hospital  4.6% $ 2,000 Minneapolis, (Fairview Health Services), (AMBAC), 5.00%, 11/15/34 $ 1,788,940 Minnesota Agricultural and Economic Development Board, (Essentia Health), (AGC), 5.00%, 2/15/37 Plymouth, (Westhealth), (FSA), 6.25%, 6/1/16 $ 4,214,038 Insured-Other Revenue  0.9% $ 800 St. Paul Housing and Redevelopment Authority, (Block 19), (FSA), 5.35%, 8/1/29 $ 797,080 $ 797,080 Insured-Special Tax Revenue  3.2% $ 2,000 St. Paul, Sales Tax Revenue, (XLCA), 5.00%, 11/1/30 $ 1,918,960 Washington County Housing and Redevelopment Authority, (Annual Appropriation), (NPFG), 5.50%, 2/1/32 $ 2,928,010 Insured-Transportation  3.2% $ 1,000 Minneapolis and St. Paul Metropolitan Airports Commission, (AMBAC), (AMT), 5.00%, 1/1/22 $ 945,070 Minneapolis and St. Paul Metropolitan Airports Commission, (AMBAC), (BHAC), 4.50%, 1/1/32 $ 2,934,090 Lease Revenue / Certificates of Participation  1.0% $ 560 Minnetonka Independent School District No. 276, 5.00%, 3/1/29 $ 578,497 Plymouth Intermediate School District No. 287, 5.00%, 2/1/25 $ 942,150 S e e notes to financ ial statem ents 34 Eaton Vance Minnesota Municipals Fund as of July 31, 2009 PORTFOLIO OF INVESTMENTS CONTD Principal Amount (000s omitted) Security Value Miscellaneous  2.2% $ 2,000 Minneapolis Art Center Facilities, (Walker Art Center), 5.125%, 7/1/21 $ 2,050,520 $ 2,050,520 Senior Living / Life Care  0.8% $ 975 St. Paul Housing and Redevelopment Authority, (Care Institute, Inc. - Highland), 8.75%, 11/1/24 $ 759,301 $ 759,301 Special Tax Revenue  5.5% $ 270 Guam, Limited Obligation Bonds, 5.625%, 12/1/29 $ 264,376 Guam, Limited Obligation Bonds, 5.75%, 12/1/34 Hennepin County, Sales Tax Revenue, 4.75%, 12/15/33 Hennepin County, Sales Tax Revenue, 4.75%, 12/15/37 Virgin Islands Public Finance Authority, 6.75%, 10/1/37 $ 5,048,738 Water Revenue  2.4% $ 2,000 Minnesota Public Facilities Authority, Clean Water Revenue, 5.00%, 3/1/26 $ 2,144,520 $ 2,144,520 Total Tax-Exempt Investments  97.2% (identified cost $88,333,418) $89,084,425 Other Assets, Less Liabilities  2.8% $ 2,575,843 Net Assets  100.0% $91,660,268 35.0% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 2.2% to 14.6% of total investments. Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. Security is in default with respect to scheduled principal payments. The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. BHAC - Berkshire Hathaway Assurance Corp. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. GNMA - Government National Mortgage Association MFMR - Multi-Family Mortgage Revenue NPFG - National Public Finance Guaranty Corp. XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by Minnesota municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at July 31, 2009, S e e notes to financ ial statem ents 35 Eaton Vance New Jersey Municipals Fund as of July 31, 2009 PORTFOLIO OF INVESTMENTS Tax-Exe m pt Inve stm e nts  112. 1% Principal Amount (000s omitted) Security Value Education  12.9% $ 750 New Jersey Educational Facilities Authority, (Georgian Court University), 5.00%, 7/1/27 $ 688,748 New Jersey Educational Facilities Authority, (Georgian Court University), 5.00%, 7/1/33 New Jersey Educational Facilities Authority, (Georgian Court University), 5.25%, 7/1/37 New Jersey Educational Facilities Authority, (Princeton University), 4.50%, 7/1/37 New Jersey Educational Facilities Authority, (Princeton University), 4.50%, 7/1/38 New Jersey Educational Facilities Authority, (Stevens Institute of Technology), 5.00%, 7/1/27 New Jersey Educational Facilities Authority, (Stevens Institute of Technology), 5.00%, 7/1/34 New Jersey Educational Facilities Authority, (University of Medicine and Dentistry), 7.50%, 12/1/32 Rutgers State University, 5.00%, 5/1/39 $ 31,487,422 Electric Utilities  1.0% $ 2,500 Salem County Pollution Control Financing, (Public Service Enterprise Group, Inc.), (AMT), 5.75%, 4/1/31 $ 2,358,125 $ 2,358,125 General Obligations  1.0% $ 2,365 Morris County, 4.00%, 4/15/22 $ 2,439,805 $ 2,439,805 Health Care-Miscellaneous  0.3% $ 970 New Jersey Economic Development Authority, (Hudson County Occupational Center), 6.50%, 7/1/18 $ 818,835 $ 818,835 Hospital  14.7% $ 1,700 Camden County Improvement Authority, (Cooper Health System), 5.00%, 2/15/35 $ 1,188,249 Camden County Improvement Authority, (Cooper Health System), 5.25%, 2/15/27 Camden County Improvement Authority, (Cooper Health System), 5.75%, 2/15/34 New Jersey Health Care Facilities Financing Authority, (AHS Hospital Corp.), 5.00%, 7/1/27 New Jersey Health Care Facilities Financing Authority, (Atlanticare Regional Medical Center), 5.00%, 7/1/37 Principal Amount (000s omitted) Security Value Hospital (continued) $ 2,700 New Jersey Health Care Facilities Financing Authority, (Hackensack University Medical Center), 6.00%, 1/1/25 $ 2,711,070 New Jersey Health Care Facilities Financing Authority, (Kennedy Health System), 5.625%, 7/1/31 New Jersey Health Care Facilities Financing Authority, (Robert Wood Johnson University Hospital), 5.75%, 7/1/31 New Jersey Health Care Facilities Financing Authority, (South Jersey Hospital), 5.00%, 7/1/46 New Jersey Health Care Facilities Financing Authority, (Virtua Health), 5.75%, 7/1/33 $ 35,753,602 Housing  4.1% $ 5,435 New Jersey Housing & Mortgage Finance Agency, (Single Family Housing), (AMT), 4.70%, 10/1/37 $ 4,703,449 New Jersey Housing & Mortgage Finance Agency, (Single Family Housing), (AMT), 4.95%, 10/1/32 New Jersey Housing & Mortgage Finance Agency, (Single Family Housing), (AMT), 5.00%, 10/1/37 $ 9,921,395 Industrial Development Revenue  6.8% $ 3,200 Middlesex County Pollution Control Authority, (Amerada Hess), 6.05%, 9/15/34 $ 3,141,792 New Jersey Economic Development Authority, (Anheuser- Busch Cos., Inc.), (AMT), 4.95%, 3/1/47 New Jersey Economic Development Authority, (Continental Airlines), (AMT), 6.25%, 9/15/29 New Jersey Economic Development Authority, (Continental Airlines), (AMT), 9.00%, 6/1/33 Virgin Islands Public Finance Authority, (HOVENSA LLC), (AMT), 4.70%, 7/1/22 $ 16,440,240 Insured-Education  4.1% $ 9,690 New Jersey Educational Facilities Authority, (College of New Jersey), (FSA), 5.00%, 7/1/35 $ 9,892,327 $ 9,892,327 Insured-Escrowed / Prerefunded  0.2% $ 1,000 New Jersey Health Care Facilities Financing Authority, (St. Barnabas Corp.), (NPFG), Escrowed to Maturity, 0.00%, 7/1/23 $ 547,560 $ 547,560 S e e notes to financ ial statem ents 36 Eaton Vance New Jersey Municipals Fund as of July 31, 2009 PORTFOLIO OF INVESTMENTS CONTD Principal Amount (000s omitted) Security Value Insured-Gas Utilities  4.1% $10,000 New Jersey Economic Development Authority, (New Jersey Natural Gas Co.), (FGIC) (NPFG), (AMT), 4.90%, 10/1/40 $ 9,933,200 $ 9,933,200 Insured-General Obligations  6.1% $ 3,050 Hudson County Improvements Authority, (NPFG), 0.00%, 12/15/35 $ 592,615 Hudson County Improvements Authority, (NPFG), 0.00%, 12/15/36 Irvington Township, (FSA), 0.00%, 7/15/22 Irvington Township, (FSA), 0.00%, 7/15/23 Jackson Township School District, (NPFG), 2.50%, 6/15/27 $ 14,961,734 Insured-Hospital  3.7% $ 4,250 New Jersey Economic Development Authority, (Hillcrest Health Services), (AMBAC), 0.00%, 1/1/19 $ 2,542,733 New Jersey Economic Development Authority, (St. Barnabas Medical Center), (NPFG), 0.00%, 7/1/26 New Jersey Health Care Facilities Financing Authority, (St. Barnabas Corp.), (NPFG), 0.00%, 7/1/23 New Jersey Health Care Facilities Financing Authority, (Virtua Health), (AGC), 5.50%, 7/1/38 $ 9,000,851 Insured-Industrial Development Revenue  0.8% $ 2,405 New Jersey Economic Development Authority, (New Jersey American Water Co, Inc.), (FGIC), (NPFG), (AMT), 5.25%, 7/1/38 $ 2,017,819 $ 2,017,819 Insured-Lease Revenue / Certificates of Participation  1.3% $ 2,000 New Jersey Economic Development Authority, (School Facilities Construction), (AGC), 5.50%, 12/15/34 $ 2,101,940 South Jersey Port Corp., (Marine Terminal), (AGC), 5.75%, 1/1/34 $ 3,145,840 Insured-Other Revenue  1.2% $ 2,785 Hudson County Improvement Authority, (Harrison Parking), (AGC), 5.25%, 1/1/39 $ 2,840,867 $ 2,840,867 Principal Amount (000s omitted) Security Value Insured-Special Tax Revenue  6.3% $ 2,500 Garden Preservation Trust and Open Space and Farmland, (FSA), 0.00%, 11/1/22 $ 1,383,275 Garden Preservation Trust and Open Space and Farmland, (FSA), 0.00%, 11/1/24 New Jersey Economic Development Authority, (Motor Vehicle Surcharges), (NPFG), 5.25%, 7/1/26 New Jersey Economic Development Authority, (Motor Vehicle Surcharges), (XLCA), 0.00%, 7/1/26 New Jersey Economic Development Authority, (Motor Vehicle Surcharges), (XLCA), 0.00%, 7/1/27 Puerto Rico Sales Tax Financing Corp., (AMBAC), 0.00%, 8/1/54 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/44 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/45 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/46 $ 15,424,653 Insured-Student Loan  2.5% $ 6,000 New Jersey Higher Education Assistance Authority, (AGC), 6.125%, 6/1/30 $ 6,042,060 $ 6,042,060 Insured-Transportation  1.8% $16,195 New Jersey Transportation Trust Fund Authority, (Transportation System), (BHAC), (FGIC), 0.00%, 12/15/31 $ 4,383,015 $ 4,383,015 Insured-Water and Sewer  6.2% $ 565 Middlesex County Utilities Authority, (NPFG), 6.25%, 8/15/10 $ 578,871 New Jersey Economic Development Authority, (United Water New Jersey, Inc.), (AMBAC), (AMT), 4.875%, 11/1/25 North Hudson Sewer Authority, (NPFG), 0.00%, 8/1/25 $ 15,107,288 Lease Revenue / Certificates of Participation  7.2% $ 720 Atlantic City Public Facilities Lease Agreement, 8.875%, 1/15/14 $ 828,014 Atlantic City Public Facilities Lease Agreement, 8.875%, 1/15/15 New Jersey Economic Development Authority, (Economic Recovery), Contract Lease, 0.00%, 3/15/13 S e e notes to financ ial statem ents 37 Eaton Vance New Jersey Municipals Fund as of July 31, 2009 PORTFOLIO OF INVESTMENTS CONTD Principal Amount (000s omitted) Security Value Lease Revenue / Certificates of Participation (continued) $ 3,000 New Jersey Economic Development Authority, (School Facilities Construction), 5.25%, 12/15/33 $ 3,043,680 New Jersey Health Care Facilities Financing Authority, (Contract Hospital Asset Transportation Program), 5.25%, 10/1/38 $ 17,425,846 Other Revenue  5.4% $16,000 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/50 $ 354,720 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/55 New Jersey Economic Development Authority, (Duke Farms Foundation), 5.00%, 7/1/48 Tobacco Settlement Financing Corp., 0.00%, 6/1/41 Tobacco Settlement Financing Corp., 5.00%, 6/1/41 $ 13,211,920 Senior Living / Life Care  2.7% $ 1,345 New Jersey Economic Development Authority, (Cranes Mill, Inc.), 5.875%, 7/1/28 $ 1,149,988 New Jersey Economic Development Authority, (Cranes Mill, Inc.), 6.00%, 7/1/38 New Jersey Economic Development Authority, (Forsgate), (AMT), 8.625%, 6/1/25 New Jersey Economic Development Authority, (Seabrook Village), 5.25%, 11/15/36 $ 6,643,483 Special Tax Revenue  2.7% $ 300 New Jersey Economic Development Authority, (Newark Downtown District Management Corp.), 5.125%, 6/15/27 $ 247,098 New Jersey Economic Development Authority, (Newark Downtown District Management Corp.), 5.125%, 6/15/37 Puerto Rico Sales Tax Financing Corp., 5.25%, 8/1/57 Virgin Islands Public Finance Authority, 6.75%, 10/1/37 $ 6,495,520 Student Loan  0.6% $ 1,430 New Jersey Higher Education Assistance Authority, 5.625%, 6/1/30 $ 1,447,646 $ 1,447,646 Principal Amount (000s omitted) Security Value Transportation  12.5% $ 7,000 New Jersey State Turnpike Authority, 5.25%, 1/1/40 $ 7,035,840 New Jersey Transportation Trust Fund Authority, (Transportation System), 5.875%, 12/15/38 Port Authority of New York and New Jersey, 6.125%, 6/1/94 $ 30,450,630 Water and Sewer  1.9% $ 5,025 New Jersey Economic Development Authority, (Atlantic City Sewer), (AMT), 5.45%, 4/1/28 $ 4,754,454 $ 4,754,454 Total Tax-Exempt Investments  112.1% (identified cost $289,932,846) $272,946,137 Other Assets, Less Liabilities  (12.1)% $ (29,567,874) Net Assets  100.0% $243,378,263 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. BHAC - Berkshire Hathaway Assurance Corp. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. NPFG - National Public Finance Guaranty Corp. XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by New Jersey municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at July 31, 2009, 34.2% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 1.6% to 13.0% of total investments. Security represents the underlying municipal bond of a tender option bond trust (see Note 1I) . Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. Security (or a portion thereof) has been pledged as collateral for open swap contracts. Security is in default and is making only partial interest payments. S e e notes to financ ial statem ents 38 Eaton Vance Pennsylvania Municipals Fund as of July 31, 2009 PORTFOLIO OF INVESTMENTS Tax-Exe m pt Inve stm e nts  108. 1% Principal Amount (000s omitted) Security Value Bond Bank  1.8% $ 5,000 Delaware Valley Regional Finance Authority, 5.75%, 7/1/32 $ 5,379,500 $ 5,379,500 Cogeneration  1.7% $ 530 Carbon County Industrial Development Authority, (Panther Creek Partners), (AMT), 6.65%, 5/1/10 $ 531,982 Pennsylvania Economic Development Financing Authority, (Northampton Generating), (AMT), 6.50%, 1/1/13 Pennsylvania Economic Development Financing Authority, (Northampton Generating), (AMT), 6.60%, 1/1/19 $ 4,950,222 Education  6.9% $ 1,150 Allegheny County Higher Education Building Authority, (Duquesne University), 5.00%, 3/1/33 $ 1,096,376 Bucks County Industrial Development Authority, (George School), 5.00%, 9/15/34 Bucks County Industrial Development Authority, (George School), 5.00%, 9/15/39 Lancaster Higher Education Authority, (Franklin & Marshall College), 5.00%, 4/15/37 Northampton County General Purpose Authority, (Lafayette College), 5.00%, 11/1/34 Northampton County General Purpose Authority, (Lehigh University), 5.00%, 11/15/39 Pennsylvania Higher Educational Facilities Authority, (La Salle University), 5.00%, 5/1/37 Pennsylvania Higher Educational Facilities Authority, (University of Pennsylvania), 4.75%, 7/15/35 Pennsylvania State University, 4.50%, 8/15/36 $ 20,309,428 Electric Utilities  0.8% $ 2,250 York County Industrial Development Authority, Pollution Control Revenue, (Public Service Enterprise Group, Inc.), 5.50%, 9/1/20 $ 2,269,800 $ 2,269,800 Escrowed / Prerefunded  0.7% $ 675 Allegheny County Industrial Development Authority, (Residential Resources, Inc.), Prerefunded to 9/1/11, 6.60%, 9/1/31 $ 755,433 Principal Amount (000s omitted) Security Value Escrowed / Prerefunded (continued) $ 1,210 Bucks County Industrial Development Authority, (Pennswood), Prerefunded to 10/1/12, 6.00%, 10/1/27 $ 1,404,241 $ 2,159,674 General Obligations  1.5% $ 1,000 Chester County, 5.00%, 7/15/27 $ 1,083,150 Chester County, 5.00%, 7/15/28 Montgomery County, 4.375%, 12/1/31 Radnor Township, 5.125%, 7/15/34 $ 4,515,414 Hospital  14.5% $ 3,000 Allegheny County Hospital Development Authority, (University of Pittsburgh Medical Center), 5.50%, 8/15/34 $ 2,947,890 Dauphin County General Authority, (Pinnacle Health System), 6.00%, 6/1/29 Hazelton Health Services Authority, (Hazelton General Hospital), 5.50%, 7/1/27 Lancaster County Hospital Authority, (Lancaster General Hospital), 4.50%, 3/15/36 Lancaster County Hospital Authority, (Lancaster General Hospital), 5.00%, 3/15/22 Lebanon County Health Facilities Authority, (Good Samaritan Hospital), 6.00%, 11/15/35 Lehigh County General Purpose Authority, (Lehigh Valley Health Network), 5.25%, 7/1/32 Monroe County Hospital Authority, (Pocono Medical Center), 5.125%, 1/1/37 Monroe County Hospital Authority, (Pocono Medical Center), 5.25%, 1/1/43 Pennsylvania Higher Educational Facilities Authority, (UPMC Health System), 6.00%, 8/15/26 Pennsylvania Higher Educational Facilities Authority, (UPMC Health System), 6.00%, 1/15/31 Philadelphia Hospitals and Higher Education Facilities Authority, (Childrens Hospital), 4.50%, 7/1/37 Washington County Hospital Authority, (Monongahela Hospital), 5.50%, 6/1/17 $ 42,816,318 Housing  6.5% $ 1,445 Allegheny County Residential Finance Authority, (Single Family Mortgages), (AMT), 4.95%, 11/1/37 $ 1,295,283 Pennsylvania Housing Finance Agency, (AMT), 4.70%, 10/1/37 S e e notes to financ ial statem ents 39 Eaton Vance Pennsylvania Municipals Fund as of July 31, 2009 PORTFOLIO OF INVESTMENTS CONTD Principal Amount (000s omitted) Security Value Housing (continued) $ 3,995 Pennsylvania Housing Finance Agency, (AMT), 4.875%, 4/1/26 $ 3,769,043 Pennsylvania Housing Finance Agency, (AMT), 4.90%, 10/1/37 Pennsylvania Housing Finance Agency, (Single Family Mortgages), (AMT), 5.25%, 4/1/32 $ 19,187,941 Industrial Development Revenue  1.5% $ 500 Erie Industrial Development Authority, (International Paper), (AMT), 5.85%, 12/1/20 $ 452,380 New Morgan Industrial Development Authority, (Browning-Ferris Industries, Inc.), (AMT), 6.50%, 4/1/19 Pennsylvania Economic Development Financing Authority, (Pennsylvania-American Water Co.), 6.20%, 4/1/39 Pennsylvania Economic Development Financing Authority, Solid Waste Disposal, (Waste Management, Inc.), (AMT), 5.10%, 10/1/27 $ 4,319,995 Insured-Education  7.9% $ 3,000 Lycoming County Authority, (Pennsylvania College of Technology), (AGC), 5.50%, 10/1/37 $ 3,047,280 Lycoming County Authority, (Pennsylvania College of Technology), (AMBAC), 5.25%, 5/1/32 Pennsylvania Higher Educational Facilities Authority, (NPFG), 5.00%, 6/15/23 Pennsylvania Higher Educational Facilities Authority, (Drexel University), (NPFG), 5.00%, 5/1/37 Pennsylvania Higher Educational Facilities Authority, (Temple University), (NPFG), 4.50%, 4/1/36 Pennsylvania Higher Educational Facilities Authority, (Temple University), (NPFG), 5.00%, 4/1/25 Pennsylvania Higher Educational Facilities Authority, (University of Pennsylvania), (NPFG), 4.50%, 6/15/36 Pennsylvania Higher Educational Facilities Authority, (University of the Sciences in Philadelphia), (AGC), 5.00%, 11/1/32 Pennsylvania Higher Educational Facilities Authority, (University of the Sciences in Philadelphia), (XLCA), 4.75%, 11/1/33 $ 23,262,834 Insured-Electric Utilities  1.8% $ 3,445 Lehigh County Industrial Development Authority, (PPL Electric Utilities Corp.), (FGIC), (NPFG), 4.75%, 2/15/27 $ 3,099,156 Principal Amount (000s omitted) Security Value Insured-Electric Utilities (continued) $ 2,500 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/35 $ 2,338,875 $ 5,438,031 Insured-Escrowed / Prerefunded  5.8% $ 2,500 Erie School District, (NPFG), Escrowed to Maturity, 0.00%, 5/1/19 $ 1,719,925 Erie School District, (NPFG), Escrowed to Maturity, 0.00%, 5/1/20 Erie School District, (NPFG), Escrowed to Maturity, 0.00%, 5/1/21 Erie School District, (NPFG), Escrowed to Maturity, 0.00%, 5/1/22 McKeesport Area School District, (AMBAC), Escrowed to Maturity, 0.00%, 10/1/25 Westmoreland Municipal Authority, (FGIC), Escrowed to Maturity, 0.00%, 8/15/19 Westmoreland Municipal Authority, Series A, (FGIC), Escrowed to Maturity, 0.00%, 8/15/20 Westmoreland Municipal Authority, Series C, (FGIC), Escrowed to Maturity, 0.00%, 8/15/20 $ 17,181,648 Insured-General Obligations  12.7% $ 2,150 Beaver County, (FSA), 5.55%, 11/15/31 $ 2,248,556 Centennial School District, (FSA), 5.25%, 12/15/37 Elizabeth Forward School District, (NPFG), 0.00%, 9/1/20 Elizabeth Forward School District, (NPFG), 0.00%, 9/1/21 Elizabeth Forward School District, (NPFG), 0.00%, 9/1/22 Elizabeth Forward School District, (NPFG), 0.00%, 9/1/23 Harrisburg, (AMBAC), 0.00%, 3/15/17 Harrisburg School District, (AGC), 5.00%, 11/15/33 Hazelton School District, (FGIC), (NPFG), 0.00%, 3/1/21 Hopewell School District, (FSA), 0.00%, 9/1/22 Hopewell School District, (FSA), 0.00%, 9/1/26 Lake Lehman School District, (NPFG), 0.00%, 4/1/26 Mars Area School District, (NPFG), Escrowed to Maturity, 0.00%, 3/1/14 McKeesport Area School District, (AMBAC), 0.00%, 10/1/25 McKeesport Area School District, (AMBAC), 0.00%, 10/1/27 Philadelphia School District, (FGIC), (NPFG), 4.375%, 6/1/34 S e e notes to financ ial statem ents 40 Eaton Vance Pennsylvania Municipals Fund as of July 31, 2009 PORTFOLIO OF INVESTMENTS CONTD Principal Amount (000s omitted) Security Value Insured-General Obligations (continued) $ 1,500 Philadelphia, (AGC), 7.00%, 7/15/28 $ 1,679,055 Rochester Area School District, (AMBAC), 0.00%, 5/1/10 Scranton School District, (FSA), 5.00%, 7/15/38 State Public School Building Authority, (Harrisburg School District), (AGC), 4.75%, 11/15/33 West Mifflin Area School District, (FSA), 5.125%, 4/1/31 $ 37,590,257 Insured-Hospital  5.4% $ 3,750 Allegheny County Hospital Development Authority, (Magee-Womens Hospital), (FGIC), (NPFG), 0.00%, 10/1/15 $ 2,917,762 Allegheny County Hospital Development Authority, (UPMC Health System), (NPFG), 6.00%, 7/1/24 Centre County Hospital Authority, (Mount Nittany Medical Center), (AGC), 6.25%, 11/15/44 Lehigh County General Purpose Authority, (Lehigh Valley Health Network), (FSA), 5.00%, 7/1/35 Washington County Hospital Authority, (Washington Hospital), (AMBAC), 5.50%, 7/1/17 $ 15,952,259 Insured-Industrial Development Revenue  1.1% $ 4,000 York County Industrial Development Authority, (York Water Co.), (FGIC), (AMT), 4.75%, 10/1/36 $ 3,137,560 $ 3,137,560 Insured-Lease Revenue / Certificates of Participation  3.7% $ 1,000 Commonwealth Financing Authority, (AGC), 5.00%, 6/1/31 $ 1,003,020 State Public School Building Authority, (FSA), 5.50%, 6/1/28 $ 10,888,587 Insured-Special Tax Revenue  1.3% $ 2,000 Puerto Rico Infrastructure Financing Authority, (BHAC) (FGIC), 5.50%, 7/1/20 $ 2,276,480 Puerto Rico Sales Tax Financing Corp., (AMBAC), 0.00%, 8/1/54 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/44 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/45 Principal Amount (000s omitted) Security Value Insured-Special Tax Revenue (continued) $ 3,225 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/46 $ 296,248 $ 3,754,707 Insured-Transportation  13.1% $ 8,850 Pennsylvania Turnpike Commission, (FSA), 5.25%, 7/15/30 $ 9,668,359 Philadelphia, Airport Revenue, (FSA), (AMT), 5.00%, 6/15/27 Philadelphia, Airport Revenue, (NPFG), (AMT), 4.75%, 6/15/35 Puerto Rico Highway and Transportation Authority, (AGC), (CIFG), 5.25%, 7/1/41 Puerto Rico Highway and Transportation Authority, (AGC), (FSA), 5.25%, 7/1/36 $ 38,719,888 Insured-Utilities  3.2% $11,550 Philadelphia Gas Works Revenue, (AMBAC), 5.00%, 10/1/37 $ 9,450,903 $ 9,450,903 Insured-Water and Sewer  7.0% $ 5,125 Allegheny County Sanitation Authority, (FGIC), (NPFG), 5.00%, 12/1/37 $ 4,886,021 Allegheny County Sanitation Authority, (NPFG), 5.50%, 12/1/30 Chester County Industrial Development Authority, (Aqua Pennsylvania, Inc.), (FGIC), (NPFG), (AMT), 5.00%, 2/1/40 Delaware County Industrial Development Authority, (Aqua Pennsylvania, Inc.), (FGIC), (NPFG), (AMT), 5.00%, 2/1/35 Delaware County Industrial Development Authority, (Aqua Pennsylvania, Inc.), (FGIC), (NPFG), (AMT), 5.00%, 11/1/36 Philadelphia Water and Wastewater, (AMBAC), 4.25%, 11/1/31 Westmoreland Municipal Authority, (FGIC), 0.00%, 8/15/19 $ 20,752,462 Nursing Home  1.7% $ 2,000 Allegheny County Housing Development Authority, (Villa St. Joseph), 6.00%, 8/15/28 $ 1,486,300 Montgomery County Industrial Development Authority, (Advancement of Geriatric Health Care Institute), 8.375%, 7/1/23 S e e notes to financ ial statem ents 41 Eaton Vance Pennsylvania Municipals Fund as of July 31, 2009 PORTFOLIO OF INVESTMENTS CONTD Principal Amount (000s omitted) Security Value Nursing Home (continued) $ 1,130 Westmoreland County Industrial Development Authority, (Highland Health Systems, Inc.), 9.25%, 6/1/22 $ 949,008 $ 5,139,929 Senior Living / Life Care  2.2% $ 2,500 Cliff House Trust, (AMT), 6.63%, 6/1/27 $ 1,357,300 Crawford County Hospital Authority, (Wesbury United Methodist Community), 6.25%, 8/15/29 Lancaster County Hospital Authority, (Willow Valley Retirement Communities), 5.875%, 6/1/31 Montgomery County Industrial Development Authority, (Foulkeways at Gwynedd), 5.00%, 12/1/24 Montgomery County Industrial Development Authority, (Foulkeways at Gwynedd), 5.00%, 12/1/30 $ 6,625,599 Special Tax Revenue  2.7% $ 7,285 Puerto Rico Sales Tax Financing Corp., 5.25%, 8/1/57 $ 7,086,192 Virgin Islands Public Finance Authority, 6.75%, 10/1/37 $ 7,901,773 Transportation  2.0% $ 935 Erie Municipal Airport Authority, (AMT), 5.875%, 7/1/16 $ 839,406 Pennsylvania Economic Development Financing Authority, (Amtrak), (AMT), 6.25%, 11/1/31 Pennsylvania Turnpike Commission, 5.25%, 6/1/36 $ 6,058,146 Water and Sewer  0.6% $ 1,750 Harrisburg Water Authority, 5.25%, 7/15/31 $ 1,788,833 $ 1,788,833 Total Tax-Exempt Investments  108.1% (identified cost $332,297,646) $319,551,708 Other Assets, Less Liabilities  (8.1)% $ (24,025,826) Net Assets  100.0% $295,525,882 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. BHAC - Berkshire Hathaway Assurance Corp. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. NPFG - National Public Finance Guaranty Corp. XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by Pennsylvania municipalities. In addition, 10.2% of the Funds net assets at July 31, 2009 were invested in municipal obligations issued by Puerto Rico. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at July 31, 2009, 58.2% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 0.3% to 21.6% of total investments. Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. Security represents the underlying municipal bond of a tender option bond trust (see Note 1I). Security (or a portion thereof) has been pledged as collateral for open swap contracts. Security is in default with respect to scheduled principal payments. S e e notes to financ ial statem ents 42 Eaton Vance Municipals Funds as of July 31, FINANCIAL STATEMENTS S t a t e m e n t s o f A s s e t s a n d L i a b i l i t i e s As of July 31, 2009 Arizona Fund Colorado Fund Connecticut Fund Michigan Fund Assets Investments  Identified cost $ 97,244,370 $38,062,958 $128,897,355 $54,026,548 Unrealized depreciation Investments, at value $ 95,710,571 $34,886,853 $ 127,583,895 $52,500,271 Cash $ 12,683 $ 601,242 $ 457,149 $ 5,617 Interest receivable Receivable for investments sold   Receivable for Fund shares sold Total assets $ 97,487,565 $35,906,016 $ 130,456,933 $53,066,755 Liabilities Payable for floating rate notes issued $ 950,000 $  $ 5,950,000 $ 500,000 Demand note payable   Payable for variation margin on open financial futures contracts Payable for open swap contracts Payable for Fund shares redeemed Distributions payable Payable to affiliates: Investment adviser fee Distribution and service fees Interest expense and fees payable  Accrued expenses Total liabilities $ 1,803,217 $ 270,263 $ 6,595,230 $ 1,668,217 Net Assets $ 95,684,348 $35,635,753 $ 123,861,703 $51,398,538 Sources of Net Assets Paid-in capital $103,380,656 $41,074,896 $128,764,648 $55,629,131 Accumulated net realized loss Accumulated undistributed (distributions in excess of) net investment income Net unrealized depreciation Net Assets $ 95,684,348 $35,635,753 $ 123,861,703 $51,398,538 Class A Shares Net Assets $ 82,364,979 $33,111,593 $107,688,607 $47,885,220 Shares Outstanding Net Asset Value and Redemption Price Per Share (net assets shares of beneficial interest outstanding) $ 8.96 $ 8.25 $ 9.75 $ 8.41 Maximum Offering Price Per Share (100 95.25 of net asset value per share) $ 9.41 $ 8.66 $ 10.24 $ 8.83 Class B Shares Net Assets $ 4,758,529 $ 2,168,098 $ 8,386,884 $  Shares Outstanding  Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 9.96 $ 8.98 $ 9.70 $  Class C Shares Net Assets $ 8,560,840 $ 356,062 $ 5,663,768 $ 3,513,318 Shares Outstanding Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 9.97 $ 9.00 $ 9.71 $ 8.42 Class I Shares Net Assets $  $  $ 2,122,444 $  Shares Outstanding    Net Asset Value, Offering Price and Redemption Price Per Share (net assets shares of beneficial interest outstanding) $  $  $ 9.75 $  On sales of $25,000 or more, the offering price of Class A shares is reduced. * Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. S e e notes to financ ial statem ents 43 Eaton Vance Municipals Funds as of July 31, FINANCIAL STATEMENTS C O N T  D S t a t e m e n t s o f A s s e t s a n d L i a b i l i t i e s As of July 31, 2009 Minnesota Fund New Jersey Fund Pennsylvania Fund Assets Investments  Identified cost $88,333,418 $289,932,846 $332,297,646 Unrealized appreciation (depreciation) Investments, at value $89,084,425 $ 272,946,137 $ 319,551,708 Cash $ 1,853,216 $ 76,377 $ 4,505,144 Interest receivable Receivable for investments sold   Receivable for Fund shares sold Total assets $92,241,044 $ 278,823,825 $ 328,162,371 Liabilities Payable for floating rate notes issued $  $ 30,425,000 $ 29,065,000 Demand note payable   Payable for variation margin on open financial futures contracts Payable for open swap contracts Payable for Fund shares redeemed Distributions payable Payable to affiliates: Investment adviser fee Distribution and service fees Interest expense and fees payable  Accrued expenses Total liabilities $ 580,776 $ 35,445,562 $ 32,636,489 Net Assets $91,660,268 $ 243,378,263 $ 295,525,882 Sources of Net Assets Paid-in capital $94,139,599 $288,585,363 $334,102,532 Accumulated net realized loss Accumulated undistributed (distributions in excess of) net investment income Net unrealized appreciation (depreciation) Net Assets $91,660,268 $ 243,378,263 $ 295,525,882 Class A Shares Net Assets $74,357,862 $215,405,632 $212,357,550 Shares Outstanding Net Asset Value and Redemption Price Per Share (net assets shares of beneficial interest outstanding) $ 8.90 $ 8.58 $ 8.65 Maximum Offering Price Per Share (100 95.25 of net asset value per share) $ 9.34 $ 9.01 $ 9.08 Class B Shares Net Assets $ 5,224,783 $  $ 22,120,028 Shares Outstanding  Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 9.58 $  $ 8.96 Class C Shares Net Assets $12,077,623 $ 26,164,889 $ 38,427,047 Shares Outstanding Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 9.57 $ 8.96 $ 8.96 Class I Shares Net Assets $  $ 1,807,742 $ 22,621,257 Shares Outstanding  Net Asset Value, Offering Price and Redemption Price Per Share (net assets shares of beneficial interest outstanding) $  $ 8.58 $ 8.68 On sales of $25,000 or more, the offering price of Class A shares is reduced. * Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. S e e notes to financ ial statem ents 44 Eaton Vance Municipals Funds as of July 31, FINANCIAL STATEMENTS C O N T  D S t a t e m e n t s o f O p e r a t i o n s For the Year Ended July 31, 2009 Arizona Fund Colorado Fund Connecticut Fund Michigan Fund Investment Income Interest $ 5,337,749 $ 1,938,633 $ 6,630,294 $ 3,171,332 Total investment income $ 5,337,749 $ 1,938,633 $ 6,630,294 $ 3,171,332 Expenses Investment adviser fee $ 358,512 $ 78,474 $ 452,182 $ 165,412 Distribution and service fees Class A Class B  Class C Trustees fees and expenses Custodian fee Transfer and dividend disbursing agent fees Legal and accounting services Printing and postage Registration fees Interest expense and fees  Miscellaneous Total expenses $ 915,266 $ 295,121 $ 1,219,484 $ 548,825 Deduct  Reduction of custodian fee $ 4,616 $ 1,717 $ 5,849 $ 2,307 Total expense reductions $ 4,616 $ 1,717 $ 5,849 $ 2,307 Net expenses $ 910,650 $ 293,404 $ 1,213,635 $ 546,518 Net investment income $ 4,427,099 $ 1,645,229 $ 5,416,659 $ 2,624,814 Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment transactions $(1,708,226) $ 100,830 $ (752,836) $ 111,416 Financial futures contracts Swap contracts Net realized loss $ (3,318,121) $ (1,308,031) $ (2,701,461) $ (2,228,329) Change in unrealized appreciation (depreciation)  Investments $ (472,261) $(1,539,338) $ (382,724) $(2,139,158) Financial futures contracts Swap contracts Net change in unrealized appreciation (depreciation) $ (577,636) $ (1,384,904) $ (327,015) $ (1,943,233) Net realized and unrealized loss $ (3,895,757) $ (2,692,935) $ (3,028,476) $ (4,171,562) Net increase (decrease) in net assets from operations $ 531,342 $ (1,047,706) $ 2,388,183 $ (1,546,748) S e e notes to financ ial statem ents 45 Eaton Vance Municipals Funds as of July 31, FINANCIAL STATEMENTS C O N T  D S t a t e m e n t s o f O p e r a t i o n s For the Year Ended July 31, 2009 Minnesota Fund New Jersey Fund Pennsylvania Fund Investment Income Interest $ 4,389,233 $ 15,720,603 $ 16,833,466 Total investment income $ 4,389,233 $ 15,720,603 $ 16,833,466 Expenses Investment adviser fee $ 301,630 $ 1,115,311 $ 1,192,193 Distribution and service fees Class A Class B  Class C Trustees fees and expenses Custodian fee Transfer and dividend disbursing agent fees Legal and accounting services Printing and postage Registration fees Interest expense and fees  Miscellaneous Total expenses $ 792,574 $ 2,656,834 $ 3,379,891 Deduct  Reduction of custodian fee $ 5,797 $ 2,302 $ 8,268 Total expense reductions $ 5,797 $ 2,302 $ 8,268 Net expenses $ 786,777 $ 2,654,532 $ 3,371,623 Net investment income $ 3,602,456 $ 13,066,071 $ 13,461,843 Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment transactions $ (761,435) $ (1,979,317) $ (36,665) Financial futures contracts Swap contracts Net realized loss $(1,543,893) $ (20,789,811) $ (9,012,304) Change in unrealized appreciation (depreciation)  Investments $ 1,465,870 $ (9,585,134) $ (6,285,122) Financial futures contracts Swap contracts Net change in unrealized appreciation (depreciation) $ 1,404,760 $ (8,741,731) $ (6,769,062) Net realized and unrealized loss $ (139,133) $ (29,531,542) $(15,781,366) Net increase (decrease) in net assets from operations $ 3,463,323 $ (16,465,471) $ (2,319,523) S e e notes to financ ial statem ents 46 Eaton Vance Municipals Funds as of July 31, FINANCIAL STATEMENTS C O N T  D S t a t e m e n t s o f C h a n g e s i n N e t A s s e t s For the Year Ended July 31, 2009 Increase (Decrease) in Net Assets Arizona Fund Colorado Fund Connecticut Fund Michigan Fund From operations  Net investment income $ 4,427,099 $ 1,645,229 $ 5,416,659 $ 2,624,814 Net realized loss from investment transactions, financial futures contracts and swap contracts Net change in unrealized appreciation (depreciation) from investments, financial futures contracts and swap contracts Net increase (decrease) in net assets from operations $ 531,342 $ (1,047,706) $ 2,388,183 $ (1,546,748) Distributions to shareholders  From net investment income Class A $ (3,862,883) $ (1,543,581) $ (4,770,369) $ (2,493,538) Class B  Class C Class I    Total distributions to shareholders $ (4,370,501) $ (1,665,341) $ (5,402,705) $ (2,641,039) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 12,466,620 $ 5,497,187 $ 21,775,497 $ 2,153,007 Class B  Class C Class I    Net asset value of shares issued to shareholders in payment of distributions declared Class A Class B  Class C Class I    Cost of shares redeemed Class A Class B  Class C Class I    Net asset value of shares exchanged Class A  Class B  Net increase (decrease) in net assets from Fund share transactions $ (8,639,484) $ (45,620) $ 6,511,790 $ (7,082,421) Net increase (decrease) in net assets $ (12,478,643) $ (2,758,667) $ 3,497,268 $ (11,270,208) Net Assets At beginning of year $108,162,991 $38,394,420 $120,364,435 $ 62,668,746 At end of year $ 95,684,348 $35,635,753 $ 123,861,703 $ 51,398,538 Accumulated undistributed (distributions in excess of) net investment income included in net assets At end of year $ (80,434) $ (54,779) $ (91,820) $ 69,691 S e e notes to financ ial statem ents 47 Eaton Vance Municipals Funds as of July FINANCIAL STATEMENTS C O N T  D S t a t e m e n t s o f C h a n g e s i n N e t A s s e t s For the Year Ended July 31, 2009 Increase (Decrease) in Net Assets Minnesota Fund New Jersey Fund Pennsylvania Fund From operations  Net investment income $ 3,602,456 $ 13,066,071 $ 13,461,843 Net realized loss from investment transactions, financial futures contracts and swap contracts Net change in unrealized appreciation (depreciation) from investments, financial futures contracts and swap contracts Net increase (decrease) in net assets from operations $ 3,463,323 $ (16,465,471) $ (2,319,523) Distributions to shareholders  From net investment income Class A $ (3,048,312) $ (11,652,913) $ (10,437,242) Class B  Class C Class I  Total distributions to shareholders $ (3,618,568) $ (12,824,878) $ (13,457,085) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 20,271,982 $ 14,507,369 $ 27,890,896 Class B  Class C Class I  Net asset value of shares issued to shareholders in payment of distributions declared Class A Class B  Class C Class I  Cost of shares redeemed Class A Class B  Class C Class I  Net asset value of shares exchanged Class A  Class B  Net increase (decrease) in net assets from Fund share transactions $ 7,051,342 $ (17,338,332) $ 19,289,531 Net increase (decrease) in net assets $ 6,896,097 $ (46,628,681) $ 3,512,923 Net Assets At beginning of year $ 84,764,171 $290,006,944 $292,012,959 At end of year $ 91,660,268 $ 243,378,263 $ 295,525,882 Accumulated undistributed (distributions in excess of) net investment income included in net assets At end of year $ (98,541) $ 956,831 $ (380,114) S e e notes to financ ial statem ents 48 Eaton Vance Municipals Funds as of July FINANCIAL STATEMENTS C O N T  D S t a t e m e n t s o f C h a n g e s i n N e t A s s e t s For the Year Ended July 31, 2008 Increase (Decrease) in Net Assets Arizona Fund Colorado Fund Connecticut Fund Michigan Fund From operations  Net investment income $ 4,589,921 $ 1,690,285 $ 5,507,937 $ 2,861,462 Net realized loss from investment transactions, financial futures contracts and swap contracts Net change in unrealized appreciation (depreciation) from investments, financial futures contracts and swap contracts Net decrease in net assets from operations $ (1,551,854) $ (1,674,157) $ (1,180,479) $ (527,525) Distributions to shareholders  From net investment income Class A $ (3,977,662) $ (1,573,028) $ (4,735,899) $ (2,695,897) Class B  Class C Class I    From net realized gain Class A    Class C    Total distributions to shareholders $ (4,534,567) $ (1,740,657) $ (5,398,750) $ (3,153,067) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 23,271,267 $ 7,857,350 $ 14,670,109 $ 7,632,588 Class B  Class C Class I    Net asset value of shares issued to shareholders in payment of distributions declared Class A Class B  Class C Cost of shares redeemed Class A Class B  Class C Net asset value of shares exchanged Class A  Class B  Net increase (decrease) in net assets from Fund share transactions $ 7,278,708 $ (2,724,875) $ (9,802,924) $ (1,464,542) Net increase (decrease) in net assets $ 1,192,287 $ (6,139,689) $ (16,382,153) $ (5,145,134) Net Assets At beginning of year $106,970,704 $ 44,534,109 $136,746,588 $ 67,813,880 At end of year $ 108,162,991 $ 38,394,420 $ 120,364,435 $ 62,668,746 Accumulated undistributed (distributions in excess of) net investment income included in net assets At end of year $ (82,977) $ (23,413) $ (64,585) $ 90,565 S e e notes to financ ial statem ents 49 Eaton Vance Municipals Funds as of July 31, FINANCIAL STATEMENTS C O N T  D S t a t e m e n t s o f C h a n g e s i n N e t A s s e t s For the Year Ended July 31, 2008 Increase (Decrease) in Net Assets Minnesota Fund New Jersey Fund Pennsylvania Fund From operations  Net investment income $ 3,184,668 $ 13,798,113 $ 13,018,801 Net realized loss from investment transactions, financial futures contracts and swap contracts Net change in unrealized appreciation (depreciation) from investments, financial futures contracts and swap contracts Net increase (decrease) in net assets from operations $ 43,684 $ (16,434,671) $ (11,141,018) Distributions to shareholders  From net investment income Class A $ (2,803,336) $ (11,722,609) $ (10,643,817) Class B Class C Class I  From net realized gain Class A   Class B   Class C   Total distributions to shareholders $ (3,302,753) $ (14,431,396) $ (12,836,620) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 25,760,722 $ 38,807,988 $ 46,758,385 Class B Class C Class I  Net asset value of shares issued to shareholders in payment of distributions declared Class A Class B Class C Cost of shares redeemed Class A Class B Class C Net asset value of shares exchanged Class A Class B Net asset value of shares merged* Class A   Class B   Contingent deferred sales charges Class B   Net increase (decrease) in net assets from Fund share transactions $ 18,508,030 $ (13,780,911) $ 20,783,552 Net increase (decrease) in net assets $ 15,248,961 $ (44,646,978) $ (3,194,086) Net Assets At beginning of year $ 69,515,210 $334,653,922 $295,207,045 At end of year $ 84,764,171 $ 290,006,944 $ 292,012,959 Accumulated undistributed (distributions in excess of) net investment income included in net assets At end of year $ (100,246) $ 631,097 $ (200,037) * At the close of business on April 11, 2008, Class B shares of New Jersey Fund were merged into Class A shares. S e e notes to financ ial statem ents 50 Eaton Vance Municipals Funds as of July 31, FINANCIAL STATEMENTS C O N T  D F i n a n c i a l H i g h l i g h t s Arizona Fund  Class A Year Ended July 31, Net asset value  Beginning of year $ 9.220 $ 9.750 $ 9.730 $ 9.780 $ 9.650 Income (Loss) From Operations Net investment income $ 0.409 $ 0.417 $ 0.433 $ 0.438 $ 0.467 Net realized and unrealized gain (loss) Total income (loss) from operations $ 0.143 $ (0.118) $ 0.446 $ 0.383 $ 0.598 Less Distributions From net investment income $ (0.403) $ (0.412) $ (0.426) $ (0.433) $ (0.468) Total distributions $ (0.403) $ (0.412) $ (0.426) $ (0.433) $ (0.468) Net asset value  End of year $ 8.960 $ 9.220 $ 9.750 $ 9.730 $ 9.780 Total Return 1.85% (1.23)% 4.62% 4.00% 6.31% Ratios/Supplemental Data Net assets, end of year (000s omitted) $82,365 $92,266 $91,301 $72,090 $58,597 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.80% 0.76% 0.76% 0.77% 0.78% Interest and fee expense 0.06% 0.14% 0.22% 0.27% 0.21% Total expenses before custodian fee reduction 0.86% 0.90% 0.98% 1.04% 0.99% Expenses after custodian fee reduction excluding interest and fees 0.79% 0.73% 0.71% 0.74% 0.76% Net investment income 4.75% 4.37% 4.40% 4.50% 4.79% Portfolio Turnover of the Portfolio     0% Portfolio Turnover of the Fund 18% 21% 17% 17% 15% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem ents 51 Eaton Vance Municipals Funds as of July 31, FINANCIAL STATEMENTS C O N T  D F i n a n c i a l H i g h l i g h t s Arizona Fund  Class B Year Ended July 31, Net asset value  Beginning of year $10.250 $10.840 $10.810 $10.870 $10.730 Income (Loss) From Operations Net investment income $ 0.383 $ 0.385 $ 0.404 $ 0.409 $ 0.441 Net realized and unrealized gain (loss) Total income (loss) from operations $ 0.084 $ (0.212) $ 0.421 $ 0.339 $ 0.580 Less Distributions From net investment income $ (0.374) $ (0.378) $ (0.391) $ (0.399) $ (0.440) Total distributions $ (0.374) $ (0.378) $ (0.391) $ (0.399) $ (0.440) Net asset value  End of year $ 9.960 $10.250 $10.840 $10.810 $10.870 Total Return 1.06% (1.99)% 3.92% 3.18% 5.68% Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 4,759 $ 7,416 $ 8,834 $12,958 $16,935 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.55% 1.51% 1.51% 1.52% 1.53% Interest and fee expense 0.06% 0.14% 0.22% 0.27% 0.21% Total expenses before custodian fee reduction 1.61% 1.65% 1.73% 1.79% 1.74% Expenses after custodian fee reduction excluding interest and fees 1.54% 1.48% 1.46% 1.49% 1.51% Net investment income 4.01% 3.63% 3.69% 3.78% 4.07% Portfolio Turnover of the Portfolio     0% Portfolio Turnover of the Fund 18% 21% 17% 17% 15% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Total return reflects an increase of 0.18% due to a change in the timing of the payment and reinvestment of distributions. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem ents 52 Eaton Vance Municipals Funds as of July 31, 2009 FINANCIAL STATEMENTS C O N T  D F i n a n c i a l H i g h l i g h t s Arizona Fund  Class C Year Ended July 31, Period Ended July 31, 2006 Net asset value  Beginning of period $10.260 $10.840 $10.820 $10.760 Income (Loss) From Operations Net investment income $ 0.382 $ 0.382 $ 0.388 $ 0.241 Net realized and unrealized gain (loss) Total income (loss) from operations $ 0.084 $ (0.202) $ 0.411 $ 0.304 Less Distributions From net investment income $ (0.374) $ (0.378) $ (0.391) $ (0.244) Total distributions $ (0.374) $ (0.378) $ (0.391) $ (0.244) Net asset value  End of period $ 9.970 $10.260 $10.840 $10.820 Total Return 1.06% (1.89)% 3.82% 2.84% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 8,561 $ 8,481 $ 6,835 $ 994 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.55% 1.51% 1.51% 1.52% Interest and fee expense 0.06% 0.14% 0.22% 0.27% Total expenses before custodian fee reduction 1.61% 1.65% 1.73% 1.79% Expenses after custodian fee reduction excluding interest and fees 1.54% 1.48% 1.46% 1.49% Net investment income 3.98% 3.61% 3.55% 3.55% Portfolio Turnover 18% 21% 17% 17% For the period from the start of business, December 16, 2005, to July 31, 2006. Computed using average shares outstanding. The per share amount is not in accord with the net realized and unrealized gain (loss) on investments for the period because of the timing of sales of Fund shares and the amount of the per share realized and unrealized gains and losses at such time. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Not annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. Annualized. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). For the year ended July 31, 2006. S e e notes to financ ial statem ents 53 Eaton Vance Municipals Funds as of July 31, 2009 FINANCIAL STATEMENTS C O N T  D F i n a n c i a l H i g h l i g h t s Colorado Fund  Class A Year Ended July 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 8.880 $ 9.670 $ 9.730 $ 9.690 $ 9.570 Income (Loss) From Operations Net investment income $ 0.390 $ 0.398 $ 0.409 $ 0.411 $ 0.435 Net realized and unrealized gain (loss) (0.625) (0.778) (0.060) 0.043 0.131 Total income (loss) from operations $ (0.235) $ (0.380) $ 0.349 $ 0.454 $ 0.566 Less Distributions From net investment income $ (0.395) $ (0.410) $ (0.409) $ (0.414) $ (0.446) Total distributions $ (0.395) $ (0.410) $ (0.409) $ (0.414) $ (0.446) Net asset value  End of year $ 8.250 $ 8.880 $ 9.670 $ 9.730 $ 9.690 Total Return (2.42)% (4.00)% 3.58% 4.79% 6.02% Ratios/Supplemental Data Net assets, end of year (000s omitted) $33,112 $34,679 $39,032 $27,021 $22,044 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.79% 0.75% 0.70% 0.73% 0.75% Interest and fee expense  0.04% 0.08% 0.09%  Total expenses before custodian fee reduction 0.79% 0.79% 0.78% 0.82% 0.75% Expenses after custodian fee reduction excluding interest and fees 0.78% 0.73% 0.65% 0.69% 0.74% Net investment income 4.83% 4.28% 4.15% 4.25% 4.50% Portfolio Turnover of the Portfolio     3% Portfolio Turnover of the Fund 16% 17% 12% 25% 16% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. (4) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (5) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (6) Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem ents 54 Eaton Vance Municipals Funds as of July 31, 2009 FINANCIAL STATEMENTS C O N T  D F i n a n c i a l H i g h l i g h t s Colorado Fund  Class B Year Ended July 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 9.660 $10.520 $10.590 $10.550 $10.420 Income (Loss) From Operations Net investment income $ 0.359 $ 0.358 $ 0.367 $ 0.370 $ 0.398 Net realized and unrealized gain (loss) (0.678) (0.851) (0.072) 0.041 0.138 Total income (loss) from operations $(0.319) $ (0.493) $ 0.295 $ 0.411 $ 0.536 Less Distributions From net investment income $(0.361) $ (0.367) $ (0.365) $ (0.371) $ (0.406) Total distributions $(0.361) $ (0.367) $ (0.365) $ (0.371) $ (0.406) Net asset value  End of year $ 8.980 $ 9.660 $10.520 $10.590 $10.550 Total Return (3.13)% (4.76)% 2.77% 3.98% 5.41% Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 2,168 $ 3,497 $ 5,502 $ 6,567 $ 8,334 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.54% 1.50% 1.45% 1.48% 1.50% Interest and fee expense  0.04% 0.08% 0.09%  Total expenses before custodian fee reduction 1.54% 1.54% 1.53% 1.57% 1.50% Expenses after custodian fee reduction excluding interest and fees 1.54% 1.48% 1.40% 1.44% 1.49% Net investment income 4.07% 3.53% 3.42% 3.52% 3.78% Portfolio Turnover of the Portfolio     3% Portfolio Turnover of the Fund 16% 17% 12% 25% 16% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Total return reflects an increase of 0.16% due to a change in the timing of the payment and reinvestment of distributions. (4) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. (5) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (6) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (7) Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem ents 55 Eaton Vance Municipals Funds as of July 31, 2009 FINANCIAL STATEMENTS C O N T  D F i n a n c i a l H i g h l i g h t s Colorado Fund  Class C Year Ended Period Ended July 31, 2009 July 31, 2008 Net asset value  Beginning of period $ 9.680 $10.460 Income (Loss) From Operations Net investment income $ 0.357 $ 0.289 Net realized and unrealized loss (0.676) (0.772) Total loss from operations $(0.319) $ (0.483) Less Distributions From net investment income $(0.361) $ (0.297) Total distributions $(0.361) $ (0.297) Net asset value  End of period $ 9.000 $ 9.680 Total Return (3.12)% (4.66)% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 356 $ 219 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.54% 1.48% Interest and fee expense  0.04% Total expenses before custodian fee reduction 1.54% 1.52% Expenses after custodian fee reduction excluding interest and fees 1.54% 1.46% Net investment income 4.07% 3.60% Portfolio Turnover 16% 17% (1) For the period from the start of business, October 8, 2007, to July 31, 2008. (2) Computed using average shares outstanding. (3) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (4) Not annualized. (5) Annualized. (6) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (7) For the year ended July 31, 2008. S e e notes to financ ial statem ents 56 Eaton Vance Municipals Funds as of July 31, FINANCIAL STATEMENTS C O N T  D F i n a n c i a l H i g h l i g h t s Connecticut Fund  Class A Year Ended July 31, Net asset value  Beginning of year $ 9.990 $ 10.530 $ 10.530 $ 10.660 $ 10.610 Income (Loss) From Operations Net investment income $ 0.446 $ 0.446 $ 0.437 $ 0.442 $ 0.461 Net realized and unrealized gain (loss) Total income (loss) from operations $ 0.205 $ (0.102) $ 0.437 $ 0.308 $ 0.518 Less Distributions From net investment income $ (0.445) $ (0.438) $ (0.437) $ (0.438) $ (0.468) Total distributions $ (0.445) $ (0.438) $ (0.437) $ (0.438) $ (0.468) Net asset value  End of year $ 9.750 $ 9.990 $ 10.530 $ 10.530 $ 10.660 Total Return 2.31% (1.01)% 4.17% 2.95% 4.96% Ratios/Supplemental Data Net assets, end of year (000s omitted) $107,689 $103,906 $115,076 $104,089 $102,378 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.80% 0.77% 0.78% 0.77% 0.78% Interest and fee expense 0.15% 0.35% 0.27% 0.17% 0.10% Total expenses before custodian fee reduction 0.95% 1.12% 1.05% 0.94% 0.88% Expenses after custodian fee reduction excluding interest and fees 0.79% 0.76% 0.76% 0.76% 0.77% Net investment income 4.72% 4.31% 4.10% 4.19% 4.31% Portfolio Turnover of the Portfolio     2% Portfolio Turnover of the Fund 20% 23% 16% 26% 13% Computed using average shares outstanding. Amount is less than $0.0005. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem ents 57 Eaton Vance Municipals Funds as of July 31, FINANCIAL STATEMENTS C O N T  D F i n a n c i a l H i g h l i g h t s Connecticut Fund  Class B Year Ended July 31, Net asset value  Beginning of year $ 9.940 $10.480 $10.480 $10.610 $10.560 Income (Loss) From Operations Net investment income $ 0.375 $ 0.367 $ 0.356 $ 0.362 $ 0.380 Net realized and unrealized gain (loss) Total income (loss) from operations $ 0.131 $ (0.185) $ 0.355 $ 0.226 $ 0.436 Less Distributions From net investment income $(0.371) $ (0.355) $ (0.355) $ (0.356) $ (0.386) Total distributions $(0.371) $ (0.355) $ (0.355) $ (0.356) $ (0.386) Net asset value  End of year $ 9.700 $ 9.940 $10.480 $10.480 $10.610 Total Return 1.53% (1.80)% 3.39% 2.17% 4.36% Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 8,387 $12,622 $18,238 $24,179 $30,791 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.55% 1.52% 1.53% 1.52% 1.53% Interest and fee expense 0.15% 0.35% 0.27% 0.17% 0.10% Total expenses before custodian fee reduction 1.70% 1.87% 1.80% 1.69% 1.63% Expenses after custodian fee reduction excluding interest and fees 1.54% 1.51% 1.51% 1.51% 1.52% Net investment income 3.99% 3.56% 3.35% 3.44% 3.57% Portfolio Turnover of the Portfolio     2% Portfolio Turnover of the Fund 20% 23% 16% 26% 13% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Total return reflects an increase of 0.16% due to a change in the timing of the payment and reinvestment of distributions. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem ents 58 Eaton Vance Municipals Funds as of July FINANCIAL STATEMENTS C O N T  D F i n a n c i a l H i g h l i g h t s Connecticut Fund  Class C Year Ended July 31, Period Ended July 31, 2006 Net asset value  Beginning of period $ 9.950 $10.480 $10.480 $10.550 Income (Loss) From Operations Net investment income $ 0.372 $ 0.366 $ 0.355 $ 0.152 Net realized and unrealized gain (loss) Total income (loss) from operations $ 0.132 $ (0.175) $ 0.355 $ 0.098 Less Distributions From net investment income $(0.372) $ (0.355) $ (0.355) $ (0.168) Total distributions $(0.372) $ (0.355) $ (0.355) $ (0.168) Net asset value  End of period $ 9.710 $ 9.950 $10.480 $10.480 Total Return 1.53% (1.71)% 3.39% 0.90% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 5,664 $ 3,827 $ 3,433 $ 207 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.55% 1.52% 1.53% 1.53% Interest and fee expense 0.15% 0.35% 0.27% 0.17% Total expenses before custodian fee reduction 1.70% 1.87% 1.80% 1.70% Expenses after custodian fee reduction excluding interest and fees 1.54% 1.51% 1.51% 1.51% Net investment income 3.96% 3.55% 3.35% 3.07% Portfolio Turnover 20% 23% 16% 26% For the period from the start of business, February 9, 2006, to July 31, 2006. Computed using average shares outstanding. Amount is less than $0.0005. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Not annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. Annualized. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). For the year ended July 31, 2006. S e e notes to financ ial statem ents 59 Eaton Vance Municipals Funds as of July FINANCIAL STATEMENTS C O N T  D F i n a n c i a l H i g h l i g h t s Connecticut Fund  Class I Year Ended Period Ended July 31, 2009 July 31, 2008 Net asset value  Beginning of period $ 9.990 $ 9.780 Income (Loss) From Operations Net investment income $ 0.461 $ 0.196 Net realized and unrealized gain (loss) Total income from operations $ 0.224 $ 0.399 Less Distributions From net investment income $(0.464) $(0.189) Total distributions $(0.464) $(0.189) Net asset value  End of period $ 9.750 $ 9.990 Total Return 2.52% 4.06% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 2,122 $ 10 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.60% 0.58% Interest and fee expense 0.15% 0.35% Total expenses before custodian fee reduction 0.75% 0.93% Expenses after custodian fee reduction excluding interest and fees 0.59% 0.56% Net investment income 4.87% 4.66% Portfolio Turnover 20% 23% For the period from the start of business, March 3, 2008, to July 31, 2008. Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. Not annualized. Annualized. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). For the year ended July 31, 2008. S e e notes to financ ial statem ents 60 Eaton Vance Municipals Funds as of July 31, FINANCIAL STATEMENTS C O N T  D F i n a n c i a l H i g h l i g h t s Michigan Fund  Class A Year Ended July 31, Net asset value  Beginning of year $ 8.950 $ 9.480 $ 9.510 $ 9.630 $ 9.480 Income (Loss) From Operations Net investment income $ 0.402 $ 0.407 $ 0.401 $ 0.419 $ 0.435 Net realized and unrealized gain (loss) Total income (loss) from operations $ (0.136) $ (0.082) $ 0.373 $ 0.288 $ 0.591 Less Distributions From net investment income $ (0.404) $ (0.403) $ (0.403) $ (0.408) $ (0.441) From net realized gain     Total distributions $ (0.404) $ (0.448) $ (0.403) $ (0.408) $ (0.441) Net asset value  End of year $ 8.410 $ 8.950 $ 9.480 $ 9.510 $ 9.630 Total Return (1.29)% (0.88)% 3.92% 3.06% 6.34% Ratios/Supplemental Data Net assets, end of year (000s omitted) $47,885 $58,620 $64,786 $53,595 $53,522 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.80% 0.77% 0.78% 0.79% 0.80% Interest and fee expense 0.16% 0.14% 0.24% 0.24% 0.16% Total expenses before custodian fee reduction 0.96% 0.91% 1.02% 1.03% 0.96% Expenses after custodian fee reduction excluding interest and fees 0.80% 0.75% 0.75% 0.78% 0.79% Net investment income 4.89% 4.40% 4.16% 4.39% 4.53% Portfolio Turnover of the Portfolio     2% Portfolio Turnover of the Fund 15% 24% 15% 32% 19% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem ents 61 Eaton Vance Municipals Funds as of July 31, 2009 FINANCIAL STATEMENTS C O N T  D F i n a n c i a l H i g h l i g h t s Michigan Fund  Class C Year Ended July 31, Period Ended July 31, 2006 Net asset value  Beginning of period $ 8.960 $ 9.480 $ 9.510 $ 9.480 Income (Loss) From Operations Net investment income $ 0.341 $ 0.337 $ 0.326 $ 0.080 Net realized and unrealized gain (loss) Total income (loss) from operations $(0.199) $(0.144) $ 0.301 $ 0.113 Less Distributions From net investment income $(0.341) $(0.331) $(0.331) $(0.083) From net realized gain    Total distributions $(0.341) $(0.376) $(0.331) $(0.083) Net asset value  End of period $ 8.420 $ 8.960 $ 9.480 $ 9.510 Total Return (2.04)% (1.54)% 3.16% 1.20% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 3,513 $ 4,049 $ 3,028 $ 141 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.55% 1.52% 1.53% 1.54% Interest and fee expense 0.16% 0.14% 0.24% 0.24% Total expenses before custodian fee reduction 1.71% 1.66% 1.77% 1.78% Expenses after custodian fee reduction excluding interest and fees 1.55% 1.50% 1.50% 1.53% Net investment income 4.14% 3.65% 3.39% 3.39% Portfolio Turnover 15% 24% 15% 32% For the period from the start of business, May 2, 2006, to July 31, 2006. Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Not annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. Annualized. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). For the year ended July 31, 2006. S e e notes to financ ial statem ents 62 Eaton Vance Municipals Funds as of July 31, FINANCIAL STATEMENTS C O N T  D F i n a n c i a l H i g h l i g h t s Minnesota Fund  Class A Year Ended July 31, Net asset value  Beginning of year $ 8.930 $ 9.280 $ 9.280 $ 9.320 $ 9.110 Income (Loss) From Operations Net investment income $ 0.374 $ 0.382 $ 0.403 $ 0.424 $ 0.422 Net realized and unrealized gain (loss) Total income from operations $ 0.346 $ 0.046 $ 0.410 $ 0.372 $ 0.628 Less Distributions From net investment income $ (0.376) $ (0.396) $ (0.410) $ (0.412) $ (0.418) Total distributions $ (0.376) $ (0.396) $ (0.410) $ (0.412) $ (0.418) Net asset value  End of year $ 8.900 $ 8.930 $ 9.280 $ 9.280 $ 9.320 Total Return 4.15% 0.51% 4.45% 4.08% 7.02% Ratios/Supplemental Data Net assets, end of year (000s omitted) $74,358 $69,234 $57,574 $34,677 $31,245 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.79% 0.75% 0.78% 0.77% 0.78% Interest and fee expense  0.10% 0.20% 0.22% 0.15% Total expenses before custodian fee reduction 0.79% 0.85% 0.98% 0.99% 0.93% Expenses after custodian fee reduction excluding interest and fees 0.79% 0.70% 0.72% 0.74% 0.77% Net investment income 4.38% 4.17% 4.30% 4.57% 4.55% Portfolio Turnover of the Portfolio     6% Portfolio Turnover of the Fund 23% 18% 4% 14% 9% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem ents 63 Eaton Vance Municipals Funds as of July 31, FINANCIAL STATEMENTS C O N T  D F i n a n c i a l H i g h l i g h t s Minnesota Fund  Class B Year Ended July 31, Net asset value  Beginning of year $ 9.600 $ 9.990 $ 9.990 $10.020 $ 9.810 Income (Loss) From Operations Net investment income $ 0.334 $ 0.338 $ 0.363 $ 0.383 $ 0.380 Net realized and unrealized gain (loss) Total income (loss) from operations $ 0.314 $(0.038) $ 0.366 $ 0.338 $ 0.585 Less Distributions From net investment income $(0.334) $(0.352) $(0.366) $ (0.368) $ (0.375) Total distributions $(0.334) $(0.352) $(0.366) $ (0.368) $ (0.375) Net asset value  End of year $ 9.580 $ 9.600 $ 9.990 $ 9.990 $10.020 Total Return 3.49% (0.39)% 3.68% 3.44% 6.23% Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 5,225 $ 6,962 $ 7,827 $ 9,941 $13,571 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.54% 1.50% 1.53% 1.52% 1.53% Interest and fee expense  0.10% 0.20% 0.22% 0.15% Total expenses before custodian fee reduction 1.54% 1.60% 1.73% 1.74% 1.68% Expenses after custodian fee reduction excluding interest and fees 1.54% 1.45% 1.47% 1.49% 1.52% Net investment income 3.64% 3.43% 3.60% 3.84% 3.81% Portfolio Turnover of the Portfolio     6% Portfolio Turnover of the Fund 23% 18% 4% 14% 9% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Total return reflects an increase of 0.18% due to a change in the timing of the payment and reinvestment of distributions. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem ents 64 Eaton Vance Municipals Funds as of July 31, 2009 FINANCIAL STATEMENTS C O N T  D F i n a n c i a l H i g h l i g h t s Minnesota Fund  Class C Year Ended July 31, Period Ended July 31, 2006 Net asset value  Beginning of period $ 9.620 $ 9.990 $ 9.990 $ 9.940 Income (Loss) From Operations Net investment income $ 0.333 $ 0.335 $ 0.357 $ 0.231 Net realized and unrealized gain (loss) Total income (loss) from operations $ 0.284 $(0.018) $ 0.366 $ 0.272 Less Distributions From net investment income $ (0.334) $(0.352) $(0.366) $(0.222) Total distributions $ (0.334) $(0.352) $(0.366) $(0.222) Net asset value  End of period $ 9.570 $ 9.620 $ 9.990 $ 9.990 Total Return 3.17% (0.19)% 3.68% 2.77% Ratios/Supplemental Data Net assets, end of period (000s omitted) $12,078 $ 8,569 $ 4,115 $ 986 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.55% 1.50% 1.53% 1.52% Interest and fee expense  0.10% 0.20% 0.22% Total expenses before custodian fee reduction 1.55% 1.60% 1.73% 1.74% Expenses after custodian fee reduction excluding interest and fees 1.54% 1.45% 1.47% 1.49% Net investment income 3.61% 3.41% 3.54% 3.78% Portfolio Turnover 23% 18% 4% 14% For the period from the start of business, December 21, 2005, to July 31, 2006. Computed using average shares outstanding. The per share amount is not in accord with the net realized and unrealized gain (loss) on investments for the period because of the timing of sales of Fund shares and the amount of the per share realized and unrealized gains and losses at such time. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Not annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. Annualized. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). For the year ended July 31, 2006. S e e notes to financ ial statem ents 65 Eaton Vance Municipals Funds as of July 31, FINANCIAL STATEMENTS C O N T  D F i n a n c i a l H i g h l i g h t s New Jersey Fund  Class A Year Ended July 31, Net asset value  Beginning of year $ 9.500 $ 10.500 $ 10.420 $ 10.470 $ 10.130 Income (Loss) From Operations Net investment income $ 0.457 $ 0.456 $ 0.481 $ 0.462 $ 0.478 Net realized and unrealized gain (loss) Total income (loss) from operations $ (0.472) $ (0.521) $ 0.539 $ 0.407 $ 0.820 Less Distributions From net investment income $ (0.448) $ (0.462) $ (0.459) $ (0.457) $ (0.480) From net realized gain     Total distributions $ (0.448) $ (0.479) $ (0.459) $ (0.457) $ (0.480) Net asset value  End of year $ 8.580 $ 9.500 $ 10.500 $ 10.420 $ 10.470 Total Return (4.66)% (5.04)% 5.18% 4.00% 8.24% Ratios/Supplemental Data Net assets, end of year (000s omitted) $215,406 $261,792 $264,281 $189,294 $175,624 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.85% 0.81% 0.79% 0.80% 0.81% Interest and fee expense 0.18% 0.26% 0.42% 0.39% 0.25% Total expenses before custodian fee reduction 1.03% 1.07% 1.21% 1.19% 1.06% Expenses after custodian fee reduction excluding interest and fees 0.85% 0.80% 0.76% 0.78% 0.80% Net investment income 5.48% 4.57% 4.51% 4.45% 4.61% Portfolio Turnover of the Portfolio     0% Portfolio Turnover of the Fund 35% 47% 37% 27% 26% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem ents 66 Eaton Vance Municipals Funds as of July 31, 2009 FINANCIAL STATEMENTS C O N T  D F i n a n c i a l H i g h l i g h t s New Jersey Fund  Class C Year Ended July 31, Period Ended July 31, 2006 Net asset value  Beginning of period $ 9.920 $10.950 $10.870 $10.740 Income (Loss) From Operations Net investment income $ 0.411 $ 0.394 $ 0.402 $ 0.233 Net realized and unrealized gain (loss) Total income (loss) from operations $ (0.561) $ (0.614) $ 0.477 $ 0.381 Less Distributions From net investment income $ (0.399) $ (0.399) $ (0.397) $ (0.251) From net realized gain    Total distributions $ (0.399) $ (0.416) $ (0.397) $ (0.251) Net asset value  End of period $ 8.960 $ 9.920 $10.950 $10.870 Total Return (5.40)% (5.68)% 4.38% 3.56% Ratios/Supplemental Data Net assets, end of period (000s omitted) $26,165 $28,204 $22,479 $ 3,659 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.59% 1.56% 1.54% 1.55% Interest and fee expense 0.18% 0.26% 0.42% 0.39% Total expenses before custodian fee reduction 1.77% 1.82% 1.96% 1.94% Expenses after custodian fee reduction excluding interest and fees 1.59% 1.55% 1.51% 1.53% Net investment income 4.73% 3.79% 3.61% 3.45% Portfolio Turnover 35% 47% 37% 27% For the period from the start of business, December 14, 2005, to July 31, 2006. Computed using average shares outstanding. The per share amount is not in accord with the net realized and unrealized gain (loss) on investments for the period because of the timing of sales of Fund shares and the amount of the per share realized and unrealized gains and losses at such time. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Not annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. Annualized. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). For the year ended July 31, 2006. S e e notes to financ ial statem ents 67 Eaton Vance Municipals Funds as of July FINANCIAL STATEMENTS C O N T  D F i n a n c i a l H i g h l i g h t s New Jersey Fund  Class I Year Ended Period Ended July 31, 2009 July 31, 2008 Net asset value  Beginning of period $ 9.510 $ 9.180 Income (Loss) From Operations Net investment income $ 0.468 $ 0.190 Net realized and unrealized gain (loss) Total income (loss) from operations $(0.465) $ 0.527 Less Distributions From net investment income $(0.465) $(0.197) Total distributions $(0.465) $(0.197) Net asset value  End of period $ 8.580 $ 9.510 Total Return (4.56)% 5.73% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 1,808 $ 10 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.65% 0.61% Interest and fee expense 0.18% 0.26% Total expenses before custodian fee reduction 0.83% 0.87% Expenses after custodian fee reduction excluding interest and fees 0.65% 0.60% Net investment income 5.74% 4.76% Portfolio Turnover 35% 47% For the period from the start of business, March 3, 2008, to July 31, 2008. Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. Not annualized. Annualized. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). For the year ended July 31, 2008. S e e notes to financ ial statem ents 68 Eaton Vance Municipals Funds as of July 31, FINANCIAL STATEMENTS C O N T  D F i n a n c i a l H i g h l i g h t s Pennsylvania Fund  Class A Year Ended July 31, Net asset value  Beginning of year $ 9.190 $ 9.970 $ 9.930 $ 9.920 $ 9.730 Income (Loss) From Operations Net investment income $ 0.427 $ 0.440 $ 0.434 $ 0.458 $ 0.490 Net realized and unrealized gain (loss) Total income (loss) from operations $ (0.112) $ (0.345) $ 0.476 $ 0.468 $ 0.681 Less Distributions From net investment income $ (0.428) $ (0.435) $ (0.436) $ (0.458) $ (0.491) Total distributions $ (0.428) $ (0.435) $ (0.436) $ (0.458) $ (0.491) Net asset value  End of year $ 8.650 $ 9.190 $ 9.970 $ 9.930 $ 9.920 Total Return (0.87)% (3.52)% 4.81% 4.84% 7.14% Ratios/Supplemental Data Net assets, end of year (000s omitted) $212,358 $229,953 $238,254 $187,902 $166,734 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.82% 0.81% 0.80% 0.82% 0.85% Interest and fee expense 0.29% 0.42% 0.54% 0.38% 0.17% Total expenses before custodian fee reduction 1.11% 1.23% 1.34% 1.20% 1.02% Expenses after custodian fee reduction excluding interest and fees 0.82% 0.79% 0.77% 0.80% 0.84% Net investment income 5.15% 4.58% 4.29% 4.63% 4.97% Portfolio Turnover of the Portfolio     1% Portfolio Turnover of the Fund 27% 24% 27% 31% 15% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem ents 69 Eaton Vance Municipals Funds as of July 31, FINANCIAL STATEMENTS C O N T  D F i n a n c i a l H i g h l i g h t s Pennsylvania Fund  Class B Year Ended July 31, Net asset value  Beginning of year $ 9.500 $10.310 $10.270 $10.260 $10.060 Income (Loss) From Operations Net investment income $ 0.379 $ 0.381 $ 0.372 $ 0.398 $ 0.431 Net realized and unrealized gain (loss) Total income (loss) from operations $ (0.165) $ (0.437) $ 0.412 $ 0.407 $ 0.631 Less Distributions From net investment income $ (0.375) $ (0.373) $ (0.372) $ (0.397) $ (0.431) Total distributions $ (0.375) $ (0.373) $ (0.372) $ (0.397) $ (0.431) Net asset value  End of year $ 8.960 $ 9.500 $10.310 $10.270 $10.260 Total Return (1.45)% (4.30)% 4.02% 4.05% 6.58% Ratios/Supplemental Data Net assets, end of year (000s omitted) $22,120 $28,571 $36,425 $42,291 $47,747 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.57% 1.56% 1.55% 1.57% 1.60% Interest and fee expense 0.29% 0.42% 0.54% 0.38% 0.17% Total expenses before custodian fee reduction 1.86% 1.98% 2.09% 1.95% 1.77% Expenses after custodian fee reduction excluding interest and fees 1.57% 1.54% 1.52% 1.55% 1.59% Net investment income 4.41% 3.83% 3.56% 3.89% 4.22% Portfolio Turnover of the Portfolio     1% Portfolio Turnover of the Fund 27% 24% 27% 31% 15% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Total return reflects an increase of 0.18% due to a change in the timing of the payment and reinvestment of distributions. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem ents 70 Eaton Vance Municipals Funds as of July 31, 2009 FINANCIAL STATEMENTS C O N T  D F i n a n c i a l H i g h l i g h t s Pennsylvania Fund  Class C Year Ended July 31, Period Ended July 31, 2006 Net asset value  Beginning of period $ 9.510 $10.320 $10.280 $10.250 Income (Loss) From Operations Net investment income $ 0.377 $ 0.380 $ 0.368 $ 0.203 Net realized and unrealized gain (loss) Total income (loss) from operations $ (0.174) $ (0.436) $ 0.413 $ 0.247 Less Distributions From net investment income $ (0.376) $ (0.374) $ (0.373) $ (0.217) Total distributions $ (0.376) $ (0.374) $ (0.373) $ (0.217) Net asset value  End of period $ 8.960 $ 9.510 $10.320 $10.280 Total Return (1.55)% (4.29)% 4.02% 2.38% Ratios/Supplemental Data Net assets, end of period (000s omitted) $38,427 $33,457 $20,528 $ 3,026 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.57% 1.56% 1.55% 1.57% Interest and fee expense 0.29% 0.42% 0.54% 0.38% Total expenses before custodian fee reduction 1.86% 1.98% 2.09% 1.95% Expenses after custodian fee reduction excluding interest and fees 1.57% 1.54% 1.52% 1.55% Net investment income 4.38% 3.83% 3.52% 3.60% Portfolio Turnover 27% 24% 27% 31% For the period from the start of business, January 12, 2006, to July 31, 2006. Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Not annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. Annualized. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). For the year ended July 31, 2006. S e e notes to financ ial statem ents 71 Eaton Vance Municipals Funds as of July FINANCIAL STATEMENTS C O N T  D F i n a n c i a l H i g h l i g h t s Pennsylvania Fund  Class I Year Ended Period Ended July 31, 2009 July 31, 2008 Net asset value  Beginning of period $ 9.200 $ 8.900 Income (Loss) From Operations Net investment income $ 0.442 $ 0.192 Net realized and unrealized gain (loss) Total income (loss) from operations $ (0.075) $ 0.489 Less Distributions From net investment income $ (0.445) $(0.189) Total distributions $ (0.445) $(0.189) Net asset value  End of period $ 8.680 $ 9.200 Total Return (0.45)% 5.49% Ratios/Supplemental Data Net assets, end of period (000s omitted) $22,621 $ 32 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.62% 0.60% Interest and fee expense 0.29% 0.42% Total expenses before custodian fee reduction 0.91% 1.02% Expenses after custodian fee reduction excluding interest and fees 0.62% 0.58% Net investment income 5.37% 4.98% Portfolio Turnover 27% 24% For the period from the start of business, March 3, 2008, to July 31, 2008. Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. Not annualized. Annualized. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). For the year ended July 31, 2008. S e e notes to financ ial statem ents 72 Eaton Vance Municipals Funds as of July 31, 2009 NOTES TO FINANCIAL STATEMENTS 1 Significant Accounting Policies Eaton Vance Municipals Trust (the Trust) is a Massachusetts business trust registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company. The Trust presently consists of twenty-seven funds, seven of which, each non-diversified, are included in these financial statements. They include Eaton Vance Arizona Municipals Fund (Arizona Fund), Eaton Vance Colorado Municipals Fund (Colorado Fund), Eaton Vance Connecticut Municipals Fund (Connecticut Fund), Eaton Vance Michigan Municipals Fund (Michigan Fund), Eaton Vance Minnesota Municipals Fund (Minnesota Fund), Eaton Vance New Jersey Municipals Fund (New Jersey Fund) and Eaton Vance Pennsylvania Municipals Fund (Pennsylvania Fund), (each individually referred to as the Fund, and collectively, the Funds). The Funds seek to provide current income exempt from regular federal income tax and from particular state or local income or other taxes. The Michigan Fund offers two classes of shares. The Arizona Fund, Colorado Fund, Minnesota Fund and New Jersey Fund each offer three classes of shares. The Connecticut Fund and Pennsylvania Fund each offer four classes of shares. Class A shares are generally sold subject to a sales charge imposed at time of purchase. Class B and Class C shares are sold at net asset value and are generally subject to a contingent deferred sales charge (see Note 5). Class I shares are sold at net asset value and are not subject to a sales charge. Class B shares of each Fund automatically convert to Class A shares eight years after their purchase as described in each Funds prospectus. Each class represents a pro-rata interest in the Fund, but votes separately on class-specific matters and (as noted below) is subject to different expenses. Realized and unrealized gains and losses are allocated daily to each class of shares based on the relative net assets of each class to the total net assets of the Fund. Net investment income, other than class-specific expenses, is allocated daily to each class of shares based upon the ratio of the value of each classs paid shares to the total value of all paid shares. Each class of shares differs in its distribution plan and certain other class-specific expenses. The following is a summary of significant accounting policies of the Funds. The policies are in conformity with accounting principles generally accepted in the United States of America. A Investment Valuation  Municipal bonds and taxable obligations, if any, are generally valued on the basis of valuations furnished by a third party pricing service, as derived from such services pricing models. Inputs to the models may include, but are not limited to, reported trades, executable bid and asked prices, broker/ dealer quotations, benchmark curves or information pertaining to the issuer. The pricing service may use a matrix approach, which considers information regarding securities with similar characteristics to determine the valuation for a security. Financial futures contracts are valued at the closing settlement price established by the board of trade or exchange on which they are traded. Interest rate swaps are normally valued using valuations provided by a third party pricing service. Such pricing service valuations are based on the present value of fixed and projected floating rate cash flows over the term of the swap contract. Future cash flows are discounted to their present value using swap curves provided by electronic data services or by broker/dealers. Short-term obligations, maturing in sixty days or less, are generally valued at amortized cost, which approximates market value. Investments for which valuations or market quotations are not readily available or are deemed unreliable are valued at fair value using methods determined in good faith by or at the direction of the Trustees of the Fund in a manner that most fairly reflects the securitys value, or the amount that the Fund might reasonably expect to receive for the security upon its current sale in the ordinary course. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. These factors may include, but are not limited to, the type of security, the existence of any contractual restrictions on the securitys disposition, the price and extent of public trading in similar securities of the issuer or of comparable companies, quotations or relevant information obtained from broker-dealers or other market participants, information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities), an analysis of the companys financial condition, and an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold. B Investment Transactions and Related Income  Investment transactions for financial statement purposes are accounted for on a trade date basis. Realized gains and losses on investments sold are determined on the basis of identified cost. Interest income is recorded on the basis of interest accrued, adjusted for amortization of premium or accretion of discount. C Federal Taxes  Each Funds policy is to comply with the provisions of the Internal Revenue Code applicable to regulated investment companies and to distribute to shareholders each year substantially all of its taxable, if any, and tax-exempt net investment income, and all or substantially all of its net realized capital gains. Accordingly, no provision for federal income or excise tax is necessary. Each Fund intends to satisfy conditions which will enable it to designate distributions from the interest income generated by its investments in municipal obligations, which are exempt from regular federal income tax when received by each Fund, as exempt-interest dividends. The portion of such interest, if any, earned on private activity bonds issued after August 7, 1986, may be considered a tax preference item to shareholders. 73 Eaton Vance Municipals Funds as of July 31, 2009 NOTES TO FINANCIAL STATEMENTS CON TD At July 31, 2009, the following Funds, for federal income tax purposes, had capital loss carryforwards which will reduce the respective Funds taxable income arising from future net realized gains on investment transactions, if any, to the extent permitted by the Internal Revenue Code, and thus will reduce the amount of distributions to shareholders which would otherwise be necessary to relieve the Funds of any liability for federal income or excise tax. The amounts and expiration dates of the capital loss carryforwards are as follows: Fund Amount Expiration Date Arizona $ 536,449 July 31, 2010 July 31, 2012 July 31, 2013 July 31, 2014 July 31, 2016 July 31, 2017 Colorado $ 284,426 July 31, 2013 July 31, 2016 July 31, 2017 Connecticut $ 374,997 July 31, 2013 July 31, 2016 July 31, 2017 Michigan $ 337,787 July 31, 2016 July 31, 2017 Minnesota $ 56,582 July 31, 2010 July 31, 2012 July 31, 2013 July 31, 2016 July 31, 2017 New Jersey $3,716,712 July 31, 2016 July 31, 2017 Pennsylvania $5,831,137 July 31, 2011 July 31, 2012 July 31, 2013 July 31, 2016 July 31, 2017 Additionally, at July 31, 2009, the Arizona Fund, Colorado Fund, Connecticut Fund, Michigan Fund, Minnesota Fund, New Jersey Fund and Pennsylvania Fund had net capital losses of $2,875,011, $1,503,529, $2,201,927, $2,047,819, $1,252,675, $18,380,894 and $10,961,322, respectively, attributable to security transactions incurred after October 31, 2008. These net capital losses are treated as arising on the first day of the Funds taxable year ending July 31, 2010. As of July 31, 2009, the Funds had no uncertain tax positions that would require financial statement recognition, de-recognition, or disclosure. Each of the Funds federal tax returns filed in the 3-year period ended July 31, 2009 remains subject to examination by the Internal Revenue Service. D Expenses  The majority of expenses of the Trust are directly identifiable to an individual fund. Expenses which are not readily identifiable to a specific fund are allocated taking into consideration, among other things, the nature and type of expense and the relative size of the funds. E Expense Reduction  State Street Bank and Trust Company (SSBT) serves as custodian of the Funds. Pursuant to the respective custodian agreements, SSBT receives a fee reduced by credits, which are determined based on the average daily cash balance each Fund maintains with SSBT. All credit balances, if any, used to reduce each Funds custodian fees are reported as a reduction of expenses in the Statements of Operations. F Legal Fees  Legal fees and other related expenses incurred as part of negotiations of the terms and requirement of capital infusions, or that are expected to result in the restructuring of, or a plan of reorganization for, an investment are recorded as realized losses. Ongoing expenditures to protect or enhance an investment are treated as operating expenses. G Use of Estimates  The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of income and expense during the reporting period. Actual results could differ from those estimates. H Indemnifications  Under the Trusts organizational documents, its officers and Trustees may be indemnified against certain liabilities and expenses arising out of the performance of their duties to the Funds, and shareholders are indemnified against personal liability for the obligations of the Trust. Additionally, in the normal course of business, each Fund enters into agreements with service providers that may contain indemnification clauses. Each Funds maximum exposure under these arrangements is unknown as this would involve future claims that may be made against each Fund that have not yet occurred. I Floating Rate Notes Issued in Conjunction with Securities Held  The Funds may invest in inverse floating rate securities, also referred to as tender option bonds (TOBs), whereby a Fund may sell a fixed 74 Eaton Vance Municipals Funds as of July 31, 2009 NOTES TO FINANCIAL STATEMENTS CON TD rate bond to a broker for cash. At the same time, the Fund buys a residual interest in the assets and cash flows of a Special-Purpose Vehicle (the SPV), (which is generally organized as a trust), set up by the broker, often referred to as an inverse floating rate obligation (Inverse Floater). The broker deposits a fixed rate bond into the SPV with the same CUSIP number as the fixed rate bond sold to the broker by the Fund, and which may have been, but is not required to be, the fixed rate bond purchased from the Fund (the Fixed Rate Bond). The SPV also issues floating rate notes (Floating Rate Notes) which are sold to third-parties. The Inverse Floater held by a Fund gives the Fund the right (1) to cause the holders of the Floating Rate Notes to tender their notes at par, and (2) to have the broker transfer the Fixed Rate Bond held by the SPV to the Fund, thereby terminating the SPV. Should the Fund exercise such right, it would pay the broker the par amount due on the Floating Rate Notes and exchange the Inverse Floater for the underlying Fixed Rate Bond. Pursuant to Financial Accounting Standards Board (FASB) Statement No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishment of Liabilities (FAS 140), the Funds account for the transaction described above as a secured borrowing by including the Fixed Rate Bond in their Portfolio of Investments and the Floating Rate Notes as a liability under the caption Payable for floating rate notes issued in their Statement of Assets and Liabilities. The Floating Rate Notes have interest rates that generally reset weekly and their holders have the option to tender their notes to the broker for redemption at par at each reset date. Interest expense related to the Funds liability with respect to Floating Rate Notes is recorded as incurred. The SPV may be terminated by the Fund, as noted above, or by the broker upon the occurrence of certain termination events as defined in the trust agreement, such as a downgrade in the credit quality of the underlying bond, bankruptcy of or payment failure by the issuer of the underlying bond, the inability to remarket Floating Rate Notes that have been tendered due to insufficient buyers in the market, or the failure by the SPV to obtain renewal of the liquidity agreement under which liquidity support is provided for the Floating Rate Notes up to one year. At July 31, 2009, the amounts of the Funds Floating Rate Notes and related interest rates and collateral were as follows: Collateral Floating Interest Rate for Floating Rate or Range of Rate Notes Interest Notes Fund Outstanding Rates (%) Outstanding Arizona $ 950,000 $ 1,882,501 Connecticut 0.31  1.07 Michigan New Jersey 0.31  0.37 Pennsylvania 0.38  1.07 The Funds may enter into shortfall and forbearance agreements with the broker by which a Fund agrees to reimburse the broker, in certain circumstances, for the difference between the liquidation value of the Fixed Rate Bond held by the SPV and the liquidation value of the Floating Rate Notes, as well as any shortfalls in interest cash flows. The Funds had no shortfalls as of July 31, 2009. The Funds may also purchase Inverse Floaters from brokers in a secondary market transaction without first owning the underlying fixed rate bond. Such transactions are not required to be treated as secured borrowings. Shortfall agreements, if any, related to Inverse Floaters purchased in a secondary market transaction are disclosed in the Portfolio of Investments. The Funds investment policies and restrictions expressly permit investments in Inverse Floaters. Inverse floating rate securities typically offer the potential for yields exceeding the yields available on fixed rate bonds with comparable credit quality and maturity. These securities tend to underperform the market for fixed rate bonds in a rising long-term interest rate environment, but tend to outperform the market for fixed rate bonds when long-term interest rates decline. The value and income of inverse floating rate securities are generally more volatile than that of a fixed rate bond. The Funds investment policies do not allow the Funds to borrow money for purposes of making investments. Management believes that the Funds restrictions on borrowing money and issuing senior securities (other than as specifically permitted) do not apply to Floating Rate Notes issued by the SPV and included as a liability in the Funds Statement of Assets and Liabilities. As secured indebtedness issued by an SPV, Floating Rate Notes are distinct from the borrowings and senior securities to which the Funds restrictions apply. Inverse Floaters held by the Funds are securities exempt from registration under Rule 144A of the Securities Act of 1933. J Financial Futures Contracts  The Funds may enter into financial futures contracts. The Funds investment in financial futures contracts is designed for hedging against changes in interest rates or as a substitute for the purchase of securities. Upon entering into a financial futures contract, a Fund is required to deposit with the broker, either in cash or securities an amount equal to a certain percentage of the purchase price (initial margin). Subsequent payments, known as variation margin, are made or received by the Fund each business day, depending on the daily fluctuations in the value of the underlying security, and are recorded as unrealized gains or losses by the Fund. Gains (losses) are realized upon the expiration or closing of the financial futures contracts. Should market conditions change unexpectedly, the Fund may not achieve the anticipated benefits of the financial futures contracts and may realize a loss. In entering such contracts, the Fund bears the risk if the counterparties do not perform under the contracts terms. 75 Eaton Vance Municipals Funds as of July 31, 2009 NOTES TO FINANCIAL STATEMENTS CON TD K Interest Rate Swaps  The Funds may enter into interest rate swap agreements to enhance return, to hedge against fluctuations in securities prices or interest rates, or as substitution for the purchase or sale of securities. Pursuant to these agreements, a Fund makes periodic payments at a fixed interest rate and, in exchange, receives payments based on the interest rate of a benchmark industry index. During the term of the outstanding swap agreement, changes in the underlying value of the swap are recorded as unrealized gains or losses. The value of the swap is determined by changes in the relationship between two rates of interest. A Fund is exposed to credit loss in the event of non-performance by the swap counterparty. Risk may also arise from movements in interest rates. L When-Issued Securities and Delayed Delivery Transactions  The Funds may purchase or sell securities on a delayed delivery or when-issued basis. Payment and delivery may take place after the customary settlement period for that security. At the time the transaction is negotiated, the price of the security that will be delivered is fixed. The Funds maintain security positions for these commitments such that sufficient liquid assets will be available to make payments upon settlement. Securities purchased on a delayed delivery or when-issued basis are marked-to-market daily and begin earning interest on settlement date. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. 2 Distributions to Shareholders The net investment income of each Fund is determined daily and substantially all of the net investment income so determined is declared as a dividend to shareholders of record at the time of declaration. Distributions are declared separately for each class of shares. Distributions are paid monthly. Distributions of realized capital gains (reduced by available capital loss carryforwards, if any), are made at least annually. Shareholders may reinvest income and capital gain distributions in additional shares of the same class of a Fund at the net asset value as of the reinvestment date or, at the election of the shareholder, receive distributions in cash. The Funds distinguish between distributions on a tax basis and a financial reporting basis. Accounting principles generally accepted in the United States of America require that only distributions in excess of tax basis earnings and profits be reported in the financial statements as a return of capital. Permanent differences between book and tax accounting relating to distributions are reclassified to paid-in capital. The tax character of distributions declared for the years ended July 31, 2009 and July 31, 2008 was as follows: Arizona Colorado Connecticut Michigan Minnesota New Jersey Pennsylvania Year Ended July 31, 2009 Fund Fund Fund Fund Fund Fund Fund Distributions declared from: Tax-exempt income $ 4,359,086 $ 1,665,287 $ 5,400,164 $ 2,625,811 $ 3,578,428 $ 12,677,836 $ 13,448,914 Ordinary income $ 11,415 $ 54 $ 2,541 $ 15,228 $ 40,140 $ 147,042 $ 8,171 Arizona Colorado Connecticut Michigan Minnesota New Jersey Pennsylvania Year Ended July 31, 2008 Fund Fund Fund Fund Fund Fund Fund Distributions declared from: Tax-exempt income $ 4,524,686 $ 1,740,657 $ 5,377,570 $ 2,816,845 $ 3,243,869 $ 13,918,253 $ 12,757,136 Ordinary income $ 9,881 $  $ 21,180 $ 14,818 $ 58,884 $ 990 $ 79,484 Long-term capital gains $  $  $  $ 321,404 $  $ 512,153 $  During the year ended July 31, 2009, the following amounts were reclassified due to expired capital loss carryforwards, the tax treatment of distributions in excess of net tax-exempt income and differences between book and tax accounting, primarily for accretion of market discount. Arizona Colorado Connecticut Michigan Minnesota New Jersey Pennsylvania Fund Fund Fund Fund Fund Fund Fund Increase (decrease): Paid-in capital $ (510,018) $  $  $  $ (36,996) $  $  Accumulated net realized gain (loss) $ 564,073 $ 11,254 $ 41,189 $ 4,649 $ 19,179 $ (84,541) $ 184,835 Accumulated undistributed (distributions in excess of) net investment income $ (54,055) $ (11,254) $ (41,189) $ (4,649) $ 17,817 $ 84,541 $ (184,835) These reclassifications had no effect on the net assets or net asset value per share of the Funds. 76 Eaton Vance Municipals Funds as of July 31, 2009 NOTES TO FINANCIAL STATEMENTS CON TD As of July 31, 2009, the components of distributable earnings (accumulated losses) and unrealized appreciation (depreciation) on a tax basis were as follows: Arizona Colorado Connecticut Michigan Minnesota New Jersey Pennsylvania Fund Fund Fund Fund Fund Fund Fund Undistributed tax-exempt income $ 74,753 $ 6,832 $ 80,830 $ 157,485 $  $ 1,344,824 $ 106,013 Capital loss carryforward and post October losses $(6,350,636) $(2,209,166) $(3,568,858) $(2,777,035) $(3,173,976) $(28,218,117) $(28,080,673) Net unrealized appreciation (depreciation) $(1,265,238) $(3,175,197) $(1,242,267) $(1,523,248) $ 793,186 $(17,945,814) $(10,115,863) Other temporary differences $ (155,187) $ (61,612) $ (172,650) $ (87,795) $ (98,541) $ (387,994) $ (486,127) The differences between components of distributable earnings (accumulated losses) on a tax basis and the amounts reflected in the Statements of Assets and Liabilities are primarily due to futures contracts, accretion of market discount, inverse floaters, wash sales, swap contracts and the timing of recognizing distributions to shareholders. 3 Investment Adviser Fee and Other Transactions with Affiliates The investment adviser fee is earned by Boston Management and Research (BMR), a subsidiary of Eaton Vance Management (EVM), as compensation for management and investment advisory services rendered to each Fund. The fee is based upon a percentage of average daily net assets plus a percentage of gross income (i.e., income other than gains from the sale of securities) as presented in the following table and is payable monthly. Annual Daily Daily Net Assets Asset Rate Income Rate Up to $20 million 0.10% 1.00% $20 million up to $40 million 0.20% 2.00% $40 million up to $500 million 0.30% 3.00% On average daily net assets of $500 million or more, the rates are reduced. For the year ended July 31, 2009, investment adviser fees incurred by the Funds and the effective annual rates, as a percentage of average daily net assets, were as follows: Investment Effective Fund Adviser Fee Annual Rate Arizona $ 358,512 0.38% Colorado Connecticut Michigan Minnesota New Jersey Pennsylvania EVM serves as administrator of each Fund, but receives no compensation. EVM serves as the sub-transfer agent of each Fund and receives from the transfer agent an aggregate fee based upon the actual expenses incurred by EVM in the performance of these services. Eaton Vance Distributors, Inc. (EVD), an affiliate of EVM and the Funds principal underwriter, received a portion of the sales charge on sales of Class A shares of the Funds. EVD also received distribution and service fees from Class A, Class B and Class C shares (see Note 4) and contingent deferred sales charges (see Note 5). Sub-transfer agent fees earned by EVM and Class A sales charges that the Funds were informed were received by EVD for the year ended July 31, 2009 were as follows: EVMs EVDs Sub-Transfer Class A Fund Agent Fees Sales Charges Arizona $1,587 $ 5,989 Colorado Connecticut Michigan Minnesota New Jersey Pennsylvania Except for Trustees of the Funds who are not members of EVMs or BMRs organizations, officers and Trustees receive remuneration for their services to the Funds out of the investment adviser fee. Trustees of the Funds who are not affiliated with the investment adviser may elect to defer receipt of all or a percentage of their annual fees in accordance with the terms of the Trustees Deferred Compensation Plan. For the year ended July 31, 2009, no significant amounts have been deferred. Certain officers and Trustees of the Funds are officers of the above organizations. 4 Distribution Plans Each Fund has in effect a distribution plan for Class A shares (Class A Plan) pursuant to Rule 12b-1 under the 1940 Act. The Class A Plan provides that each Fund will pay EVD a distribution and service fee not exceeding 0.25% per annum of its average daily net assets attributable to Class A shares for distribution services and facilities provided to each Fund by EVD, as well as for personal services and/or the maintenance of shareholder accounts. The Trustees approved distribution and service fee payments equal to 0.20% per annum of each Funds average daily net assets attributable to Class A shares. 77 Eaton Vance Municipals Funds as of July 31, 2009 NOTES TO FINANCIAL STATEMENTS CON TD Distribution and service fees paid or accrued to EVD for the year ended July 31, 2009 for Class A shares amounted to the following: Class A Distribution and Fund Service Fees Arizona $164,463 Colorado Connecticut Michigan Minnesota New Jersey Pennsylvania Each Fund also has in effect distribution plans for Class B shares (Class B Plan) and Class C shares (Class C Plan) pursuant to Rule 12b-1 under the 1940 Act. The Class B and Class C Plans require each Fund to pay EVD amounts equal to 0.75% per annum of its average daily net assets attributable to Class B and Class C shares for providing ongoing distribution services and facilities to the respective Funds. Each Fund will automatically discontinue payments to EVD during any period in which there are no outstanding Uncovered Distribution Charges, which are equivalent to the sum of (i) 5% and 6.25% of the aggregate amount received by each Fund for Class B and Class C shares sold, respectively, plus (ii) interest calculated by applying the rate of 1% over the prevailing prime rate to the outstanding balance of Uncovered Distribution Charges of EVD of each respective class, reduced by the aggregate amount of contingent deferred sales charges (see Note 5) and amounts theretofore paid or payable to EVD by each respective class. For the year ended July 31, 2009, the Funds paid or accrued to EVD the following distribution fees, representing 0.75% of the average daily net assets of each Funds Class B and Class C shares: Class B Class C Distribution Distribution Fund Fees Fees Arizona $41,413 $55,994 Colorado Connecticut Michigan  Minnesota New Jersey  Pennsylvania At July 31, 2009, the amounts of Uncovered Distribution Charges of EVD calculated under the Class B and Class C Plans were approximately as follows: Fund Class B Class C Arizona $ 906,000 $ 777,000 Colorado Connecticut Michigan  Minnesota New Jersey  Pennsylvania The Class B and Class C Plans also authorize the Funds to make payments of service fees to EVD, investment dealers and other persons in amounts not exceeding 0.25% per annum of the average daily net assets attributable to that class. The Trustees approved service fee payments equal to 0.20% per annum of each Funds average daily net assets attributable to Class B and Class C shares. Service fees paid or accrued are for personal services and/or the maintenance of shareholder accounts. They are separate and distinct from the Class B and Class C sales commissions and distribution fees and, as such, are not subject to automatic discontinuance when there are no outstanding Uncovered Distribution Charges of EVD. Service fees paid or accrued for the year ended July 31, 2009 amounted to the following: Class B Class C Fund Service Fees Service Fees Arizona $11,044 $14,932 Colorado Connecticut Michigan  Minnesota New Jersey  Pennsylvania 5 Contingent Deferred Sales Charges A contingent deferred sales charge (CDSC) generally is imposed on redemptions of Class B shares made within six years of purchase and on redemptions of Class C shares made within one year of purchase. Class A shares may be subject to a 1% CDSC if redeemed within eighteen months of purchase (depending on the circumstances of purchase). Generally, the CDSC is based upon the lower of the net asset value at date of redemption or date of purchase. No charge is levied on shares acquired by reinvestment of dividends or capital gain distributions. The CDSC for Class B shares is imposed at declining rates that begin at 5% in the case of redemptions in the first and second year after purchase, declining one percentage point each subsequent year. Class C shares are subject to a 1% CDSC if redeemed within one year of purchase. No CDSC is levied on shares which have been sold to EVM or its affiliates or to their respective employees or clients and may be waived under certain other limited conditions. 78 Eaton Vance Municipals Funds as of July 31, 2009 NOTES TO FINANCIAL STATEMENTS CON TD CDSCs received on Class B and Class C redemptions are paid to EVD to reduce the amount of Uncovered Distribution Charges calculated under each Funds Class B and Class C Plans. CDSCs received on Class B and Class C redemptions when no Uncovered Distribution Charges exist are credited to each Fund. For the year ended July 31, 2009, the Funds were informed that EVD received approximately the following amounts of CDSCs paid by Class A, Class B and Class C shareholders: Fund Class A Class B Class C Arizona $29,000 $7,000 $9,000 Colorado   Connecticut Michigan  Minnesota New Jersey  Pennsylvania 6 Purchases and Sales of Investments Purchases and sales of investments, other than short-term obligations, for the year ended July 31, 2009 were as follows: Fund Purchases Sales Arizona $17,762,930 $29,821,308 Colorado Connecticut Michigan Minnesota New Jersey Pennsylvania 7 Shares of Beneficial Interest Each Funds Declaration of Trust permits the Trustees to issue an unlimited number of full and fractional shares of beneficial interest (without par value). Such shares may be issued in a number of different series (such as the Funds) and classes. Transactions in Fund shares were as follows: Arizona Fund Year Ended July 31, Class A Sales Issued to shareholders electing to receive payments of distributions in Fund shares Redemptions Exchange from Class B shares Net increase (decrease) Arizona Fund (continued) Year Ended July 31, Class B Sales Issued to shareholders electing to receive payments of distributions in Fund shares Redemptions Exchange to Class A shares Net decrease Year Ended July 31, Class C Sales Issued to shareholders electing to receive payments of distributions in Fund shares Redemptions Net increase Colorado Fund Year Ended July 31, Class A Sales Issued to shareholders electing to receive payments of distributions in Fund shares Redemptions Exchange from Class B shares Net increase (decrease) Year Ended July 31, Class B Sales Issued to shareholders electing to receive payments of distributions in Fund shares Redemptions Exchange to Class A shares Net decrease Year Ended Period Ended Class C July 31, 2009 July 31, 2008 Sales Issued to shareholders electing to receive payments of distributions in Fund shares 93 Redemptions Net increase 79 Eaton Vance Municipals Funds as of July 31, 2009 NOTES TO FINANCIAL STATEMENTS CON TD Connecticut Fund Year Ended July 31, Class A Sales Issued to shareholders electing to receive payments of distributions in Fund shares Redemptions Exchange from Class B shares Net increase (decrease) Year Ended July 31, Class B Sales Issued to shareholders electing to receive payments of distributions in Fund shares Redemptions Exchange to Class A shares Net decrease Year Ended July 31, Class C Sales Issued to shareholders electing to receive payments of distributions in Fund shares Redemptions Net increase Year Ended Period Ended Class I July 31, 2009 July 31, 2008 Sales Issued to shareholders electing to receive payments of distributions in Fund shares  Redemptions  Net increase Michigan Fund Year Ended July 31, Class A Sales Issued to shareholders electing to receive payments of distributions in Fund shares Redemptions Net decrease Michigan Fund (continued) Year Ended July 31, Class C Sales Issued to shareholders electing to receive payments of distributions in Fund shares Redemptions Net increase (decrease) Minnesota Fund Year Ended July 31, Class A Sales Issued to shareholders electing to receive payments of distributions in Fund shares Redemptions Exchange from Class B shares Net increase Year Ended July 31, Class B Sales Issued to shareholders electing to receive payments of distributions in Fund shares Redemptions Exchange to Class A shares Net decrease Year Ended July 31, Class C Sales Issued to shareholders electing to receive payments of distributions in Fund shares Redemptions Net increase 80 Eaton Vance Municipals Funds as of July 31, 2009 NOTES TO FINANCIAL STATEMENTS CON TD New Jersey Fund Year Ended July 31, Class A Sales Issued to shareholders electing to receive payments of distributions in Fund shares Redemptions Exchange from Class B shares  Merger from Class B shares  Net increase (decrease) Year Ended Class B July 31, 2008 Sales Issued to shareholders electing to receive payments of distributions in Fund shares Redemptions Exchange to Class A shares Merger to Class A shares Net decrease Year Ended July 31, Class C Sales Issued to shareholders electing to receive payments of distributions in Fund shares Redemptions Net increase Year Ended Period Ended Class I July 31, 2009 July 31, 2008 Sales Issued to shareholders electing to receive payments of distributions in Fund shares  Redemptions  Net increase Pennsylvania Fund Year Ended July 31, Class A Sales Issued to shareholders electing to receive payments of distributions in Fund shares Redemptions Exchange from Class B shares Net increase (decrease) Pennsylvania Fund (continued) Year Ended July 31, Class B Sales Issued to shareholders electing to receive payments of distributions in Fund shares Redemptions Exchange to Class A shares Net decrease Year Ended July 31, Class C Sales Issued to shareholders electing to receive payments of distributions in Fund shares Redemptions Net increase Year Ended Period Ended Class I July 31, 2009 July 31, 2008 Sales Issued to shareholders electing to receive payments of distributions in Fund shares 15  Redemptions  Net increase Class C of the Colorado Fund commenced operations on October 8, 2007. Class I of the Connecticut Fund, New Jersey Fund and Pennsylvania Fund commenced operations on March 3, 2008. At the close of business on April 11, 2008, the Funds Class B shares were merged into Class A shares. 8 Federal Income Tax Basis of Investments The cost and unrealized appreciation (depreciation) of investments of each Fund at July 31, 2009, as determined on a federal income tax basis, were as follows: Arizona Fund Aggregate cost $ 95,857,723 Gross unrealized appreciation $ 4,606,092 Gross unrealized depreciation Net unrealized depreciation $ (1,097,152) 81 Eaton Vance Municipals Funds as of July 31, 2009 NOTES TO FINANCIAL STATEMENTS CON TD Colorado Fund Aggregate cost $ 38,041,288 Gross unrealized appreciation $ 921,566 Gross unrealized depreciation Net unrealized depreciation $ (3,154,435) Connecticut Fund Aggregate cost $122,778,462 Gross unrealized appreciation $ 4,473,513 Gross unrealized depreciation Net unrealized depreciation $ (1,144,567) Michigan Fund Aggregate cost $ 53,479,554 Gross unrealized appreciation $ 2,345,198 Gross unrealized depreciation Net unrealized depreciation $ (1,479,283) Minnesota Fund Aggregate cost $ 88,219,202 Gross unrealized appreciation $ 3,485,892 Gross unrealized depreciation Net unrealized appreciation $ 865,223 New Jersey Fund Aggregate cost $259,831,825 Gross unrealized appreciation $ 4,830,217 Gross unrealized depreciation Net unrealized depreciation $ (17,310,688) Pennsylvania Fund Aggregate cost $300,032,165 Gross unrealized appreciation $ 10,101,493 Gross unrealized depreciation Net unrealized depreciation $ (9,545,457) 9 Line of Credit The Funds participate with other portfolios and funds managed by EVM and its affiliates in a $450 million unsecured line of credit agreement with a group of banks. Borrowings are made by the Funds solely to facilitate the handling of unusual and/or unanticipated short-term cash requirements. Interest is charged to each Fund based on its borrowings at an amount above either the Eurodollar rate or Federal Funds rate. In addition, a fee computed at an annual rate of 0.10% on the daily unused portion of the line of credit is allocated among the participating portfolios and funds at the end of each quarter. At July 31, 2009, Arizona Fund, Michigan Fund and New Jersey Fund had a balance outstanding pursuant to this line of credit of $100,000, $700,000 and $2,800,000, respectively, at an interest rate of 0.795%. The Funds did not have any significant borrowings or allocated fees during the year ended July 31, 2009. 10 Financial Instruments The Funds may trade in financial instruments with off-balance sheet risk in the normal course of their investing activities. These financial instruments may include financial futures contracts and interest rate swaps and may involve, to a varying degree, elements of risk in excess of the amounts recognized for financial statement purposes. The notional or contractual amounts of these instruments represent the investment a Fund has in particular classes of financial instruments and do not necessarily represent the amounts potentially subject to risk. The measurement of the risks associated with these instruments is meaningful only when all related and offsetting transactions are considered. A summary of obligations under these financial instruments at July 31, 2009 is as follows: Futures Contracts Net Unrealized Expiration Aggregate Appreciation Fund Date Contracts Position Cost Value (Depreciation) Arizona 9/09 U.S. Treasury Bond Short $(12,783,289) $(12,971,000) $ Colorado 9/09 30 U.S. Treasury Bond Short $ (3,494,532) $ (3,570,000) $ 9/09 17 U.S. Treasury Note Short $ (1,999,986) $ (1,993,781) $ Connecticut 9/09 45 U.S. Treasury Bond Short $ (5,248,867) $ (5,355,000) $ 9/09 22 U.S. Treasury Note Short $ (2,588,218) $ (2,580,188) $ Michigan 9/09 48 U.S. Treasury Bond Short $ (5,595,964) $ (5,712,099) $ 9/09 29 U.S. Treasury Note Short $ (3,411,741) $ (3,401,156) $ Minnesota 9/09 70 U.S. Treasury Bond Short $ (8,209,452) $ (8,330,000) $ 82 Eaton Vance Municipals Funds as of July 31, 2009 NOTES TO FINANCIAL STATEMENTS CON TD Futures Contracts (continued) Net Unrealized Expiration Aggregate Appreciation Fund Date Contracts Position Cost Value (Depreciation) New Jersey 9/09 U.S. Treasury Bond Short $(15,832,514) $(16,065,003) $ 9/09 U.S. Treasury Note Short $(25,293,945) $(25,215,469) $ Pennsylvania 9/09 U.S. Treasury Bond Short $(69,176,049) $(71,400,005) $(2,223,956) Interest Rate Swaps Arizona Fund Annual Floating Effective Date/ Notional Fixed Rate Rate Termination Net Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Depreciation JPMorgan 3-month September 14, 2009/ Chase Co. $1,750,000 4.743% USD-LIBOR-BBA September 14, 2039 $(168,086) $ (168,086) Colorado Fund Annual Floating Effective Date/ Notional Fixed Rate Rate Termination Net Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Depreciation Merrill Lynch Capital 3-month December 1, 2009/ Services, Inc. $ 425,000 4.517% USD-LIBOR-BBA December 1, 2039 $ (20,762) $ (20,762) Connecticut Fund Annual Floating Effective Date/ Notional Fixed Rate Rate Termination Net Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Depreciation Merrill Lynch Capital 3-month December 1, 2009/ Services, Inc. $2,000,000 4.517% USD-LIBOR-BBA December 1, 2039 $ (97,700) $ (97,700) Michigan Fund Annual Floating Effective Date/ Notional Fixed Rate Rate Termination Net Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Depreciation Merrill Lynch Capital 3-month December 1, 2009/ Services, Inc. $ 900,000 4.517% USD-LIBOR-BBA December 1, 2039 $ (43,965) $ (43,965) Minnesota Fund Annual Floating Effective Date/ Notional Fixed Rate Rate Termination Net Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Depreciation JPMorgan 3-month September 14, 2009/ Chase Co. $ 750,000 4.743% USD-LIBOR-BBA September 14, 2039 $ (72,037) $ (72,037) New Jersey Fund Annual Floating Effective Date/ Notional Fixed Rate Rate Termination Net Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Depreciation JPMorgan 3-month September 14, 2009/ Chase Co. $6,612,500 4.743% USD-LIBOR-BBA September 14, 2039 $(635,126) $ (635,126) Pennsylvania Fund Annual Floating Effective Date/ Notional Fixed Rate Rate Termination Net Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Depreciation JPMorgan 3-month September 14, 2009/ Chase Co. $3,650,000 4.743% USD-LIBOR-BBA September 14, 2039 $(350,580) Merrill Lynch Capital 3-month December 1, 2009/ Services, Inc. $4,500,000 4.517% USD-LIBOR-BBA December 1, 2039 $(219,826) $ (570,406) The effective date represents the date on which a Fund and the counterparty to the interest rate swap contract begin interest payment accruals. At July 31, 2009, the Funds had sufficient cash and/or securities to cover commitments under these contracts. The Funds adopted FASB Statement of Financial Accounting Standards No. 161 (FAS 161), Disclosures about Derivative Instruments and Hedging Activities, effective February 1, 2009. FAS 161 requires enhanced disclosures about an entitys derivative and hedging activities, including qualitative disclosures about the objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of and gains and losses on derivative instruments, and disclosures about credit-risk related contingent features in derivative instruments. The disclosure below includes additional information as a result of implementing FAS 161. Each Fund is subject to interest rate risk in the normal course of pursuing its investment objectives. Because the Funds hold fixed rate bonds, the value of these bonds may decrease if interest rates rise. To hedge against this risk, each Fund may enter into interest rate swap contracts. The Funds may also purchase and sell U.S. Treasury futures contracts to hedge against changes in interest rates. 83 Eaton Vance Municipals Funds as of July 31, 2009 NOTES TO FINANCIAL STATEMENTS CON TD The fair values of derivative instruments (not accounted for as hedging instruments under FASB Statement of Financial Accounting Standards No. 133 (FAS 133)) and whose primary underlying risk exposure is interest rate risk at July 31, 2009 were as follows: Fair Value Asset Derivative Liability Derivative Arizona Fund Futures Contracts $  $ (187,711) Interest Rate Swaps  Total $  $ (355,797) Colorodo Fund Futures Contracts $ 6,205 $ (75,468) Interest Rate Swaps  Total $ 6,205 $ (96,230) Connecticut Fund Futures Contracts $ 8,030 $ (106,133) Interest Rate Swaps  Total $ 8,030 $ (203,833) Michigan Fund Futures Contracts $10,585 $ (116,135) Interest Rate Swaps  Total $10,585 $ (160,100) Minnesota Fund Futures Contracts $  $ (120,548) Interest Rate Swaps  Total $  $ (192,585) New Jersey Fund Futures Contracts $78,476 $ (232,489) Interest Rate Swaps  Total $78,476 $ (867,615) Pennsylvania Fund Futures Contracts $  $(2,223,956) Interest Rate Swaps  Total $  $ (2,794,362) Amount represents cumulative unrealized appreciation on futures contracts in the Futures Contracts table above. Only the current days variation margin on open futures contracts is reported within the Statement of Assets and Liabilities as Receivable or Payable for variation margin, as applicable. Amount represents cumulative unrealized depreciation on futures contracts in the Futures Contracts table above. Only the current days variation margin on open futures contracts is reported within the Statement of Assets and Liabilities as Receivable or Payable for variation margin, as applicable. Statement of Assets and Liabilities location: Payable for open swap contracts; Net unrealized depreciation. The effect of derivative instruments (not accounted for as hedging instruments under FAS 133) on the Statement of Operations and whose primary underlying risk exposure is interest rate risk for the six months ended July 31, 2009 was as follows: Change in Unrealized Realized Gain (Loss) Appreciation (Depreciation) on Derivatives on Derivatives Recognized in Recognized in Fund Income Income Arizona $ 182,514 $ 570,303 Colorado Connecticut Michigan Minnesota New Jersey Pennsylvania Statement of Operations location: Net realized gain (loss)  Financial futures contracts and swap contracts. Statement of Operations location: Change in unrealized appreciation (depreciation)  Financial futures contracts and swap contracts. The average notional amounts of futures contracts and interest rate swaps outstanding during the six months ended July 31, 2009 were approximately as follows: Fund Futures Contracts Interest Rate Swaps Arizona $10,900,000 $1,943,000 Colorado Connecticut Michigan Minnesota New Jersey Pennsylvania 11 Fair Value Measurements The Funds adopted FASB Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements, effective August 1, 2008. FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. Level 1  quoted prices in active markets for identical investments 84 Eaton Vance Municipals Funds as of July 31, 2009 NOTES TO FINANCIAL STATEMENTS CON TD Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including a funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. At July 31, 2009, the inputs used in valuing the Funds investments, which are carried at value, were as follows: Arizona Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $95,710,571 $  $95,710,571 Total Investments $  $95,710,571 $  $95,710,571 Liability Description Futures Contracts $(187,711) $  $  $ (187,711) Interest Rate Swaps   Total $ (187,711) $ (168,086) $  $ (355,797) Colorado Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $34,886,853 $  $34,886,853 Futures Contracts   Total $ 6,205 $34,886,853 $  $34,893,058 Liability Description Futures Contracts $(75,468) $  $  $ (75,468) Interest Rate Swaps   Total $(75,468) $ (20,762) $  $ (96,230) Connecticut Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $127,583,895 $  $127,583,895 Futures Contracts   Total $ 8,030 $ 127,583,895 $  $ 127,591,925 Liability Description Futures Contracts $(106,133) $  $  $ (106,133) Interest Rate Swaps   Total $(106,133) $ (97,700) $  $ (203,833) Michigan Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $52,500,271 $  $52,500,271 Futures Contracts   Total $ 10,585 $52,500,271 $  $52,510,856 Liability Description Futures Contracts $(116,135) $  $  $ (116,135) Interest Rate Swaps   Total $ (116,135) $ (43,965) $  $ (160,100) Minnesota Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $89,084,425 $  $89,084,425 Total Investments $  $89,084,425 $  $89,084,425 85 Eaton Vance Municipals Funds as of July 31, 2009 NOTES TO FINANCIAL STATEMENTS CON TD Minnesota Fund (continued) Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Liability Description (Level 1) (Level 2) (Level 3) Total Futures Contracts $(120,548) $  $  $ (120,548) Interest Rate Swaps   Total $(120,548) $ (72,037) $  $ (192,585) New Jersey Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $272,946,137 $  $272,946,137 Futures Contracts   Total $ 78,476 $272,946,137 $  $273,024,613 Liability Description Futures Contracts $(232,489) $  $  $ (232,489) Interest Rate Swaps   Total $(232,489) $ (635,126) $  $ (867,615) Pennsylvania Fund Quoted Prices in Significant Active Other Significant Markets for Observable Unobservable Identical Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $319,551,708 $  $319,551,708 Total Investments $  $319,551,708 $  $319,551,708 Liability Description Futures Contracts $(2,223,956) $  $  $ (2,223,956) Interest Rate Swaps   Total $ (2,223,956) $ (570,406) $  $ (2,794,362) The Funds held no investments or other financial instruments as of July 31, 2008 whose fair value was determined using Level 3 inputs. 12 Review for Subsequent Events In connection with the preparation of the financial statements of the Funds as of and for the year ended July 31, 2009, events and transactions subsequent to July 31, 2009 through September 17, 2009, the date the financial statements were issued, have been evaluated by the Funds management for possible adjustment and/or disclosure. Management has not identified any subsequent events requiring financial statement disclosure as of the date these financial statements were issued. 86 Eaton Vance Municipals Funds as of July 31, 2009 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees of Eaton Vance Municipals Trust and Shareholders of Eaton Vance Arizona Municipals Fund, Eaton Vance Colorado Municipals Fund, Eaton Vance Connecticut Municipals Fund, Eaton Vance Michigan Municipals Fund, Eaton Vance Minnesota Municipals Fund, Eaton Vance New Jersey Municipals Fund and Eaton Vance Pennsylvania Municipals Fund: We have audited the accompanying statements of assets and liabilities of Eaton Vance Arizona Municipals Fund, Eaton Vance Colorado Municipals Fund, Eaton Vance Connecticut Municipals Fund, Eaton Vance Michigan Municipals Fund, Eaton Vance Minnesota Municipals Fund, Eaton Vance New Jersey Municipals Fund and Eaton Vance Pennsylvania Municipals Fund (collectively, the Funds) (certain of the funds constituting Eaton Vance Municipals Trust) including the portfolios of investments, as of July 31, 2009, the related statements of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Funds are not required to have, nor were we engaged to perform, an audit of their internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of July 31, 2009, by correspondence with the custodian and brokers; where replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial positions of Eaton Vance Arizona Municipals Fund, Eaton Vance Colorado Municipals Fund, Eaton Vance Connecticut Municipals Fund, Eaton Vance Michigan Municipals Fund, Eaton Vance Minnesota Municipals Fund, Eaton Vance New Jersey Municipals Fund and Eaton Vance Pennsylvania Municipals Fund as of July 31, 2009, the results of their operations for the year then ended, the changes in their net assets for each of the two years in the period then ended, their financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. DELOITTE & TOUCHE LLP Boston, Massachusetts September 17, 2009 87 Eaton Vance Municipals Funds as of July 31, FEDERAL TAX INFORMATION ( U n a u d i t e d ) The Form 1099-DIV you receive in January 2010 will show the tax status of all distributions paid to your account in calendar year 2009. Shareholders are advised to consult their own tax adviser with respect to the tax consequences of their investment in the Funds. As required by the Internal Revenue Service, shareholders must be notified within 60 days of a Funds fiscal year end regarding exempt-interest dividends. Exempt-Interest Dividends  The Funds designate the following percentages of dividends from net investment income as exempt interest dividends. Arizona Municipals Fund 99.74% Colorado Municipals Fund 99.99% Connecticut Municipals Fund 99.95% Michigan Municipals Fund 99.42% Minnesota Municipals Fund 98.89% New Jersey Municipals Fund 98.85% Pennsylvania Municipals Fund 99.94% 88 Eaton Vance Municipals Funds BOARD OF TRUSTEES ANNUAL APPROVAL OF THE INVESTMENT ADVISORY AGREEMENTS Overview of the Contract Review Process The Investment Company Act of 1940, as amended (the 1940 Act), provides, in substance, that each investment advisory agreement between a fund and its investment adviser will continue in effect from year to year only if its continuance is approved at least annually by the funds board of trustees, including by a vote of a majority of the trustees who are not interested persons of the fund (Independent Trustees), cast in person at a meeting called for the purpose of considering such approval. At a meeting of the Boards of Trustees (each a Board) of the Eaton Vance group of mutual funds (the Eaton Vance Funds) held on April 27, 2009, the Board, including a majority of the Independent Trustees, voted to approve continuation of existing advisory and sub-advisory agreements for the Eaton Vance Funds for an additional one-year period. In voting its approval, the Board relied upon the affirmative recommendation of the Contract Review Committee of the Board (formerly the Special Committee), which is a committee comprised exclusively of Independent Trustees. Prior to making its recommendation, the Contract Review Committee reviewed information furnished for a series of meetings of the Contract Review Committee held in February, March and April 2009. Such information included, among other things, the following: Information about Fees, Performance and Expenses An independent report comparing the advisory and related fees paid by each fund with fees paid by comparable funds; An independent report comparing each funds total expense ratio and its components to comparable funds; An independent report comparing the investment performance of each fund to the investment performance of comparable funds over various time periods; Data regarding investment performance in comparison to relevant peer groups of funds and appropriate indices; Comparative information concerning fees charged by each adviser for managing other mutual funds and institutional accounts using investment strategies and techniques similar to those used in managing the fund; Profitability analyses for each adviser with respect to each fund; Information about Portfolio Management Descriptions of the investment management services provided to each fund, including the investment strategies and processes employed, and any changes in portfolio management processes and personnel; Information concerning the allocation of brokerage and the benefits received by each adviser as a result of brokerage allocation, including information concerning the acquisition of research through soft dollar benefits received in connection with the funds brokerage, and the implementation of a soft dollar reimbursement program established with respect to the funds; Data relating to portfolio turnover rates of each fund; The procedures and processes used to determine the fair value of fund assets and actions taken to monitor and test the effectiveness of such procedures and processes; Information about each Adviser Reports detailing the financial results and condition of each adviser; Descriptions of the qualifications, education and experience of the individual investment professionals whose responsibilities include portfolio management and investment research for the funds, and information relating to their compensation and responsibilities with respect to managing other mutual funds and investment accounts; Copies of the Codes of Ethics of each adviser and its affiliates, together with information relating to compliance with and the administration of such codes; Copies of or descriptions of each advisers proxy voting policies and procedures; Information concerning the resources devoted to compliance efforts undertaken by each adviser and its affiliates on behalf of the funds (including descriptions of various compliance programs) and their record of compliance with investment policies and restrictions, including policies with respect to market-timing, late trading and selective portfolio disclosure, and with policies on personal securities transactions; Descriptions of the business continuity and disaster recovery plans of each adviser and its affiliates; Other Relevant Information Information concerning the nature, cost and character of the administrative and other non-investment management services provided by Eaton Vance Management and its affiliates; Information concerning management of the relationship with the custodian, subcustodians and fund accountants by each adviser or the funds administrator; and The terms of each advisory agreement. 89 Eaton Vance Municipals Funds BOARD OF TRUSTEES ANNUAL APPROVAL OF THE INVESTMENT ADVISORY AGREEMENTS CONTD In addition to the information identified above, the Contract Review Committee considered information provided from time to time by each adviser throughout the year at meetings of the Board and its committees. Over the course of the twelve-month period ended April 30, 2009, the Board met eighteen times and the Contract Review Committee, the Audit Committee, the Governance Committee, the Portfolio Management Committee and the Compliance Reports and Regulatory Matters Committee, each of which is a Committee comprised solely of Independent Trustees, met seven, five, six, six and six times, respectively. At such meetings, the Trustees received, among other things, presentations by the portfolio managers and other investment professionals of each adviser relating to the investment performance of each fund and the investment strategies used in pursuing the funds investment objective. For funds that invest through one or more underlying portfolios, the Board considered similar information about the portfolio(s) when considering the approval of advisory agreements. In addition, in cases where the funds investment adviser has engaged a sub-adviser, the Board considered similar information about the sub-adviser when considering the approval of any sub-advisory agreement. The Contract Review Committee was assisted throughout the contract review process by Goodwin Procter LLP, legal counsel for the Independent Trustees. The members of the Contract Review Committee relied upon the advice of such counsel and their own business judgment in determining the material factors to be considered in evaluating each advisory and sub-advisory agreement and the weight to be given to each such factor. The conclusions reached with respect to each advisory and sub-advisory agreement were based on a comprehensive evaluation of all the information provided and not any single factor. Moreover, each member of the Contract Review Committee may have placed varying emphasis on particular factors in reaching conclusions with respect to each advisory and sub-advisory agreement. Results of the Process Based on its consideration of the foregoing, and such other information as it deemed relevant, including the factors and conclusions described below, the Contract Review Committee concluded that the continuance of the investment advisory agreements of the following funds: Eaton Vance Arizona Municipals Fund Eaton Vance Colorado Municipals Fund Eaton Vance Connecticut Municipals Fund Eaton Vance Michigan Municipals Fund Eaton Vance Minnesota Municipals Fund Eaton Vance New Jersey Municipals Fund Eaton Vance Pennsylvania Municipals Fund (the Funds), each with Boston Management and Research (the Adviser), including their fee structures, is in the interests of shareholders and, therefore, the Contract Review Committee recommended to the Board approval of each agreement. The Board accepted the recommendation of the Contract Review Committee as well as the factors considered and conclusions reached by the Contract Review Committee with respect to each agreement. Accordingly, the Board, including a majority of the Independent Trustees, voted to approve continuation of the investment advisory agreement for each Fund. Nature, Extent and Quality of Services In considering whether to approve the investment advisory agreements of the Funds, the Board evaluated the nature, extent and quality of services provided to the Funds by the Adviser. The Board considered the Advisers management capabilities and investment process with respect to the types of investments held by each Fund, including the education, experience and number of its investment professionals and other personnel who provide portfolio management, investment research, and similar services to the Funds, and recent changes in the identity of such personnel. In particular, the Board evaluated, where relevant, the abilities and experience of such investment personnel in analyzing factors such as credit risk, tax efficiency, and special considerations relevant to investing in municipal bonds. Specifically, the Board considered the Advisers large municipal bond team, which includes portfolio managers and credit specialists who provide services to the Funds. The Board also took into account the resources dedicated to portfolio management and other services, including the compensation paid to recruit and retain investment personnel, and the time and attention devoted to each Fund by senior management. The Board also reviewed the compliance programs of the Adviser and relevant affiliates thereof. Among other matters, the Board considered compliance and reporting matters relating to personal trading by investment personnel, selective disclosure of portfolio holdings, late trading, frequent trading, portfolio valuation, business continuity and the allocation of investment opportunities. The Board also evaluated the responses of the Adviser and its affiliates to requests from regulatory authorities such as the Securities and Exchange Commission. 90 Eaton Vance Municipals Funds BOARD OF TRUSTEES ANNUAL APPROVAL OF THE INVESTMENT ADVISORY AGREEMENTS CONTD The Board also considered shareholder and other administrative services provided or managed by Eaton Vance Management and its affiliates, including transfer agency and accounting services. The Board evaluated the benefits to shareholders of investing in a fund that is a part of a large family of funds, including the ability, in many cases, to exchange an investment among different funds without incurring additional sales charges. After consideration of the foregoing factors, among others, the Board concluded that the nature, extent and quality of services provided by the Adviser, taken as a whole, are appropriate and consistent with the terms of the respective investment advisory agreement. Fund Performance The Board compared each Funds investment performance to a relevant universe of similarly managed funds identified by an independent data provider and appropriate benchmark indices. The Board reviewed comparative performance data for the one-, three-, five- and ten-year periods ended September 30, 2008 for each Fund in operation over such periods. On the basis of the foregoing and other relevant information, the Board concluded that the performance of each Fund was satisfactory. Management Fees and Expenses The Board reviewed contractual investment advisory fee rates, including any administrative fee rates, payable by each Fund (referred to as management fees). As part of its review, the Board considered each Funds management fees and total expense ratio for the year ended September 30, 2008, as compared to a group of similarly managed funds selected by an independent data provider. After reviewing the foregoing information, and in light of the nature, extent and quality of the services provided by the Adviser, the Board concluded with respect to each Fund that the management fees charged for advisory and related services and the Funds total expense ratio are reasonable. Profitability The Board reviewed the level of profits realized by the Adviser and relevant affiliates thereof in providing investment advisory and administrative services to each Fund and to all Eaton Vance Funds as a group. The Board considered the level of profits realized without regard to revenue sharing or other payments by the Adviser and its affiliates to third parties in respect of distribution services. The Board also considered other direct or indirect benefits received by the Adviser and its affiliates in connection with their relationship with the Funds. The Board concluded that, in light of the foregoing factors and the nature, extent and quality of the services rendered, the profits realized by the Adviser and its affiliates are reasonable. Economies of Scale In reviewing management fees and profitability of each Fund, the Board also considered the extent to which the Adviser and its affiliates, on the one hand, and each Fund, on the other hand, can expect to realize benefits from economies of scale as the assets of the Fund increase. The Board acknowledged the difficulty in accurately measuring the benefits resulting from the economies of scale with respect to the management of any specific fund or group of funds. The Board reviewed data summarizing the increases and decreases in the assets of each Fund and of all Eaton Vance Funds as a group over various time periods, and evaluated the extent to which the total expense ratio of each Fund and the profitability of the Adviser and its affiliates may have been affected by such increases or decreases. Based upon the foregoing, the Board concluded that the benefits from economies of scale are currently being shared equitably by the Adviser and its affiliates and each Fund. The Board also concluded that, assuming reasonably foreseeable increases in the assets of each Fund, the structure of each advisory fee, which includes breakpoints at several asset levels, can be expected to cause the Adviser and its affiliates and the Fund to continue to share such benefits equitably. 91 Eaton Vance Municipals Funds MANAGEMENT AND ORGANIZATION Fund Management. The Trustees of Eaton Vance Municipals Trust (the Trust) are responsible for the overall management and supervision of the Trusts affairs. The Trustees and officers of the Trust are listed below. Except as indicated, each individual has held the office shown or other offices in the same company for the last five years. Trustees and officers of the Trust hold indefinite terms of office. The Noninterested Trustees consist of those Trustees who are not interested persons of the Trust, as that term is defined under the 1940 Act. The business address of each Trustee and officer is Two International Place, Boston, Massachusetts 02110. As used below, EVC refers to Eaton Vance Corp., EV refers to Eaton Vance, Inc., EVM refers to Eaton Vance Management, BMR refers to Boston Management and Research and EVD refers to Eaton Vance Distributors, Inc. EVC and EV are the corporate parent and trustee, respectively, of EVM and BMR. EVD is the Funds principal underwriter and a direct, wholly-owned subsidiary of EVC. Each officer affiliated with Eaton Vance may hold a position with other Eaton Vance affiliates that is comparable to his or her position with EVM listed below. Term of Number of Portfolios Position(s) Office and in Fund Complex Name and with the Length of Principal Occupation(s) Overseen By Date of Birth Trust Service During Past Five Years Trustee Other Directorships Held Interested Trustee Thomas E. Faust Jr. Trustee Since 2007 Chairman, Chief Executive Officer and President of EVC, Director Director of EVC 5/31/58 and President of EV, Chief Executive Officer and President of EVM and BMR, and Director of EVD. Trustee and/or officer of 178 registered investment companies and 4 private companies managed by EVM or BMR. Mr. Faust is an interested person because of his positions with EVM, BMR, EVD, EVC and EV, which are affiliates of the Trust. Noninterested Trustees Benjamin C. Esty Trustee Since 2005 Roy and Elizabeth Simmons Professor of Business Administration None 1/2/63 and Finance Unit Head, Harvard University Graduate School of Business Administration. Allen R. Freedman Trustee Since 2007 Former Chairman (2002-2004) and a Director (1983-2004) of Director of Assurant, Inc. (insurance provider) 4/3/40 Systems & Computer Technology Corp. (provider of software to and Stonemor Partners, L.P. (owner and higher education). Formerly, a Director of Loring Ward operator of cemeteries) International (fund distributor) (2005-2007). Formerly, Chairman and a Director of Indus International, Inc. (provider of enterprise management software to the power generating industry) (2005-2007). William H. Park Trustee Since 2003 Vice Chairman, Commercial Industrial Finance Corp. (specialty None 9/19/47 finance company) (since 2006). Formerly, President and Chief Executive Officer, Prizm Capital Management, LLC (investment management firm) (2002-2005). Ronald A. Pearlman Trustee Since 2003 Professor of Law, Georgetown University Law Center. None 7/10/40 Helen Frame Peters Trustee Since 2008 Professor of Finance, Carroll School of Management, Boston Director of BJs Wholesale Clubs (wholesale club 3/22/48 College. Adjunct Professor of Finance, Peking University, Beijing, retailer); Trustee of SPDR Index Shares Funds and China (since 2005). SPDR Series Trust (exchange traded funds) Heidi L. Steiger Trustee Since 2007 Managing Partner, Topridge Associates LLC (global wealth Director of Nuclear Electric Insurance Ltd. 7/8/53 management firm) (since 2008); Senior Advisor (since 2008 (nuclear insurance provider), Aviva USA President (2005-2008), Lowenhaupt Global Advisors, LLC (insurance provider) and CIFG (family of (global wealth management firm). Formerly, President and financial guaranty companies), and Advisory Contributing Editor, Worth Magazine (2004-2005). Formerly, Director, Berkshire Capital Securities LLC Executive Vice President and Global Head of Private Asset Management (and various other positions), Neuberger Berman (investment firm) (1986-2004). 92 Eaton Vance Municipals Funds MANAGEMENT AND ORGANIZATION C O N T  D Term of Number of Portfolios Position(s) Office and in Fund Complex Name and with the Length of Principal Occupation(s) Overseen By Date of Birth Trust Service During Past Five Years Trustee Other Directorships Held Noninterested Trustees (continued) Lynn A. Stout Trustee Since 1998 Paul Hastings Professor of Corporate and Securities Law (since None 9/14/57 2006) and Professor of Law (2001-2006), University of California at Los Angeles School of Law. Ralph F. Verni Chairman of Chairman of Consultant and private investor. None 1/26/43 the Board the Board and Trustee since 2007 and Trustee since 2005 Principal Officers who are not Trustees Term of Position(s) Office and Name and with the Length of Principal Occupation(s) Date of Birth Trust Service During Past Five Years Robert B. MacIntosh President Since 2005 Vice President of EVM and BMR. Officer of 96 registered investment companies 1/22/57 managed by EVM or BMR. William H. Ahern, Jr. Vice President Since 2004 Vice President of EVM and BMR. Officer of 80 registered investment companies 7/28/59 managed by EVM or BMR. Craig R. Brandon Vice President Since 2004 Vice President of EVM and BMR. Officer of 49 registered investment companies 12/21/66 managed by EVM or BMR. Cynthia J. Clemson Vice President Since 2004 Vice President of EVM and BMR. Officer of 96 registered investment companies 3/2/63 managed by EVM or BMR. Thomas M. Metzold Vice President Since 2004 Vice President of EVM and BMR. Officer of 50 registered investment companies 8/3/58 managed by EVM or BMR. Adam A. Weigold Vice President Since 2007 Vice President of EVM and BMR. Officer of 72 registered investment companies 3/22/75 managed by EVM or BMR. Barbara E. Campbell Treasurer Since 2005 Vice President of EVM and BMR. Officer of 178 registered investment companies 6/19/57 managed by EVM or BMR. Maureen A. Gemma Chief Legal Officer Chief Legal Officer since Vice President of EVM and BMR. Officer of 178 registered investment companies 5/24/60 and Secretary 2008 and Secretary since managed by EVM or BMR. Paul M. ONeil Chief Compliance Officer Since 2004 Vice President of EVM and BMR. Officer of 178 registered investment companies 7/11/53 managed by EVM or BMR. (1) Includes both master and feeder funds in a master-feeder structure. The SAI for the Funds includes additional information about the Trustees and officers of the Funds and can be obtained without charge on Eaton Vances website at www.eatonvance.com or by calling 1-800-262-1122. 93 This Page Intentionally Left Blank This Page Intentionally Left Blank This Page Intentionally Left Blank Investment Adviser Boston Management and Research Two International Place Boston, MA 02110 Administrator Eaton Vance Management Two International Place Boston, MA 02110 Principal Underwriter Eaton Vance Distributors, Inc. Two International Place Boston, MA 02110 (617) 482-8260 Custodian State Street Bank and Trust Company 200 Clarendon Street Boston, MA 02116 Transfer Agent PNC Global Investment Servicing Attn: Eaton Vance Funds P.O. Box 9653 Providence, RI 02940-9653 (800) 262-1122 Independent Registered Public Accounting Firm Deloitte & Touche LLP 200 Berkeley Street Boston, MA 02116-5022 Eaton Vance Municipals Trust Two International Place Boston, MA 02110 This report must be preceded or accompanied by a current prospectus. Before investing, investors should consider carefully a Funds investment objective(s), risks, and charges and expenses. The Funds current prospectus contains this and other information about the Funds and is available through your financial advisor. Please read the prospectus carefully before you invest or send money. For further information please call 1-800-262-1122. 313-9/09 7CSRC
